


Exhibit 10.27

 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

BEAUTY SYSTEMS GROUP LLC,

 

the Purchaser,

 

LADY LYNN ENTERPRISES, INC.,
the Merger Sub,

 

SCHOENEMAN BEAUTY SUPPLY, INC.,
the Corporation,

 

the SHAREHOLDERS (as defined herein)

 

and

 

F. DALE SCHOENEMAN,
as Shareholders’ Representative,

 

Dated:  September 30, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 Definitions

1

Article 2 The Merger; Conversion of Shares

13

 

2.1

The Merger

13

 

2.2

Effect of the Merger

13

 

2.3

Articles of Incorporation and Bylaws

13

 

2.4

Directors and Officers

13

 

2.5

Merger Consideration; Effect on Capital Stock

14

Article 3 Closing and Closing Date; Effective Time

14

 

3.1

Closing Date; Effective Time

14

 

3.2

Purchaser’s Deliveries

15

 

3.3

Shareholders’ and the Corporation’s Deliveries

16

Article 4 Closing Net Assets; Establishment of Escrow

17

 

4.1

Determination of Closing Net Assets

17

 

4.2

Excluded Assets; Cash

19

 

4.3

Regular Escrow and Special Escrow

19

Article 5 Representations and Warranties of the Shareholders

20

 

5.1

Organization, Power and Authority

20

 

5.2

No Conflict and Binding Obligations

20

 

5.3

Compliance With Laws; Environmental, Health and Safety Matters

21

 

5.4

Financial Statements

22

 

5.5

Absence Of Certain Changes

23

 

5.6

Books Of Account

24

 

5.7

Tax Matters

24

 

5.8

No Material Adverse Effect

27

 

5.9

Title to Assets

27

 

5.10

Leases

27

 

5.11

Contracts

28

 

5.12

Purchase Orders

28

 

5.13

Customer Orders

29

 

5.14

Inventory

29

 

5.15

Permits

29

 

5.16

Tangible Assets

29

 

5.17

Legal Proceedings

29

 

5.18

Intellectual Property

30

 

5.19

Employees

30

 

5.20

Labor Contracts and Controversies

31

 

5.21

Retirement and Benefit Plans; ERISA

31

 

5.22

Transactions With Related Parties

32

 

5.23

Product Warranty

33

 

5.24

No Broker

33

 

5.25

Disclosure

33

 

5.26

Insurance

33

 

5.27

Indebtedness

33

 

5.28

Capitalization

34

 

5.29

Accounts Receivable

34

 

i

--------------------------------------------------------------------------------


 

 

5.30

Bank Accounts

34

 

5.31

Claims Against Officers and Directors

34

 

5.32

Recorded Sales Consistent With Manufacturers’ Directions

34

 

5.33

Intercompany Accounts; Transactions With Affiliates

35

Article 6 Representations and Warranties of the Purchaser

35

 

6.1

Organization, Power and Authority

36

 

6.2

Authority and Binding Obligations

36

 

6.3

Investment Representation

36

 

6.4

Litigation

36

 

6.5

Consents and Governmental Approvals

36

 

6.6

No Broker

37

Article 7 Covenants and Agreements

37

 

7.1

Landlord’s Consents for Store Leases

37

 

7.2

Supplier Contracts

39

 

7.3

Restrictive Covenant

39

 

7.4

Store Cash

42

 

7.5

Post-Closing Employee Matters

42

 

7.6

Post-Closing Treatment of Individual Shareholders

43

 

7.7

Tax Deposit

44

 

7.8

M&T Indebtedness

44

Article 8 Indemnification

44

 

8.1

Indemnification by the Shareholder Indemnifying Parties

44

 

8.2

No Set-Off

45

 

8.3

Indemnification by the Purchaser

45

 

8.4

Survival

45

 

8.5

Limitation on Indemnification and Survival of Representations and Warranties

45

 

8.6

Method of Asserting Claims, etc.

46

 

8.7

Losses Net of Insurance, etc.

48

 

8.8

Workers’ Compensation Claim

48

 

8.9

Sole Remedy

48

 

8.10

Treatment of Indemnification Payments

48

 

8.11

Materiality Qualifications

48

Article 9 Assignment

49

Article 10 Notices

49

Article 11 Integration, Interpretation and Miscellaneous Provisions

50

 

11.1

Entire Agreement

50

 

11.2

Waiver

50

 

11.3

Governing Law

50

 

11.4

Public Announcement

50

 

11.5

Expenses

50

 

11.6

Further Assurances

50

 

11.7

Counterparts

51

 

11.8

Facsimile Copies

51

 

11.9

Miscellaneous

51

 

11.10

Resolution of Certain Disputes

51

 

11.11

Notification

52

 

ii

--------------------------------------------------------------------------------


 

 

11.12

Schedules

52

 

11.13

Shareholders’ Representative

52

Article 12 Section 12.2 Consideration; Additional Tax Matters

53

 

12.1

Allocation Schedule; Allocation Methodology

53

 

12.2

Section 12.2 Consideration

54

 

12.3

Responsibility for Preparing and Filing Tax Returns

55

 

12.4

Audits and Other Proceedings

55

 

12.5

Cooperation on Tax Matters

56

 

12.6

S Corporation Status

56

 

12.7

Transfer Taxes

57

 

Exhibits

 

Exhibit A

 

Consulting Agreement (F. Dale Schoeneman)

Exhibit B

 

Consulting Agreement (Kay L. Schoeneman)

Exhibit C-1

 

Escrow Agreement (Special Escrow)

Exhibit C-2

 

Escrow Agreement (Regular Escrow)

Exhibit D

 

Warehouse Lease (210 Industrial Park Road)

Exhibit E

 

Warehouse Lease (222 Industrial Park Road)

Exhibit F

 

Shareholders’ Release

Exhibit G

 

Articles of Incorporation

Exhibit H

 

Bylaws

Exhibit I

 

Territory

Exhibit J

 

Opinion of Shareholders’ Counsel

Exhibit K

 

Allocation Methodology

Exhibit L

 

Closing Payment and Ownership Percentages

Exhibit M

 

Consulting Agreement (Lori Schoeneman)

Exhibit N

 

Consulting Agreement (Tara Schoeneman)

 

Schedules

 

Schedule 4.2 — Excluded Assets

Schedule 5.1 — Subsidiaries and Equity Positions in Other Companies

Schedule 5.2 — No Conflict and Binding Obligations

Schedule 5.4 — Financial Statements

Schedule 5.4.2 — Liabilities

Schedule 5.5 — Absence of Certain Changes

Schedule 5.7 — Tax Matters

Schedule 5.9 — Title to Assets - Exceptions

Schedule 5.10.1(a) — Personal Property Leases

Schedule 5.10.1(b) — Real Property Leases

Schedule 5.11.1 — Contracts

Schedule 5.12 — Corporation PO List

Schedule 5.13 — Customer PO List

Schedule 5.15 — Permits

Schedule 5.16 — Tangible Assets

 

iii

--------------------------------------------------------------------------------


 

Schedule 5.17 — Legal Proceedings

Schedule 5.18.1 — Intellectual Property

Schedule 5.18.2 — Agreements Relating to Intellectual Property

Schedule 5.18.4 — Protection of Intellectual Property

Schedule 5.19 — Employees

Schedule 5.21.1 — Benefit Plans

Schedule 5.21.7 — Increased or Accelerated Compensation upon Change of Control

Schedule 5.22 — Related Party Transactions

Schedule 5.26 — Insurance Policies

Schedule 5.27 — Outstanding Indebtedness

Schedule 5.28.2 — Capitalization

Schedule 5.30 — Financial Institutions

Schedule 5.33.1 — Intercompany Balances & Transactions

Schedule 5.33.2 — Intercompany & Affiliate Agreements

Schedule 7.5.6 — Employees with Special Severance

 

iv

--------------------------------------------------------------------------------

 

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, made and entered into as of this 30th day of
September, 2009, is by and among Beauty Systems Group LLC, a Delaware limited
liability company (the “Purchaser”); Lady Lynn Enterprises, Inc., a Delaware
corporation (the “Merger Sub”); Schoeneman Beauty Supply, Inc., a Pennsylvania
corporation (“Corporation”); and F. Dale Schoeneman, Kay L. Schoeneman, Lori
Schoeneman, Tara Schoeneman, the 2008 Grantor Retained Annuity Trust of F. Dale
Schoeneman dated December 26, 2008 and the 2008 Grantor Retained Annuity Trust
of Kay L. Schoeneman dated December 26, 2008 (collectively, the “Shareholders”
and individually, a “Shareholder”); and F. Dale Schoeneman, in his capacity as
Shareholders’ Representative pursuant to, and in accordance with Section 11.13
hereof.

 

W I T N E S S E T H:

 

WHEREAS, the Merger Sub is a wholly owned subsidiary of the Purchaser;

 

WHEREAS, the Boards of Directors of the Purchaser, the Merger Sub and the
Corporation have determined that it would be advisable and in the best interests
of the shareholders or members (as appropriate) of their respective companies
that the Corporation merge with and into the Merger Sub (the “Merger”), with the
Merger Sub continuing as the surviving corporation in the Merger and remaining a
wholly owned subsidiary of the Purchaser, on the terms and subject to the
conditions set forth in this Agreement, and, in furtherance thereof, have
approved the Merger, this Agreement and the other transactions contemplated by
this Agreement;

 

WHEREAS, the Shareholders own all of the issued and outstanding capital stock of
the Corporation;

 

WHEREAS, pursuant to the Merger, among other things, all of the issued and
outstanding capital stock of the Corporation shall be converted into the right
to receive cash in the manner set forth herein; and

 

WHEREAS, the Purchaser, the Merger Sub, and the Shareholders desire to make
certain representations, warranties, covenants and other agreements in
connection with the Merger as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and subject to the conditions herein set forth, the Parties,
intending to be legally bound hereby, agree as follows:

 


ARTICLE 1


DEFINITIONS

 

The following terms shall have the meanings set forth below for the purpose of
this Agreement:

 

“Accounting Firm” shall have the meaning set forth in Section 11.10.

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by or is under common control with, such person, firm, corporation,
partnership or other entity, with the term “control” meaning the power, directly
or indirectly, either to (i) vote 50% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of a Person or (ii) direct or cause the direction of the management
and policies of a Person, whether through the ability to exercise voting power
or otherwise. In addition, with respect to the Corporation, the term “Affiliate”
also includes any Person capable of being controlled by any combination of
Shareholders, members of one or more Shareholder’s immediate family, the
Corporation and their respective Affiliates.

 

“Affiliate Transaction” shall have the meaning set forth in Section 5.33.2.

 

“Aggregate Escrow Amount” shall mean the sum of the Special Escrow Amount
($3,000,000) and the Regular Escrow Amount ($15,000,000), or $18,000,000.

 

“Agreement” shall mean this Agreement and Plan of Merger, including all
Schedules and Exhibits.

 

“Allocation Methodology” shall have the meaning set forth in Section 12.1.

 

“Allocation Schedule” shall have the meaning set forth in Section 12.1.

 

“Articles of Merger” shall have the meaning set forth in Section 3.1(b).

 

“Assets” shall mean, as to a Person, all of the assets, properties, businesses
and rights of such Person of every kind, nature, character and description,
whether real, personal or mixed, tangible or intangible, accrued or contingent,
or otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.

 

“Audit” shall have the meaning set forth in Section 4.1.1.

 

“Audited Financial Statements” shall mean the audited consolidated financial
statements of the Corporation at and for the periods ended September 30, 2006,
2007 and 2008; together with the report of the Corporation’s independent
auditors thereon.

 

“Auditor” shall have the meaning set forth in Section 4.1.1.

 

“Base Purchase Price” shall have the meaning set forth in Section 2.5(a).

 

“Beauty Supply Business” shall mean the business of selling beauty supplies,
including, but not limited to, the warehousing and sale, through stores and
salespeople, of beauty supply products, small electrical appliances and
equipment to beauty salons, barber shops, licensed hairdressers, barbers and
beauticians, but excluding the Permitted Beauty Supply Business.

 

2

--------------------------------------------------------------------------------


 

“CERCLA” shall have the meaning set forth in the definition of Environmental
Laws.

 

“Certificate of Merger” shall have the meaning set forth in Section 3.1(b).

 

“Claim Notice” shall have the meaning set forth in Section 8.6.

 

“Claims” shall have the meaning set forth in Section 8.1.

 

“Closing” shall mean the act of completion of the closing of the transactions
contemplated by this Agreement on the Closing Date as set forth in Article 3.

 

“Closing Balance Sheet” shall have the meaning set forth in Section 4.1.1.

 

“Closing Date” shall mean the date on which the Closing takes place as set forth
in Section 3.1.

 

“Closing Date Interest Rate” shall mean the rate per annum equal to the prime
commercial lending rate quoted as of the Closing Date by The Wall Street Journal
(Eastern Edition).

 

“Closing Net Assets” shall have the meaning set forth in Section 4.1.1.

 

“Closing Payment” shall have the meaning set forth in Section 3.2.1.

 

“Code” shall mean the Internal Revenue Code, as amended.

 

“Collateral Source” shall have the meaning set forth in Section 8.7.

 

“Company Benefit Plans” shall mean each written or oral employee benefit plan,
scheme, program, policy, arrangement or Contract (including, but not limited to,
any “employee benefit plan,” as defined in Section 3(3) of ERISA, whether or not
subject to ERISA, and any bonus, deferred compensation, stock bonus, stock
purchase, restricted stock, stock option or other equity-based arrangement, and
any employment, termination, retention, bonus, change in control or severance
plan, program, policy, arrangement or Contract) for the benefit of any current
or former officer, employee or director of the Corporation that is maintained or
contributed to by the Corporation or any Related Person which the amount payable
thereunder by the Corporation or any Related Person exceeds $2,000 individually
or $30,000 in the aggregate, or has a duration of more than twelve (12) months,
or with respect to which any of them could incur material Liability under the
Code or ERISA or any similar non-U.S. law.

 

“Consulting Agreements” shall mean the Consulting Agreement for:  (i) F. Dale
Schoeneman in the form of Exhibit A; (ii) Kay L. Schoeneman in the form of
Exhibit B; (iii) Lori Schoeneman in the form of Exhibit M; and (iv) Tara
Schoeneman in the form of Exhibit N.

 

“Contract Date” shall mean the date of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Contracts” shall mean any contract, agreement, open purchase order, indenture,
instrument, lease, license, plan, promise, arrangement or undertaking (whether
written or oral and whether express or implied) to which any Person is a party
or that is legally binding on any Person or its equity interests, Assets or
business.

 

“Corporation” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Corporation PO List” shall have the meaning set forth in Section 5.12.

 

“Corporation Securities” shall mean: (i) shares of capital stock of, or other
voting or equity interests in, the Corporation; (ii) securities of the
Corporation convertible into or exercisable or exchangeable for shares of
capital stock of, or other voting or equity interests in, the Corporation; and
(iii) options or other rights or agreements, commitments or understandings of
any kind to acquire from, or to require the Corporation to issue, transfer or
sell, any capital stock of, or other voting or equity interests in, the
Corporation or securities convertible into or exercisable or exchangeable for
capital stock of, or other voting or equity interests in, the Corporation.

 

“Corporation’s Knowledge” shall mean the actual knowledge of each of the
Shareholders, William Wisser, Chief Financial Officer of the Corporation, Karen
Roberts, Controller of the Corporation, and Scott Hunyara, Director of
Information Technology of the Corporation.

 

“Covered Employee” shall have the meaning set forth in Section 7.5.1.

 

“Customer PO List” shall have the meaning set forth in Section 5.13.

 

“Cutoff Date” shall have the meaning set forth in Section 7.1.1.3.

 

“Deficiency Payment” shall have the meaning set forth in Section 4.1.2.2.

 

“DGCL” shall have the meaning set forth in Section 2.1.

 

“Diversion” shall mean the knowing sale of merchandise to customers who will
resell the merchandise in a territory or the knowing sale of merchandise to a
customer, in each case, outside the channel of trade established by the
manufacturer.

 

“Effective Time” shall have the meaning set forth in Section 3.1(b).

 

“Employees” shall have the meaning set forth in Section 5.19.

 

“Environmental Laws” shall mean any and all Laws relating to: (i) environmental
matters; (ii) the control, use, management, treatment, storage, disposal or
transportation of any pollutant or other substance regulated for its potential
impact on public health or the environment, or protection of the air, water, or
land (including, without limitation, ambient air, indoor air, surface water,
ground water, land surface, or subsurface strata); (iii) solid, gaseous or
liquid waste generation, handling, treatment, storage, disposal or
transportation; (iv) exposure to

 

4

--------------------------------------------------------------------------------


 

or releases of hazardous, toxic or other harmful substances; (v) the protection,
remediation, and enhancement of human health, safety, or the environment
(including, without limitation, ambient air, indoor air, surface water, ground
water, land surface, or subsurface strata), in each case which is in force as of
the Contract Date or prior thereto.  Environmental Laws shall include, without
limitation, the Clean Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the National Environmental Policy Act, 42 U.S.C. § 4321
et seq., the Endangered Species Act, 16 U.S.C. § 1531 et seq., the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. §6901 et seq. (“RCRA”), the Safe Drinking Water Act. 42 U.S.C. §300f et
seq., the Comprehensive Environmental Response, Compensation, and Liability Act
as amended by the Superfund Amendments and Reauthorization Act, 42 U.S.C. §9601
et seq. (“CERCLA”), the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. § 136 et seq., the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.,
the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et seq., the Toxic
Substances Control Act, 15 U.S.C. §2601 et seq., the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. §11001 et seq., the Occupational Safety
and Health Act, 29 U.S.C. §651, et seq., any state or local Laws similar or
analogous to or implementing the foregoing requirements, and any state or local
Laws relating to Environmental Permits, in each case which is in force as of the
Contract Date.

 

“Environmental Matters” shall mean any matter or circumstances related in any
manner whatsoever to the Corporation, the Schoeneman Beauty Supply Business, or
any Assets (including real property), Stores or Warehouses currently or formerly
owned, leased, operated, or used by the Corporation, the Schoeneman Beauty
Supply Business, or any predecessors in interest, which matter or circumstance
exists on or prior to the Closing Date, and to:  (i) the Release or threatened
Release of any Hazardous Substance by the Corporation, the Schoeneman Beauty
Supply Business or any predecessors in interest into the environment on or prior
to the Closing Date; (ii) the transportation, treatment, storage, recycling,
distribution, use or other handling of any Hazardous Substance by the
Corporation, the Schoeneman Beauty Supply Business or any predecessors in
interest on or prior to the Closing Date; (iii) the placement of structures or
materials into waters of the United States by the Corporation, the Schoeneman
Beauty Supply Business or any predecessors in interest on or prior to the
Closing Date; (iv) above-ground or underground storage tanks, oil/water
separators, and septic systems located at the Subject Property on or prior to
the Closing Date; (v) the presence of any Hazardous Substance in any building or
other improvement, equipment, structure or workplace located at the Subject
Property on or prior to the Closing Date; or (vi) any violation of or
noncompliance with an Environmental Law by the Corporation, the Schoeneman
Beauty Supply Business or any predecessors in interest on or prior to the
Closing Date.

 

“Environmental Permits” shall mean all Permits issued pursuant to or with
respect to applicable Environmental Laws.

 

“ERISA” shall mean means the Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agent” shall mean M&T Bank.

 

5

--------------------------------------------------------------------------------


 

“Escrow Condition Letter” shall mean that certain letter between the
Shareholders and the Purchaser dated as of the date hereof regarding certain
obligations of the Parties related to the Regular Escrow Agreement.

 

“Excess Payment” shall have the meaning set forth in Section 4.1.2.1.

 

“Excluded Assets” shall have the meaning set forth in Section 4.2.

 

“Excluded Contracts” shall have the meaning set forth in Section 5.11.1.

 

“Financial Statements” shall mean the Audited Financial Statements and the
Unaudited Financial Statements, including in each case, a balance sheet and
statements of income or operations, and retained earnings or shareholders’
equity and, with respect to the Audited Financial Statements only, a statement
of cash flows.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Authority” shall mean any court, tribunal, arbitrator, authority,
agency, commission, official, board or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.

 

“Guaranteed Indebtedness” shall mean Indebtedness of a third party that is: 
(i) guaranteed by the Corporation; (ii) secured by a Lien on any Asset of the
Corporation; or (iii) the subject of any other credit support arrangement
provided by the Corporation.

 

“Hazardous Substances”  shall mean:  (i) any oil, petroleum or petroleum
products or byproducts and any constituents thereof, flammable explosives,
radioactive materials, mold, lead in paint or drinking water, radon, pesticides
and other agricultural chemicals, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid containing levels of polychlorinated biphenyls
(PCBs); (ii) any chemicals or other materials or substances which, as of the
Contract Date or prior thereto, are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “dangerous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “hazardous air pollutants” or words of similar
import under any Environmental Law; and (iii) any other chemical, substance,
waste, material, pollutant or contaminant defined as or deemed hazardous or
toxic, or otherwise regulated under any Environmental Law, including, without
limitation, RCRA hazardous wastes and CERCLA hazardous substances.

 

“Indebtedness” shall mean: (i) all obligations for borrowed money or with
respect to deposits or advances of any kind; (ii) all obligations evidenced by
bonds, debentures, notes or similar instruments; (iii) all obligations upon
which interest charges are customarily paid (other than trade payables incurred
in the ordinary course of business consistent with past practices); (iv) all
obligations under conditional sale or other title retention agreements relating
to any property purchased; (v) all obligations incurred or assumed as the
deferred purchase price of property or services (excluding obligations to
creditors for raw materials, inventory, services and

 

6

--------------------------------------------------------------------------------


 

supplies incurred in the ordinary course of business consistent with past
practices); (vi) all lease obligations capitalized on the books and records of
such Person; (vii) all obligations of others secured by a Lien on property or
assets owned or acquired, whether or not the obligations secured thereby have
been assumed; (viii) all obligations under interest rate, currency or commodity
derivatives or hedging transactions; (ix) all letters of credit or performance
bonds issued (excluding (A) letters of credit issued for the benefit of
suppliers to support accounts payable to suppliers incurred in the ordinary
course of business consistent with past practices; (B) standby letters of credit
relating to workers’ compensation insurance; and (C) surety bonds and customs
bonds); and (x) Guaranteed Indebtedness.

 

“Indemnifying Party” shall mean the party required to indemnify the other party
pursuant to Article 8.

 

“Indemnified Party” shall mean the party entitled to indemnification pursuant to
pursuant to Article 8.

 

“Intellectual Property” shall means trademarks, service marks, trade names,
trade dress, including all goodwill associated with the foregoing, domain names,
copyrights, Software, Internet Web sites, mask works and other semiconductor
chip rights, patents and patent applications, Trade Secrets and all similar
intellectual property rights, and registrations and applications to register or
renew the registration of any of the foregoing.

 

“Inventory” shall mean all goods held by the Corporation and intended for resale
in the ordinary course of the Schoeneman Beauty Supply Business.

 

“Inventory Methodology” shall have the meaning set forth in Section 4.1.1.

 

“IRS” shall mean the Internal Revenue Service.

 

“Laws” shall mean any and all federal, state, local and foreign laws, statutes,
ordinances, rules, regulations, judgments, rule of common law, injunctions,
orders and decrees and any and all arbitral findings and rulings.

 

“Legal Proceeding” shall mean any lawsuit, arbitration, administrative
proceeding (including, without limitation, administrative worker’s compensation
proceedings) or similar formal or informal adversarial civil or criminal action
or proceeding of any kind or nature.

 

“Liabilities” means any and all liabilities, obligations or commitments of any
nature, whether known or unknown, direct or indirect, absolute, accrued,
contingent or otherwise, whether due or to become due, and whether or not
required to be reflected or reserved against on a balance sheet under GAAP.

 

“Lien” shall mean, with respect to any Asset, any mortgage, lien, pledge,
charge, security interest, lease, encumbrance or other adverse claim of any kind
in respect of such Asset.  For purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any Asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such Asset.

 

7

--------------------------------------------------------------------------------


 

“Look Back Period” shall have the meaning set forth in Section 7.3.2.

 

“Losses” shall have the meaning set forth in Section 8.1.

 

“M&T Bank Indebtedness” shall have the meaning set forth in Section 7.8.

 

“Material Adverse Effect” shall mean any circumstance, occurrence of any event,
or any change in or effect on the Corporation or the Schoeneman Beauty Supply
Business that, individually or when taken together with all other circumstances,
events, changes in or effects on the Corporation or the Schoeneman Beauty Supply
Business, is or would reasonably be expected to be materially adverse to: 
(i) the condition (financial or otherwise), results of operations, business or
Assets of the Corporation or the Schoeneman Beauty Supply Business; or (ii) the
ability of the Corporation or any Shareholder to perform her, his or its
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement; provided, that, “Material Adverse Effect” shall not be deemed
to include the impact of:  (a) any changes in Laws of general applicability or
interpretations thereof by courts or Governmental Authorities; (b) any changes
in GAAP; (c) any changes affecting the general economic conditions in the United
States, which changes do not disproportionately affect the Corporation in any
material respect; (d) any failure by the Corporation to meet any internal or
published projections, forecasts, or revenue or earnings predictions for any
period; (e) any adverse effect arising from or relating to actions required to
be taken under the Store Leases or Supplier Contracts; or (f) any Permitted
Lien.  References in this Agreement to dollar amount thresholds shall not be
deemed to be evidence of a Material Adverse Effect or materiality.

 

“Maximum Amount” shall have the meaning set forth in Section 8.5.1.

 

“Medical Insurance Cap” shall have the meaning set forth in Section 7.6.

 

“Merger” shall have the meaning set forth in the recitals hereof.

 

“Merger Consideration” shall have the meaning set forth in Section 2.5(a).

 

“Merger Filings” shall have the meaning set forth in Section 3.1(b).

 

“Merger Sub” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Net Assets” shall mean the book value of all assets of the Corporation
(excluding the Excluded Assets and the Tax Deposit), net of all liabilities of
the Corporation, determined in accordance with GAAP, net of elimination of all
intercompany transactions.

 

“Notice of Dispute” shall have the meaning set forth in Section 4.1.1.

 

“Notice Period” shall have the meaning set forth in Section 8.6.

 

“Operating Profits” shall have the meaning set forth in Section 7.1.3.1.

 

“Operating Profits Per Day” shall have the meaning set forth in Section 7.1.3.2.

 

8

--------------------------------------------------------------------------------


 

“Organizational Documents” shall mean the articles of incorporation, certificate
of incorporation, charter, bylaws, articles of formation, certificate of
formation, regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.  With
respect to the Trusts, “Organizational Documents” includes any trust agreement
and similar documentation.

 

“Owned Intellectual Property” shall have the meaning set forth in
Section 5.18.1.

 

“PBCL” shall have the meaning set forth in Section 2.1.

 

“Party” and “Parties”.  “Party” shall mean the Purchaser, the Merger Sub, the
Corporation, the Shareholders or the Shareholders’ Representative, as the case
may be, and “Parties” shall mean the Purchaser, the Merger Sub, the Corporation,
the Shareholders and the Shareholders’ Representative collectively.

 

“Payoff Letters” shall have the meaning set forth in Section 7.8.

 

“Per Share Merger Consideration” shall mean the quotient of (x) the Merger
Consideration divided by (y) the total number of outstanding voting and
non-voting shares of common stock of the Corporation.  The parties acknowledge
that Per Share Merger Consideration associated with the Base Purchase Price is
approximately $711.51 per Share.

 

“Permits” shall mean collectively all permits, orders, licenses, variances,
certificates, approvals, registrations, franchise rights and other
authorizations and all applications thereof, granted or issued by any
Governmental Authority having jurisdiction over the Schoeneman Beauty Supply
Business.

 

“Permitted Beauty Supply Business” shall mean the business of manufacturing
beauty supplies and importing beauty supplies, in each case where the sales of
such beauty supplies are limited to sales to distributors to licensed
professionals and to the general public and manufacturers of beauty supplies.

 

“Permitted Liens” shall mean:  (i) Liens for Taxes not yet due and payable or
that are being contested in good faith and for which adequate accruals or
reserves have been established; (ii) Liens of carriers, warehousemen, mechanics,
materialmen and other like Liens arising in the ordinary course of business but
only to the extent the underlying payment obligations are not past due;
(iii) customary easements, rights of way, zoning ordinances and other similar
encumbrances affecting real property; and (iv) statutory Liens in favor of
lessors arising in connection with any property leased to the Corporation, which
Liens and other encumbrances described in clauses (i) — (iv) do not,
individually or in the aggregate, materially interfere with the use by the
Corporation of any of the Assets affected thereby.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Government Authority.

 

9

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” shall mean any taxable year or period (or portion
thereof) that ends on or before the Closing Date.  For purposes of this
Agreement, in the case of any Taxes that are payable with respect to any Tax
period beginning before and ending after the Closing Date, such Taxes shall be
apportioned between the portion of such period ending on the Closing Date and
the portion beginning on the day after the Closing Date:  (i) in the case of
real and personal property Taxes, on a per diem basis; and (ii) in the case of
all other  Taxes, on the basis of the actual activities of the Corporation as
determined from the books and records of the Corporation for such partial
period.

 

“Proprietary Information” shall have the meaning set forth in Section 7.3.5.

 

“Purchaser” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Purchaser’s Knowledge” shall mean the actual knowledge of John Golliher,
Michael Dewey and Tommy Dobrzykowski.

 

“RCRA” shall have the meaning set forth in the definition of Environmental Laws.

 

“Regular Escrow” shall have the meaning set forth in Section 4.3.1.

 

“Regular Escrow Agreement” shall mean the Escrow Agreement in the form of
Exhibit C-2.

 

“Regular Escrow Amount” shall have the meaning set forth in Section 4.3.1.

 

“Related Person” shall mean, with respect to any Person, any trade or business,
whether or not incorporated, which, together with such Person, is treated as a
single employer under Section 414 of the Code.

 

“Release” shall mean any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, pouring, emitting, escaping, emptying,
seeping, dispersal, migration, transporting, placing and the like, including,
without limitation, the moving of any materials, including, without limitation,
Hazardous Substances, through, into or upon, any land or subsurface strata,
soil, surface water, groundwater, wetlands, or air or otherwise entering into
the indoor or outdoor environment.

 

“Rent Differential” shall have the meaning set forth in Section 7.1.1.3(d).

 

“Required Lease Consents” shall have the meaning set forth in Section 7.1.1.

 

“Schoeneman Beauty Supply Business” shall mean the entire businesses and
operations of the Corporation as conducted on the Contract Date, consistent with
customary past practices, including, without limitation, the warehousing and
sale, through the Corporation’s stores and salespeople, of beauty supply
products, small electrical appliances and equipment to beauty salons, barber
shops, licensed hairdressers, barbers and beauticians, conducted in part out of
the Stores.

 

10

--------------------------------------------------------------------------------

 

 

“Schoenemans” shall have the meaning set forth in Section 7.3.1.

 

“Section 12.2 Consideration” shall have the meaning set forth in Section 12.2.

 

“Securities Act” shall have the meaning set forth in Section 6.3.

 

“Shareholder” and “Shareholders” shall have the meaning set forth in the
introductory paragraph hereof.

 

“Shareholder Controlled Proceeding” shall have the meaning set forth in
Section 12.4.1.

 

“Shareholder Indemnifying Parties” shall mean F. Dale Schoeneman, Kay L.
Schoeneman, Lori Schoeneman and Tara Schoeneman.

 

“Shareholders’ Release” shall mean the Shareholder Release in the form of
Exhibit F.

 

“Shareholders’ Representative” shall mean F. Dale Schoeneman.

 

“Shares” shall mean the 98,800 shares of non-voting common stock, $1.00 par
value per share, of the Corporation, and 988 shares of voting common stock,
$1.00 par value per share, of the Corporation, which non-voting and voting
shares of common stock constitute all of the issued and outstanding Corporation
Securities.

 

“Software” shall mean all computer software, including, but not limited to,
application software, system software and firmware, including all source code
and object code versions thereof, in any and all forms and media, and all
related documentation.

 

“Special Escrow” shall have the meaning set forth in Section 4.3.2.

 

“Special Escrow Agreement” shall mean the Escrow Agreement in the form of
Exhibit C-1.

 

“Special Escrow Amount” shall have the meaning set forth in Section 4.3.2.

 

“Special Escrow Letter” shall mean that certain letter between the Shareholders
and the Purchaser dated as of the date hereof regarding disposition of the
Special Escrow Amount.

 

“Stock Certificates” shall have the meaning set forth in Section 3.3.5.

 

“Store Leases” shall mean collectively the forty-three (43) real property leases
for the Stores.

 

“Stores” shall mean the forty-three (43) sales locations operated by the
Corporation in connection with the operation of the Schoeneman Beauty Supply
Business.

 

“Subject Property” shall have the meaning set forth in Section 5.3.2.

 

11

--------------------------------------------------------------------------------


 

“Supplier Contracts” shall mean all Contracts between the Corporation and
Persons who supply beauty supply products, small electrical appliances and
equipment to the Corporation for sale by the Corporation as part of the
Schoeneman Beauty Supply Business.

 

“Surviving Corporation” shall have the meaning set forth in Section 2.1.

 

“Target Net Asset Value” shall have the meaning set forth in Section 4.1.1.

 

“Tax” (and with the correlative meaning “taxable”) shall mean any: (i) federal,
state, local or foreign income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental,
customs, duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property,
intangible, ad valorem, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax or other governmental
charge of any kind whatsoever, including any interest, penalty, or addition
thereto, and shall also include any fines arising under ERISA or penalties,
interest or additions thereto; and, (ii) Liability of the Corporation for the
payment of any amounts of the type described in clause (i) as a result of any
express or implied obligation to indemnify or otherwise assume or succeed to the
Liability of any person or entity or as a result of Treas. Reg. 1.1502-6 (or any
similar provision of state, local, or foreign law).

 

“Tax Deposit” shall have the meaning set forth in Section 7.7.

 

“Tax Returns” shall mean any return, report or statement required to be filed
with or provided to any taxing authority with respect to any Tax (including any
attachments thereto and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax.

 

“Terminated Lease” shall have the meaning set forth in Section 7.1.1.3.

 

“Territory” shall mean the geographical area described on Exhibit I.

 

“Threshold Amount” shall have the meaning set forth in Section 8.5.1.

 

“Trade Secrets” shall mean all inventions, processes, designs, formulae, trade
secrets, know-how, ideas, research and development, data, databases and
confidential information.

 

“Transaction Documents” shall mean this Agreement and the documents reflecting
the transactions contemplated herein.

 

“Transfer Taxes” shall have the meaning set forth in Section 12.7.

 

“Trusts” shall mean the:  (i) 2008 Grantor Retained Annuity Trust of F. Dale
Schoeneman dated December 26, 2008; and (ii) 2008 Grantor Retained Annuity Trust
of Kay L. Schoeneman dated December 26, 2008.

 

12

--------------------------------------------------------------------------------


 

“Unaudited Financial Statements” shall mean the unaudited interim consolidated
financial statements of the Corporation at and for the period ended August 31,
2009.

 

“Warehouses” shall mean the warehouse locations at 210 Industrial Park Road
(approximately 140,000 square feet) and 222 Industrial Park Road (approximately
20,000 square feet), Pottsville, Pennsylvania.

 

“Warehouse Leases” shall mean the leases for the warehouse locations located
at:  (i) 210 Industrial Park Road, Pottsville, Pennsylvania, in the form of
Exhibit D; and (ii) 222 Industrial Park Road, Pottsville, Pennsylvania, in the
form of Exhibit E.

 

Article 2

The Merger; Conversion of Shares

 

2.1          The Merger.  At the Effective Time, on the terms and subject to the
conditions set forth in this Agreement, and in accordance with the applicable
provisions of the Pennsylvania Business Corporation Law (the “PBCL”), and the
Delaware General Corporation Law (the “DGCL”), the Corporation shall merge with
and into the Merger Sub, the separate corporate existence of the Corporation
shall cease and the Merger Sub shall continue as the surviving corporation and
shall remain a wholly owned subsidiary of the Purchaser.  The Merger Sub, as the
surviving corporation after the Merger, is hereinafter sometimes referred to as
the “Surviving Corporation.”

 

2.2          Effect of the Merger.  At the Effective Time, the effect of the
Merger shall be as provided in this Agreement and the applicable provisions of
the PBCL and the DGCL.  Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time, all the property, rights, privileges,
powers and franchises of the Corporation and the Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of the Corporation
and the Merger Sub shall become debts, liabilities and duties of the Surviving
Corporation.

 

2.3          Articles of Incorporation and Bylaws.  Unless otherwise agreed by
the parties before the Effective Time, at the Effective Time:

 

(A)           THE CERTIFICATE OF INCORPORATION OF THE MERGER SUB, AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, SHALL BE THE CERTIFICATE OF
INCORPORATION OF THE SURVIVING CORPORATION UNTIL AMENDED IN ACCORDANCE WITH
APPLICABLE LAW, EXCEPT THAT ARTICLE 1 OF THE ARTICLES OF INCORPORATION OF THE
SURVIVING CORPORATION SHALL BE AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS: “THE NAME OF THE CORPORATION SHALL BE SCHOENEMAN BEAUTY SUPPLY, INC.”;
AND

 

(B)           THE BY-LAWS OF THE MERGER SUB, AS IN EFFECT IMMEDIATELY PRIOR TO
THE EFFECTIVE TIME, SHALL BE THE BY-LAWS OF THE SURVIVING CORPORATION UNTIL
AMENDED IN ACCORDANCE WITH APPLICABLE LAW.

 

2.4          Directors and Officers.

 

(A)           AT THE EFFECTIVE TIME, THE MEMBERS OF THE BOARD OF DIRECTORS OF
THE MERGER SUB IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BECOME THE MEMBERS
OF THE BOARD OF

 

13

--------------------------------------------------------------------------------


 

DIRECTORS OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE EFFECTIVE TIME
UNTIL THEIR RESPECTIVE SUCCESSORS ARE DULY ELECTED OR APPOINTED AND QUALIFIED OR
UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL.

 

(B)           AT THE EFFECTIVE TIME, THE OFFICERS OF THE MERGER SUB IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME SHALL BE THE OFFICERS OF THE SURVIVING CORPORATION
IMMEDIATELY AFTER THE EFFECTIVE TIME UNTIL THEIR RESPECTIVE SUCCESSORS ARE DULY
ELECTED OR APPOINTED AND QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR
REMOVAL.

 

2.5          Merger Consideration; Effect on Capital Stock.

 

(A)           THE AGGREGATE MERGER CONSIDERATION PAYABLE HEREUNDER IS
$71,000,000 (THE “BASE PURCHASE PRICE”) PLUS THE SECTION 12.2 CONSIDERATION (THE
“MERGER CONSIDERATION”).  THE MERGER CONSIDERATION (AND THE PER SHARE MERGER
CONSIDERATION) IS SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.1.1 AND AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, AND SHALL BE PAYABLE IF AND WHEN TO THE
EXTENT PROVIDED HEREIN.

 

(B)           AT THE EFFECTIVE TIME BY VIRTUE OF THE MERGER AND WITHOUT ANY
ACTION ON THE PART OF THE CORPORATION, THE PURCHASER, THE MERGER SUB OR THE
SHAREHOLDERS, EACH SHARE OF THE CORPORATION SHALL BE CONVERTED INTO THE RIGHT TO
RECEIVE THE PER SHARE MERGER CONSIDERATION, SHALL NO LONGER BE OUTSTANDING AND
SHALL AUTOMATICALLY BE CANCELED AND RETIRED AND SHALL CEASE TO EXIST, AND EACH
SHAREHOLDER SHALL CEASE TO HAVE ANY RIGHTS WITH RESPECT THERETO, EXCEPT THE
RIGHT TO RECEIVE THE PER SHARE MERGER CONSIDERATION PAYABLE WITH RESPECT THERETO
IN ACCORDANCE WITH THIS AGREEMENT (WHICH SHALL INCLUDE THE RIGHT TO RECEIVE A
PRO RATA SHARE OF AMOUNTS TO BE RELEASED TO THE SHAREHOLDERS PURSUANT TO THE
SPECIAL ESCROW AGREEMENT AND THE REGULAR ESCROW AGREEMENT), PROVIDED, THAT THE
FOREGOING SHALL NOT LIMIT ANY RIGHTS OF THE SHAREHOLDERS TO RECEIVE ANY OTHER
PAYMENTS REQUIRED TO BE MADE TO THE SHAREHOLDERS UNDER THIS AGREEMENT. 
EXHIBIT L SETS FORTH, WITH RESPECT TO EACH OF THE SHAREHOLDERS:  (I) THE PORTION
OF THE CLOSING PAYMENT PAYABLE TO SUCH SHAREHOLDER; AND (II) SUCH SHAREHOLDER’S
PERCENTAGE INTEREST IN THE SECTION 12.2 CONSIDERATION, ANY RELEASE OF THE
AGGREGATE ESCROW AMOUNT TO THE SHAREHOLDERS AND ANY OTHER AMOUNTS PAID TO THE
SHAREHOLDERS PRO RATA IN ACCORDANCE WITH THEIR RELATIVE SHARE OWNERSHIP OF THE
CORPORATION IMMEDIATELY PRIOR TO THE MERGER.  THE PARTIES ACKNOWLEDGE THAT THE
PORTION OF THE PER SHARE MERGER CONSIDERATION ASSOCIATED WITH THE CLOSING
PAYMENT SHALL BE DELIVERED AND RECEIVED BY THE SHAREHOLDERS AT THE CLOSING.

 

(C)           EACH SHARE OF COMMON STOCK OF THE MERGER SUB OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL CONTINUE TO BE OUTSTANDING AND
SHALL BE A SHARE OF THE COMMON STOCK OF THE SURVIVING CORPORATION.

 


ARTICLE 3


CLOSING AND CLOSING DATE; EFFECTIVE TIME

 

3.1          Closing Date; Effective Time.

 

(A)           THE CLOSING HEREUNDER SHALL TAKE PLACE AT THE OFFICES OF BALLARD
SPAHR LLP, 51ST FLOOR, 1735 MARKET STREET, PHILADELPHIA, PENNSYLVANIA ON
SEPTEMBER 30, 2009, AT 2:00

 

14

--------------------------------------------------------------------------------


 

P.M. (LOCAL TIME), OR AT SUCH OTHER DATE, TIME AND PLACE AS SHALL BE MUTUALLY
AGREED UPON IN WRITING BY THE PURCHASER AND THE SHAREHOLDERS.

 

(B)           SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, ON THE CLOSING DATE,
THE APPLICABLE PARTIES SHALL FILE, OR CAUSE TO BE FILED, WITH THE: 
(I) SECRETARY OF STATE OF THE STATE OF DELAWARE A CERTIFICATE OF MERGER (THE
“CERTIFICATE OF MERGER”) WITH RESPECT TO THE MERGER, DULY EXECUTED AND COMPLETED
IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE DGCL, AND SHALL MAKE, OR
CAUSE TO BE MADE, ALL OTHER FILINGS OR RECORDINGS REQUIRED UNDER THE DGCL TO
EFFECT THE MERGER; AND (II) PENNSYLVANIA DEPARTMENT OF STATE THE ARTICLES OF
MERGER (THE “ARTICLES OF MERGER” AND, TOGETHER WITH THE CERTIFICATE OF MERGER,
THE “MERGER FILINGS”) WITH RESPECT TO THE MERGER, DULY EXECUTED AND COMPLETED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE PBCL, AND SHALL MAKE, OR CAUSE
TO BE MADE, ALL OTHER FILINGS, INCLUDING THE APPROPRIATE DOCKETING STATEMENT
WITH RESPECT TO THE ARTICLES OF MERGER, REQUIRED UNDER THE PBCL TO EFFECT THE
MERGER.  THE MERGER SHALL BECOME EFFECTIVE UPON THE FILING OF THE MERGER FILINGS
WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE AND THE PENNSYLVANIA
DEPARTMENT OF STATE, AS APPLICABLE (THE “EFFECTIVE TIME”).

 

3.2          Purchaser’s Deliveries.  At the Closing, the Purchaser shall
execute and deliver to the Shareholders, or cause to be executed and delivered
to the Shareholders, the following:

 


3.2.1       PAYMENT TO THE SHAREHOLDERS OF CASH IN AN AMOUNT EQUAL TO THE BASE
PURCHASE PRICE LESS THE AGGREGATE ESCROW AMOUNT (SUCH RESULTING AMOUNT, THE
“CLOSING PAYMENT”) PAYABLE TO THE SHAREHOLDERS BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO ONE OR MORE BANK ACCOUNTS DESIGNATED IN WRITING BY THE
SHAREHOLDERS’ REPRESENTATIVE; PROVIDED, HOWEVER, THAT A PORTION OF THE CLOSING
PAYMENT MAY BE PAID TO M&T BANK INSTEAD OF THE SHAREHOLDERS AS PROVIDED IN
SECTION 7.8.


 


3.2.2       A RECEIPT FOR THE STOCK CERTIFICATES DELIVERED TO THE PURCHASER
PURSUANT TO SECTION 3.3.5.


 


3.2.3       THE CONSULTING AGREEMENTS EXECUTED BY THE SURVIVING CORPORATION.


 


3.2.4       THE REGULAR ESCROW AMOUNT AND THE SPECIAL ESCROW AMOUNT, TO BE
DELIVERED TO THE ESCROW AGENT, AS WELL THE SPECIAL ESCROW AGREEMENT AND THE
REGULAR ESCROW AGREEMENT, EACH EXECUTED BY THE PURCHASER.


 


3.2.5       THE WAREHOUSE LEASES EXECUTED BY THE PURCHASER.


 


3.2.6       THE ARTICLES OF MERGER EXECUTED BY THE MERGER SUB.


 


3.2.7       THE CERTIFICATE OF MERGER EXECUTED BY THE MERGER SUB.


 


3.2.8       A CERTIFICATE FROM THE SECRETARY OF THE PURCHASER IN FORM REASONABLY
SATISFACTORY TO THE SHAREHOLDERS’ REPRESENTATIVE: (I) CERTIFYING THE RESOLUTIONS
OF THE SOLE MEMBER OF THE PURCHASER APPROVING THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS; (II) CERTIFYING A COPY OF THE CURRENT ORGANIZATIONAL
DOCUMENTS OF THE PURCHASER; AND (III) CERTIFYING THE NAMES AND SIGNATURES OF THE
OFFICERS OF THE PURCHASER AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER

 

15

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  THE FOREGOING CERTIFICATE SHALL
ALSO CERTIFY THAT THE ATTACHED RESOLUTIONS AND ORGANIZATIONAL DOCUMENTS HAVE NOT
BEEN RESCINDED, REVOKED, MODIFIED, OR OTHERWISE AFFECTED, AND REMAIN IN FULL
FORCE AND EFFECT.


 


3.2.9       A CERTIFICATE FROM THE SECRETARY OF THE MERGER SUB IN FORM
REASONABLY SATISFACTORY TO THE SHAREHOLDERS’ REPRESENTATIVE: (I) CERTIFYING THE
RESOLUTIONS FROM EACH OF THE BOARD OF DIRECTORS AND THE SHAREHOLDER OF THE
MERGER SUB APPROVING THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS;
(II) CERTIFYING A COPY OF THE CURRENT ORGANIZATIONAL DOCUMENTS OF THE MERGER
SUB; AND (III) CERTIFYING THE NAMES AND SIGNATURES OF THE OFFICERS OF THE MERGER
SUB AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY.  THE FOREGOING CERTIFICATE SHALL ALSO CERTIFY THAT THE
ATTACHED RESOLUTIONS AND ORGANIZATIONAL DOCUMENTS HAVE NOT BEEN RESCINDED,
REVOKED, MODIFIED, OR OTHERWISE AFFECTED, AND REMAIN IN FULL FORCE AND EFFECT.


 


3.2.10     EVIDENCE THAT THE MERGER SUB HAS QUALIFIED TO DO BUSINESS IN THE
COMMONWEALTH OF PENNSYLVANIA.


 


3.2.11     THE SPECIAL ESCROW LETTER EXECUTED BY THE PURCHASER.


 


3.2.12     THE ESCROW CONDITION LETTER EXECUTED BY THE PURCHASER AND THE MERGER
SUB.


 

3.3          Shareholders’ and the Corporation’s Deliveries.  At the Closing,
the Shareholders and the Corporation (as appropriate) shall execute and/or
deliver to the Purchaser the following:

 


3.3.1       A CERTIFIED COPY OF THE APPROPRIATE CORPORATE PROCEEDINGS OF THE
CORPORATION, ITS BOARD OF DIRECTORS AND THE SHAREHOLDERS AUTHORIZING AND
APPROVING THE TRANSACTION DOCUMENTS.


 


3.3.2       CERTIFICATE OF VALID SUBSISTENCE FOR THE CORPORATION FROM THE
COMMONWEALTH OF PENNSYLVANIA CERTIFIED BY THE SECRETARY OF STATE OF THE
COMMONWEALTH OF PENNSYLVANIA AND CERTIFICATES OF GOOD STANDING FROM THE STATES
IN WHICH THE CORPORATION IS QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION.


 


3.3.3       THE SPECIAL ESCROW AGREEMENT AND THE REGULAR ESCROW AGREEMENT, EACH
EXECUTED BY THE SHAREHOLDERS’ REPRESENTATIVE.


 


3.3.4       POSSESSION OF ALL OF THE ASSETS OWNED BY THE CORPORATION (EXCEPT FOR
THE EXCLUDED ASSETS) AND POSSESSION AND OCCUPANCY OF ALL OF THE STORES AND THE
WAREHOUSES.


 


3.3.5       CERTIFICATES EVIDENCING ALL OF THE SHARES (THE “STOCK
CERTIFICATES”), WHICH STOCK CERTIFICATES SHALL BE DULY ENDORSED IN BLANK OR
ACCOMPANIED BY DULY EXECUTED STOCK POWERS EXECUTED IN BLANK.


 


3.3.6       THE WAREHOUSE LEASES EXECUTED BY THE APPLICABLE LANDLORD PARTY
THERETO.

 

16

--------------------------------------------------------------------------------


 


3.3.7       A RESIGNATION LETTER OF EACH OFFICER OF THE CORPORATION DESIGNATED
BY THE PURCHASER AND EACH MEMBER OF THE BOARD OF DIRECTORS OF THE CORPORATION,
EFFECTIVE IN EACH CASE ON THE CLOSING DATE; PROVIDED, HOWEVER, THAT SUCH
RESIGNATIONS SHALL NOT AFFECT THE STATUS OF THOSE PERSONS PROVIDING SUCH
RESIGNATIONS AS EMPLOYEES OF THE CORPORATION.


 


3.3.8       THE SHAREHOLDERS’ RELEASE DULY EXECUTED AND DELIVERED BY EACH
SHAREHOLDER.


 


3.3.9       A CERTIFICATE FROM THE SECRETARY OF THE CORPORATION IN FORM
REASONABLY SATISFACTORY TO THE PURCHASER: (I) CERTIFYING THE RESOLUTIONS FROM
EACH OF THE BOARD OF DIRECTORS AND THE SHAREHOLDERS APPROVING THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, (II) CERTIFYING A COPY OF THE CURRENT
ORGANIZATIONAL DOCUMENTS OF THE CORPORATION AND (III) CERTIFYING THE NAMES AND
SIGNATURES OF THE OFFICERS OF THE CORPORATION AUTHORIZED TO SIGN THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  THE FOREGOING
CERTIFICATE SHALL ALSO CERTIFY THAT THE ATTACHED RESOLUTIONS AND ORGANIZATIONAL
DOCUMENTS HAVE NOT BEEN RESCINDED, REVOKED, MODIFIED, OR OTHERWISE AFFECTED, AND
REMAIN IN FULL FORCE AND EFFECT.


 


3.3.10     AN OPINION OF BALLARD SPAHR LLP IN THE FORM OF EXHIBIT J.


 


3.3.11     THE PAYOFF LETTERS PURSUANT TO SECTION 7.8 TO THE EXTENT APPLICABLE.


 


3.3.12     THE ARTICLES OF MERGER EXECUTED BY THE CORPORATION.


 


3.3.13     THE SPECIAL ESCROW LETTER EXECUTED BY THE SHAREHOLDERS AND THE
SHAREHOLDERS’ REPRESENTATIVE.


 


3.3.14     THE ESCROW CONDITION LETTER EXECUTED BY THE SHAREHOLDERS.


 


3.3.15     A CERTIFICATE FROM EACH SHAREHOLDER, AS CONTEMPLATED UNDER AND
MEETING THE REQUIREMENTS OF SECTION 1.1445-2(B)(2)(I) OF THE TREASURY
REGULATIONS, TO THE EFFECT THAT SUCH SHAREHOLDER IS NOT A FOREIGN PERSON WITHIN
THE MEANING OF THE CODE AND APPLICABLE TREASURY REGULATIONS.


 


3.3.16     A RECEIPT FOR THE CLOSING PAYMENT DELIVERED TO THE SHAREHOLDERS
PURSUANT TO SECTION 3.2.1.


 


ARTICLE 4


CLOSING NET ASSETS;


ESTABLISHMENT OF ESCROW

 

4.1          Determination of Closing Net Assets.


 


4.1.1       IT IS THE INTENTION OF THE PARTIES THAT THE MERGER CONSIDERATION IS
PREMISED UPON THE PURCHASER RECEIVING AN ENTERPRISE WITH NET ASSETS OF
$9,113,000 (THE “TARGET NET ASSET VALUE”) AS OF 11:59 P.M. (EST) ON THE CLOSING
DATE.  IMMEDIATELY FOLLOWING THE CLOSING, THE SHAREHOLDERS SHALL CAUSE PARENTE
RANDOLPH, LLC (THE “AUDITOR”) TO PERFORM A FINANCIAL AUDIT (THE “AUDIT”) OF THE
CORPORATION’S BALANCE SHEET AS OF 11:59 P.M. (EST) ON THE CLOSING DATE (THE

 

17

--------------------------------------------------------------------------------


 


“CLOSING BALANCE SHEET”), WHICH AUDIT SHALL INCLUDE THE TAKING OF SUCH PHYSICAL
INVENTORY AS THE AUDITOR DEEMS NECESSARY FOR PURPOSES OF THE AUDIT.  THE COST OF
THE AUDIT SHALL BE EVENLY SPLIT BETWEEN THE PURCHASER AND THE SHAREHOLDERS, WITH
THE SHAREHOLDERS’ PORTION OF SUCH COST BEING PAID DIRECTLY BY THE SHAREHOLDERS
(AND NOT FROM EITHER THE REGULAR ESCROW OR THE SPECIAL ESCROW, UNLESS OTHERWISE
ELECTED BY THE PURCHASER IN ITS SOLE DISCRETION) AND SHALL NOT BE SUBJECT TO THE
THRESHOLD AMOUNT.  THE PURCHASER AND THE SHAREHOLDERS SHALL INSTRUCT THE AUDITOR
THAT THE CLOSING BALANCE SHEET SHALL BE PREPARED IN ACCORDANCE WITH GAAP (EXCEPT
AS SET FORTH ON SCHEDULE 5.4, WHICH SUCH EXCEPTIONS SHALL BE APPLICABLE TO THE
CLOSING BALANCE SHEET) CONSISTENT IN ALL RESPECTS (INCLUDING CLASSIFICATION AND
PRESENTATION OF LINE ITEMS) WITH THE ACCOUNTING METHODS, PRACTICES AND
PROCEDURES USED TO PREPARE THE BALANCE SHEET INCLUDED IN THE UNAUDITED FINANCIAL
STATEMENTS (AUGUST 31, 2009).  FOR THE AVOIDANCE OF DOUBT, THE VALUE OF THE
INVENTORY AS OF 11:59 P.M. (EST) ON THE CLOSING DATE SHALL BE DETERMINED IN
ACCORDANCE WITH THE METHODOLOGY SET FORTH ON SCHEDULE 4.1.1 (THE “INVENTORY
METHODOLOGY”), WHICH METHODOLOGY IS CONSISTENT WITH THE CORPORATION’S PAST
PRACTICE.  TO THE EXTENT THAT THE INVENTORY METHODOLOGY CONFLICTS WITH GAAP, THE
INVENTORY METHODOLOGY SHALL CONTROL.  THE PURCHASER AND THE SHAREHOLDERS SHALL
CAUSE THE AUDITORS TO DELIVER THE CLOSING BALANCE SHEET, TOGETHER WITH A
CALCULATION OF THE NET ASSETS OF THE CORPORATION AS OF 11:59 P.M. (EST) ON THE
CLOSING DATE BASED UPON THE CLOSING BALANCE SHEET (THE “CLOSING NET ASSETS”), TO
THE PURCHASER AS SOON AS REASONABLY PRACTICAL AFTER THE CLOSING DATE.  THE
CLOSING BALANCE SHEET SHALL NOT INCLUDE OR REFLECT ANY OF THE EXCLUDED ASSETS OR
THE TAX DEPOSIT.  IN THE EVENT THE PURCHASER DISPUTES THE CLOSING BALANCE SHEET
AS DELIVERED BY THE AUDITOR, THE PURCHASER SHALL PROVIDE WRITTEN NOTICE (A
“NOTICE OF DISPUTE”) SPECIFYING IN REASONABLE DETAIL ALL POINTS OF DISAGREEMENT
WITH THE CLOSING BALANCE SHEET TO THE SHAREHOLDERS’ REPRESENTATIVE WITHIN THIRTY
(30) DAYS AFTER THE PURCHASER’S RECEIPT OF THE CLOSING BALANCE SHEET.  IF THE
PURCHASER FAILS TO DELIVER A NOTICE OF DISPUTE WITHIN SUCH 30-DAY PERIOD, THEN
THE CLOSING BALANCE SHEET AS DELIVERED BY THE AUDITOR SHALL BE USED FOR PURPOSES
OF SECTION 4.1.2.  IF THE PURCHASER DELIVERS A NOTICE OF DISPUTE WITHIN SUCH
30-DAY PERIOD, THE PURCHASER AND THE SHAREHOLDERS’ REPRESENTATIVE SHALL ENDEAVOR
IN GOOD FAITH TO RESOLVE ALL SPECIFIED POINTS OF DISAGREEMENT WITHIN THIRTY (30)
DAYS AFTER THE SHAREHOLDERS’ REPRESENTATIVE’S RECEIPT OF THE NOTICE OF DISPUTE. 
IF THE DISPUTE IS NOT RESOLVED WITHIN SUCH 30-DAY PERIOD, WHICH PERIOD MAY BE
EXTENDED BY MUTUAL AGREEMENT OF THE PARTIES, THE DISPUTE SHALL BE RESOLVED IN
ACCORDANCE WITH SECTION 11.10.


 


4.1.2       THE MERGER CONSIDERATION SHALL BE SUBJECT TO ADJUSTMENT AS FOLLOWS:


 

4.1.2.1   THE MERGER CONSIDERATION SHALL BE SUBJECT TO AN UPWARD ADJUSTMENT ON A
DOLLAR FOR DOLLAR BASIS IN THE EVENT THE CLOSING NET ASSETS ACCOMPANYING THE
CLOSING BALANCE SHEET AS FINALLY DETERMINED (BY AGREEMENT OR OTHERWISE) IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING ARBITRATION SET FORTH IN
SECTION 11.10, IS GREATER THAN THE AMOUNT EQUAL TO THE SUM OF THE TARGET NET
ASSET VALUE PLUS $100,000.  THE PURCHASER SHALL PAY TO THE SHAREHOLDERS’
REPRESENTATIVE THE AMOUNT OF ANY SUCH MERGER CONSIDERATION ADJUSTMENT (AN
“EXCESS PAYMENT”) UNDER THIS SECTION 4.1.2.1 WITHIN TEN (10) DAYS AFTER THE
AMOUNT OF THE EXCESS PAYMENT HAS BEEN FINALLY DETERMINED PURSUANT TO THIS
AGREEMENT, INCLUDING ARBITRATION SET FORTH IN SECTION 11.10.  ANY EXCESS PAYMENT
REQUIRED UNDER THIS SECTION 4.1.2.1 SHALL BEAR INTEREST FROM THE CLOSING DATE TO
THE DATE OF PAYMENT AT THE CLOSING DATE INTEREST RATE, WHICH INTEREST SHALL BE
CALCULATED ON THE BASIS OF A 365-DAY YEAR

 

18

--------------------------------------------------------------------------------


 

AND THE ACTUAL NUMBER OF DAYS ELAPSED AND SUCH INTEREST SHALL BE PAID ON THE
SAME DATE AND IN THE SAME MANNER AS THE EXCESS PAYMENT.

 

4.1.2.2   THE MERGER CONSIDERATION SHALL BE SUBJECT TO A DOWNWARD ADJUSTMENT ON
A DOLLAR FOR DOLLAR BASIS IN THE EVENT THE CLOSING NET ASSETS ACCOMPANYING THE
CLOSING BALANCE SHEET AS FINALLY DETERMINED (BY AGREEMENT OR OTHERWISE) IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING ARBITRATION SET FORTH IN
SECTION 11.10, IS LESS THAN AN AMOUNT EQUAL TO THE TARGET NET ASSET VALUE MINUS
$100,000.  THE SHAREHOLDERS SHALL PAY TO THE PURCHASER THE AMOUNT OF ANY SUCH
MERGER CONSIDERATION ADJUSTMENT (A “DEFICIENCY PAYMENT”) UNDER THIS
SECTION 4.1.2.2 WITHIN TEN (10) DAYS AFTER THE AMOUNT OF THE DEFICIENCY PAYMENT
HAS BEEN FINALLY DETERMINED PURSUANT TO THIS AGREEMENT, INCLUDING ARBITRATION
SET FORTH IN SECTION 11.10.  ANY DEFICIENCY PAYMENT REQUIRED UNDER THIS
SECTION 4.1.2.2 SHALL BEAR INTEREST FROM THE CLOSING DATE TO THE DATE OF PAYMENT
AT THE CLOSING DATE INTEREST RATE, WHICH INTEREST SHALL BE CALCULATED ON THE
BASIS OF A 365-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED AND SUCH INTEREST
SHALL BE PAID ON THE SAME DATE AND IN THE SAME MANNER AS THE DEFICIENCY
PAYMENT.  NOTWITHSTANDING THE FOREGOING, ANY DEFICIENCY PAYMENT SHALL FIRST BE
PAID BY THE SHAREHOLDERS AND, TO THE EXTENT THE DEFICIENCY PAYMENT, OR ANY
PORTION THEREOF, IS NOT PAID BY THE SHAREHOLDERS IN ACCORDANCE WITH THIS
SECTION 4.1.2.2, THEN THE PURCHASER MAY, AT ITS OPTION, RECEIVE THE DEFICIENCY
PAYMENT OUT OF THE REGULAR ESCROW PURSUANT TO THE TERMS OF THE REGULAR ESCROW
AGREEMENT OR MAY PURSUE REMEDIES AGAINST THE SHAREHOLDERS FOR THE COLLECTION
THEREOF.

 

4.2          Excluded Assets; Cash.  Expressly excluded from the Closing Net
Assets shall be those items listed on Schedule 4.2 (collectively, the “Excluded
Assets”).  The Parties acknowledge and agree that prior to the Closing, the
Shareholders shall cause the Corporation to assign and transfer the Excluded
Assets to the Shareholders or to one or more Affiliates of the Shareholders by
way of a dividend or otherwise.  The Parties further acknowledge and agree that
prior to the Closing the Shareholders may cause the Corporation to declare and
pay one or more cash dividends to the Shareholders prior to the Closing Date. 
Any cash that is not the subject of such cash dividends shall be included in the
Closing Balance Sheet and the Closing Net Assets.

 

4.3          Regular Escrow and Special Escrow.  In order to provide additional
assurance to the Purchaser, the Purchaser and the Shareholders’ Representative
shall, at the Closing, execute each of the Special Escrow Agreement and the
Regular Escrow Agreement, which shall, in addition to this Agreement, and with
respect to the Special Escrow, the Special Escrow Letter, govern the Regular
Escrow and the Special Escrow.

 


4.3.1       REGULAR ESCROW.  A PRIMARY ESCROW (THE “REGULAR ESCROW”) INITIALLY
SHALL BE FUNDED AT CLOSING IN THE AMOUNT OF $15,000,000 (THE “REGULAR ESCROW
AMOUNT”) PENDING ITS DISPOSITION AS SET FORTH IN THE REGULAR ESCROW AGREEMENT.


 


4.3.2       SPECIAL ESCROW.  A SPECIAL ESCROW (THE “SPECIAL ESCROW”) SHALL BE
FUNDED AT CLOSING IN THE AMOUNT OF $3,000,000 (THE “SPECIAL ESCROW AMOUNT”)
PENDING ITS DISPOSITION AS SET FORTH IN THE SPECIAL ESCROW LETTER AND THE
SPECIAL ESCROW AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


4.3.3       NEITHER THE REGULAR ESCROW AMOUNT NOR THE SPECIAL ESCROW AMOUNT
SHALL IN ANY WAY ACT AS A LIMITATION ON THE AMOUNT OF ANY CLAIMS OR ANY OTHER
RIGHTS OR CLAIMS WHATSOEVER WHICH MAY BE ASSERTED (OR THEREAFTER BE ASSERTABLE)
BY THE PURCHASER.

 


ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

In order to induce the Purchaser to enter into this Agreement and to consummate
the transactions contemplated hereunder, the Shareholders represent and warrant
the following statements are true and correct as of the Contract Date:

 

5.1          Organization, Power and Authority.  The Corporation is a
corporation duly organized and validly subsisting under the laws of the
Commonwealth of Pennsylvania.  Each Trust is a trust validly existing under the
laws of the Commonwealth of Pennsylvania. The Corporation has full corporate
power and authority to own or lease its Assets and to carry on the Schoeneman
Beauty Supply Business as now conducted by it, and to enter into the Transaction
Documents and perform its obligations thereunder.  Each Trust has full power and
authority to own or lease its Assets (including its Shares), the trustees or
trustee of each Trust have the power to execute and deliver on behalf of the
applicable Trust each of the Transaction Documents to which such Trust is a
party, and each such Trust has the power to perform its obligations thereunder. 
The Corporation is qualified to do business as a foreign corporation in New
Jersey, West Virginia and Delaware.  The Corporation is qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
it owns or leases property or conducts any business so as to require such
qualification, except where the failure to so qualify does not result in a
Material Adverse Effect.  Except as set forth on Schedule 5.1, the Corporation
does not have any subsidiaries, direct or indirect, and does not have an equity
position (or the option or right to acquire an equity position) in any other
entity, except for marketable securities.  Exhibits G and H attached hereto
contain true and complete copies of the current Articles of Incorporation and
By-laws and all amendments thereto of the Corporation.

 

5.2          No Conflict and Binding Obligations.  Except as set forth on
Schedule 5.2, the execution and delivery of this Agreement and the other
Transaction Documents required to be executed by any Shareholder and/or the
Corporation, and the performance by each Shareholder and the Corporation of his,
her or its respective obligations hereunder, do not: (i) violate or conflict
with any provisions of the Organizational Documents of the Corporation or any
Trust, or any Law which is applicable to, binding upon or enforceable against
the Corporation, or its Assets, or the Shareholder; (ii) constitute or result in
a breach of any of the terms, provisions, conditions of, or constitute a default
under, or an event which, with notice or lapse of time or both would constitute
a default under any material Contract to which the Corporation or any
Shareholder is a party, or by which any of them or the Corporation’s Assets may
be bound;  (iii) result in the creation of any Lien upon any of the Assets of
the Corporation; (iv) cause the acceleration of the maturity of any Indebtedness
of the Corporation or cause any third party rights under, or the performance
required by the Corporation under, any material Contract of the Corporation to
accelerate; or (v) require the consent or approval of any Governmental Authority
or other Person, except for the consents with respect to the Required Consent
Leases and Supplier Contracts.  The Transaction Documents and the consummation
of the transactions

 

20

--------------------------------------------------------------------------------

 

 

contemplated herein have been duly executed and delivered by each of the
Shareholders and/or the Corporation that are a party thereto and are legal,
valid and binding obligations of each of the Shareholders and the Corporation,
enforceable in accordance with their respective terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
federal or state laws affecting the rights of creditors and the effect or
availability of rules of law governing specific performance, injunctive relief
or other equitable remedies (regardless of whether any such remedy is considered
in a proceeding at law or equity).  No “fair price,” “moratorium,” “control
share acquisition,” or similar anti-takeover statute or regulation enacted under
any applicable Law is applicable to the Merger or the transactions contemplated
by this Agreement.  No Shareholder has any dissenter’s right of appraisal in
connection with the consummation of the transactions contemplated hereby,
including under the PBCL, the Organizational Documents of the Corporation, or
other applicable Law.

 

5.3          Compliance With Laws; Environmental, Health and Safety Matters.

 


5.3.1        THE CORPORATION AND THE SCHOENEMAN BEAUTY SUPPLY BUSINESS HAVE BEEN
AND ARE BEING CONDUCTED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH ALL
APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION: (I) EMPLOYMENT AND WAGE/WAGE
PAYMENT LAWS; AND (II) ALL LAWS RELATING TO THE PROTECTION OF HUMAN HEALTH AND
SAFETY, SUCH AS (AS AN EXAMPLE ONLY) THE OCCUPATIONAL SAFETY AND HEALTH ACT OF
1970.  NEITHER THE CORPORATION NOR ANY SHAREHOLDER HAS RECEIVED ANY WRITTEN
NOTICE, REQUEST FOR INFORMATION, OR OTHER CORRESPONDENCE FROM ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON CONCERNING ANY VIOLATION (ACTUAL OR ALLEGED) OF
ANY LAWS WITHIN THE FIVE (5) YEARS IMMEDIATELY PRIOR TO THE DATE HEREOF.


 


5.3.2        NONE OF THE ASSETS (INCLUDING REAL PROPERTY), STORES OR WAREHOUSES,
THROUGH THE TIME CURRENTLY OR FORMERLY OWNED, LEASED, OPERATED, OR USED BY THE
CORPORATION, THE SCHOENEMAN BEAUTY SUPPLY BUSINESSES, OR ANY PREDECESSORS IN
INTEREST (COLLECTIVELY, THE “SUBJECT PROPERTY”) CONTAINS HAZARDOUS SUBSTANCES,
EXCEPT FOR THOSE HAZARDOUS SUBSTANCES USED OR PRESENT IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE OF THE CORPORATION AND IN ACCORDANCE
WITH ALL APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, HAZARDOUS SUBSTANCES
CONTAINED IN INVENTORY AT THE TIME OF SUCH INVENTORY WAS MANUFACTURED.


 


5.3.3        THE CORPORATION AND THE SCHOENEMAN BEAUTY SUPPLY BUSINESS HAVE BEEN
AND ARE BEING CONDUCTED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS.  NEITHER THE CORPORATION NOR ANY SHAREHOLDER HAS CAUSED OR
TAKEN ANY ACTION THAT WOULD REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL
LIABILITY RELATING TO: (I) THE ENVIRONMENTAL CONDITIONS AT, ON, ABOVE, UNDER, OR
ABOUT ANY SUBJECT PROPERTY; OR (II) THE PAST OR PRESENT USE, MANAGEMENT,
HANDLING, TRANSPORT, TREATMENT, GENERATION, STORAGE, DISPOSAL, RELEASE OR
THREATENED RELEASE OF HAZARDOUS SUBSTANCES.  THERE HAS BEEN NO MATERIAL BURIAL
OR MATERIAL RELEASE OF HAZARDOUS SUBSTANCES BY THE CORPORATION, OR TO THE
CORPORATION’S KNOWLEDGE, BY ANY OTHER PERSON ON, IN, AT, ABOVE, UNDER, FROM OR
ABOUT ANY SUBJECT PROPERTY.


 


5.3.4        ALL WASTE CONTAINING ANY HAZARDOUS SUBSTANCE GENERATED, USED,
HANDLED, STORED, TREATED OR DISPOSED OF BY THE CORPORATION, THE SCHOENEMAN
BEAUTY SUPPLY BUSINESS, OR ANY PREDECESSOR IN INTEREST, OR SENT BY THE
CORPORATION, THE SCHOENEMAN BEAUTY SUPPLY BUSINESS, OR ANY PREDECESSOR IN
INTEREST FOR DISPOSAL AT AN OFF-SITE LOCATION, HAS BEEN RELEASED IN

 

21

--------------------------------------------------------------------------------


 


COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE ENVIRONMENTAL LAWS AND
REPORTING REQUIREMENTS, AND THERE ARE NOT ANY ENVIRONMENTAL CLAIMS, REQUESTS FOR
INFORMATION FROM A GOVERNMENTAL AUTHORITY OR DEMANDS TO TAKE RESPONSE, REMOVAL,
CORRECTIVE, REMEDIAL OR OTHER RESPONSIVE ACTION OR TO PAY FOR THE COSTS OF ANY
SUCH ACTION AT ANY FACILITY OR SITE WITH RESPECT TO ANY SUCH RELEASE.


 


5.3.5        NEITHER THE CORPORATION NOR ANY SHAREHOLDER HAS RECEIVED ANY
WRITTEN NOTICE, REQUEST FOR INFORMATION, OR OTHER CORRESPONDENCE FROM ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON WITHIN THE FIVE (5) YEARS IMMEDIATELY
PRIOR TO THE DATE HEREOF CONCERNING ANY:  (I) ALLEGED LIABILITY UNDER
ENVIRONMENTAL LAWS WITH RESPECT TO THE CORPORATION, THE SCHOENEMAN BEAUTY SUPPLY
BUSINESSES, ANY SHAREHOLDER, OR ANY SUBJECT PROPERTY; (II) ANY HAZARDOUS
SUBSTANCES THAT HAVE BEEN GENERATED, TREATED, STORED, HANDLED OR REMOVED FROM OR
DISPOSED OF ON ANY SUBJECT PROPERTY; OR (III) ANY HAZARDOUS SUBSTANCES WHICH
HAVE MIGRATED ON, IN, UNDER, ABOVE OR TO ANY SUBJECT PROPERTY FROM ANY ADJACENT
PROPERTY OR WHICH HAS MIGRATED, EMANATED OR ORIGINATED FROM ANY SUBJECT PROPERTY
ONTO ANY OTHER PROPERTY.


 


5.3.6        NEITHER THE CORPORATION NOR ANY SHAREHOLDER HAS RECEIVED ANY
WRITTEN NOTICE THAT THE CORPORATION OR THE LESSOR OR LESSEE OF ANY PROPERTY USED
AT ANY TIME IN CONDUCTING ALL OR ANY PORTION OF THE SCHOENEMAN BEAUTY SUPPLY
BUSINESSES OR OWNED EITHER PRESENTLY OR AT ANY TIME PREVIOUSLY BY THE
CORPORATION (OR ANY PREDECESSOR THEREOF) IS A POTENTIALLY RESPONSIBLE PARTY FOR
A FEDERAL, STATE, MUNICIPAL OR LOCAL CLEANUP SITE OR CORRECTIVE ACTION UNDER ANY
ENVIRONMENTAL LAW.


 


5.3.7        THERE IS NO PENDING OR, TO THE CORPORATION’S KNOWLEDGE, THREATENED
OR PROPOSED, PROCEEDING OR GOVERNMENTAL ACTION TO MODIFY THE ZONING
CLASSIFICATION OF, OR TO CONDEMN OR TAKE BY THE POWER OF EMINENT DOMAIN (OR TO
PURCHASE IN LIEU THEREOF), OR TO CLASSIFY AS A LANDMARK, OR TO OTHERWISE
RESTRICT THE USE OF ANY OF THE PROPERTIES WHERE ANY STORE OR WAREHOUSE IS
LOCATED.


 


5.3.8        CORPORATION HAS PROVIDED TO THE PURCHASER ACCESS TO TRUE AND
COMPLETE COPIES OF ALL ENVIRONMENTAL SITE ASSESSMENTS, AUDITS, TEST RESULTS,
ANALYTICAL DATA, BORING LOGS, AND OTHER ENVIRONMENTAL REPORTS, INVESTIGATIONS
AND STUDIES IN THE POSSESSION, CUSTODY OR CONTROL OF THE CORPORATION RELATING TO
LOCATIONS OR ASSETS CURRENTLY OR FORMERLY OWNED, LEASED, OPERATED OR USED BY THE
CORPORATION.


 

5.4          Financial Statements.


 


5.4.1        THE CORPORATION HAS DELIVERED TO THE PURCHASER COMPLETE COPIES OF
THE FINANCIAL STATEMENTS, WHICH ARE ATTACHED TO SCHEDULE 5.4.  EXCEPT AS SET
FORTH ON SCHEDULE 5.4, THE FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP AND THE BOOKS AND RECORDS OF THE CORPORATION, AND PRESENT FAIRLY IN
ALL MATERIAL RESPECTS THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF THE CORPORATION AT AND FOR THE RESPECTIVE PERIODS INDICATED (SUBJECT,
IN THE CASE OF THE UNAUDITED FINANCIAL STATEMENTS, TO NORMAL YEAR-END
ADJUSTMENTS, WHICH WILL NOT BE MATERIAL TO THE CORPORATION, INDIVIDUALLY OR IN
THE AGGREGATE, THE ABSENCE OF A STATEMENT OF CASH FLOWS AND THE ABSENCE OF
FOOTNOTE DISCLOSURE).

 

22

--------------------------------------------------------------------------------


 


5.4.2        THE CORPORATION HAS NO LIABILITIES EXCEPT:  (I) AS SET FORTH ON
SCHEDULE 5.4.2; (II) LIABILITIES DISCLOSED OR RESERVED AGAINST IN THE FINANCIAL
STATEMENTS OR SPECIFICALLY DISCLOSED IN THE NOTES THERETO; (III) LIABILITIES
INCURRED AFTER THE DATE OF THE UNAUDITED FINANCIAL STATEMENTS IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE; AND (IV) FUTURE PERFORMANCE
OBLIGATIONS UNDER CONTRACTS.


 

5.5          Absence Of Certain Changes.  Since August 31, 2009, except as set
forth on Schedule 5.5, the Schoeneman Beauty Supply Business has been conducted
in the ordinary course consistent with past practice and there has not been:

 


5.5.1        ANY MATERIAL ADVERSE EFFECT;


 


5.5.2        ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION
WITH RESPECT TO ANY SHARES, EXCEPT WITH RESPECT TO CASH AND THE EXCLUDED ASSETS,
OR ANY REDEMPTION OR OTHER ACQUISITION BY THE CORPORATION OF ANY CORPORATION
SECURITIES;


 


5.5.3        ANY AMENDMENT OR MODIFICATION OF THE ORGANIZATIONAL DOCUMENTS OF
THE CORPORATION OR OF THE TERMS OF ANY CORPORATION SECURITIES;


 


5.5.4        ANY INCURRENCE OF ANY INDEBTEDNESS BY THE CORPORATION;


 


5.5.5        ANY CREATION OR OTHER INCURRENCE OF ANY LIEN ON ANY MATERIAL ASSET
OF THE CORPORATION OTHER THAN PERMITTED LIENS;


 


5.5.6        ANY LOAN OR ADVANCE, EXCEPT THE EXTENSION BY THE CORPORATION OF
TRADE CREDIT TO ITS CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS, OR CAPITAL
CONTRIBUTION TO OR INVESTMENT IN ANY PERSON BY THE CORPORATION;


 


5.5.7        ANY MATERIAL DAMAGE, DESTRUCTION OR OTHER CASUALTY LOSS (WHETHER OR
NOT COVERED BY INSURANCE) AFFECTING THE SCHOENEMAN BEAUTY SUPPLY BUSINESS OR ITS
ASSETS;


 


5.5.8        ANY: (I) CHANGE IN ANY METHOD OF ACCOUNTING OR ACCOUNTING
PRINCIPLES OR PRACTICES BY THE CORPORATION, EXCEPT FOR ANY SUCH CHANGE REQUIRED
BY REASON OF A CONCURRENT CHANGE IN GAAP; OR (II) REVALUATION OF ANY MATERIAL
ASSETS, EXCEPT THE WRITE-DOWN OR WRITE-OFF OF ACCOUNTS RECEIVABLE OR INVENTORY
IN THE ORDINARY COURSE OF BUSINESS;


 


5.5.9        ANY: (I) GRANT OF ANY SEVERANCE OR TERMINATION PAY TO (OR AMENDMENT
TO ANY EXISTING ARRANGEMENT WITH) ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE
CORPORATION; (II) INCREASE IN BENEFITS PAYABLE UNDER ANY EXISTING SEVERANCE OR
TERMINATION PAY POLICIES OR EMPLOYMENT AGREEMENTS; (III) EMPLOYMENT, DEFERRED
COMPENSATION OR OTHER SIMILAR AGREEMENT (OR ANY AMENDMENT TO ANY SUCH EXISTING
AGREEMENT) ENTERED INTO WITH ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE
CORPORATION; (IV) ESTABLISHMENT, ADOPTION OR AMENDMENT (EXCEPT AS REQUIRED BY
APPLICABLE LAW) OF ANY COLLECTIVE BARGAINING, BONUS, PROFIT-SHARING, THRIFT,
PENSION, RETIREMENT, DEFERRED COMPENSATION, COMPENSATION, STOCK OPTION,
RESTRICTED STOCK OR OTHER BENEFIT PLAN OR ARRANGEMENT COVERING ANY DIRECTOR,
OFFICER OR EMPLOYEE OF THE CORPORATION; OR (V) INCREASE IN COMPENSATION, BONUS
OR OTHER BENEFITS PAYABLE TO ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE
CORPORATION;

 

23

--------------------------------------------------------------------------------


 


5.5.10      ANY CAPITAL EXPENDITURES, OR COMMITMENTS FOR CAPITAL EXPENDITURES,
IN AN AMOUNT IN EXCESS OF $50,000 IN THE AGGREGATE, BY THE CORPORATION;


 


5.5.11      ANY MATERIAL TAX ELECTION MADE OR CHANGED, ANY ANNUAL TAX ACCOUNTING
PERIOD CHANGED, ANY METHOD OF TAX ACCOUNTING ADOPTED OR CHANGED, ANY AMENDED TAX
RETURNS OR CLAIMS FOR  TAX REFUNDS FILED, ANY CLOSING AGREEMENT ENTERED INTO,
ANY  PROPOSED TAX ADJUSTMENTS OR ASSESSMENTS, ANY  TAX CLAIM, AUDIT OR
ASSESSMENT SETTLED, OR ANY RIGHT TO CLAIM A TAX REFUND, OFFSET OR OTHER
REDUCTION IN TAX LIABILITY SURRENDERED, IN EACH CASE, BY THE CORPORATION;


 


5.5.12      ANY MATERIAL PAYMENTS MADE TO, DISCOUNTING IN FAVOR OF OR ANY OTHER
CONSIDERATION EXTENDED TO CUSTOMERS OR SUPPLIERS BY THE CORPORATION, OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


5.5.13      ANY FAILURE TO PAY OR SATISFY WHEN DUE ANY MATERIAL LIABILITY OF THE
CORPORATION;


 


5.5.14      ANY SALE, TRANSFER, LEASE OR OTHER DISPOSITION OF ANY ASSET, EXCEPT
FOR INVENTORY SOLD IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE;


 


5.5.15      ANY ACQUISITION OF A MATERIAL AMOUNT OF THE STOCK OR ASSETS OF ANY
OTHER PERSON;


 


5.5.16      ANY AMENDMENT, CANCELLATION, COMPROMISE OR WAIVER OF ANY MATERIAL
CLAIM OR RIGHT OF THE CORPORATION; OR


 


5.5.17      ANY AGREEMENT OR COMMITMENT BY THE CORPORATION TO DO ANY OF THE
FOREGOING OR ANY ACTION OR OMISSION BY THE CORPORATION THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN ANY OF THE FOREGOING.


 

5.6          Books Of Account.  The Corporation’s books of account and other
records fairly present and reflect in all material respects (subject to normal
month end and year end adjustments) all of the transactions entered into by the
Corporation and as to which the Corporation is a party or may be bound or
otherwise affected.

 

5.7          Tax Matters.  Except as set forth on Schedule 5.7:

 


5.7.1        THE CORPORATION HAS TIMELY FILED ALL TAX RETURNS REQUIRED TO HAVE
BEEN FILED, EACH SUCH TAX RETURN HAS BEEN PREPARED IN COMPLIANCE WITH ALL
APPLICABLE LAWS, RULES AND REGULATIONS, AND ALL SUCH TAX RETURNS ARE TRUE AND
ACCURATE IN ALL RESPECTS.  THE CORPORATION HAS PAID ALL TAXES DUE OR OWING
(WHETHER OR NOT SHOWN ON ANY TAX RETURN) TO ANY TAXING  AUTHORITY. WITH RESPECT
TO ANY TAXES THAT ARE NOT YET DUE AND OWING, THE CORPORATION HAS MADE SUFFICIENT
ACCRUALS ON THE FINANCIAL STATEMENTS.  THE CORPORATION HAS COMPLIED WITH ALL
APPLICABLE LAWS RELATING TO THE PAYMENT AND WITHHOLDING OF TAXES AND HAS DULY
AND TIMELY WITHHELD AND PAID OVER TO THE APPROPRIATE TAXING AUTHORITY ALL
AMOUNTS REQUIRED TO BE SO WITHHELD AND PAID UNDER ALL APPLICABLE LAWS. THERE ARE
NO OUTSTANDING REQUESTS FOR, AND THE CORPORATION HAS NOT BEEN GRANTED ANY,
EXTENSIONS OF TIME WITHIN WHICH TO FILE TAX RETURNS.

 

24

--------------------------------------------------------------------------------


 


5.7.2        NONE OF THE TAX RETURNS CONTAIN NOR HAVE REQUIRED A DISCLOSURE
STATEMENT UNDER SECTION 6662 OF THE CODE (OR ANY PREDECESSOR STATUTE RELATING TO
THE PENALTIES FOR SUBSTANTIAL UNDERSTATEMENT OF INCOME TAX) OR ANY SIMILAR
PROVISION OF STATE, LOCAL OR FOREIGN LAW.


 


5.7.3        NEITHER THE IRS NOR ANY OTHER TAXING AUTHORITY HAS ASSERTED,
PROPOSED OR ASSESSED AGAINST THE CORPORATION ANY DEFICIENCY OR CLAIM FOR TAXES
WHICH HAS NOT BEEN SETTLED OR OTHERWISE RESOLVED.  THE CORPORATION HAS NO
REQUEST FOR ANY RULINGS WITH REGARD TO ANY TAX PENDING BEFORE THE IRS, OR ANY
STATE, LOCAL OR FOREIGN TAXING AUTHORITY.


 


5.7.4        ALL TAX DEFICIENCIES PROPOSED, ASSERTED OR ASSESSED AGAINST THE
CORPORATION HAVE BEEN PAID OR FINALLY SETTLED AND NO AMOUNTS WITH RESPECT
THERETO REMAIN UNPAID.


 


5.7.5        NEITHER THE IRS NOR ANY STATE, FOREIGN OR LOCAL TAXING AUTHORITY
HAS AUDITED, IS PRESENTLY AUDITING OR HAS NOTIFIED THE CORPORATION IN WRITING OF
THE COMMENCEMENT OF AN AUDIT OF ANY TAX RETURN OF THE CORPORATION.  TO THE
CORPORATION’S KNOWLEDGE, THERE IS NO THREATENED ACTION, AUDIT, PROCEEDING, OR
INVESTIGATION AGAINST OR WITH RESPECT TO THE CORPORATION WITH RESPECT TO:
(I) THE ASSESSMENT OR COLLECTION OF TAXES; OR (II) A CLAIM FOR REFUND MADE BY
THE CORPORATION WITH RESPECT TO TAXES PREVIOUSLY PAID.


 


5.7.6        THE CORPORATION HAS NOT WAIVED OR REQUESTED TO WAIVE ANY STATUTE OF
LIMITATIONS WITH RESPECT TO THE ASSESSMENT OF ANY TAX OR AGREED TO ANY EXTENSION
OF TIME WITH RESPECT TO THE ASSESSMENT OF ANY TAX.


 


5.7.7        THERE ARE NO LIENS FOR TAXES (OTHER THAN FOR TAXES NOT YET DUE AND
PAYABLE) UPON ANY OF THE ASSETS OF THE CORPORATION.


 


5.7.8        THE SURVIVING CORPORATION WILL NOT BE REQUIRED: (I) TO INCLUDE IN
INCOME ANY ADJUSTMENT PURSUANT TO SECTION 481(A) OF THE CODE (OR SIMILAR
PROVISIONS OF OTHER LAW) BY REASON OF A CHANGE IN ACCOUNTING METHOD NOR DOES THE
CORPORATION HAVE ANY KNOWLEDGE THAT THE IRS (OR OTHER TAXING AUTHORITY) HAS
PROPOSED, OR IS CONSIDERING, ANY CHANGE IN ACCOUNTING METHOD REQUIRING ANY
ADJUSTMENT TO THE INCOME OF THE CORPORATION FOR ANY PAST, PRESENT, OR FUTURE
TAXABLE PERIOD; OR, (II) TO INCLUDE ANY ITEM OF INCOME IN, OR EXCLUDE ANY ITEM
OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF)
ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY “CLOSING AGREEMENT,” AS
DESCRIBED IN SECTION 7121 OF THE CODE (OR ANY CORRESPONDING PROVISION OF STATE,
LOCAL OR FOREIGN INCOME TAX LAW).


 


5.7.9        THE CORPORATION HAS NOT MADE OR BECOME OBLIGATED TO MAKE, OR WILL
MAKE, AS A RESULT OF ANY TRANSACTIONS CONTEMPLATED HEREBY, ANY “PARACHUTE
PAYMENTS” AS DEFINED IN SECTION 280G OF THE CODE (WITHOUT REGARD TO SUBSECTION
(B)(4) THEREOF).


 


5.7.10      THE CORPORATION IS NOT, AND HAS NOT BEEN, A “U.S. REAL PROPERTY
HOLDING CORPORATION” WITHIN THE MEANING OF SECTION 897 OF THE CODE DURING THE
APPLICABLE PERIOD SPECIFIED IN SECTION 897(C)(1)(A)(II) OF THE CODE.


 


5.7.11      THERE ARE NO ELECTIONS, CONSENTS OR AGREEMENTS WITH TAX AUTHORITIES
OTHER THAN THOSE REFLECTED ON TAX FORMS FILED WITH TAX AUTHORITIES, COPIES OF
WHICH HAVE BEEN PROVIDED TO THE PURCHASER PRIOR TO THE CLOSING DATE.

 

25

--------------------------------------------------------------------------------


 


5.7.12      THE CORPORATION IS NOT A PARTY TO ANY TAX SHARING, INDEMNITY OR
SIMILAR AGREEMENT OR ARRANGEMENT, INCLUDING ANY TERMINATED AGREEMENT AS TO WHICH
IT HAS ANY CONTINUING LIABILITY, AND HAS NO CURRENT OR POTENTIAL CONTRACTUAL
OBLIGATION TO INDEMNIFY ANY OTHER PERSON WITH RESPECT TO TAXES.


 


5.7.13      THE CORPORATION IS NOT AND HAS NEVER BEEN A MEMBER OF ANY
CONSOLIDATED, COMBINED, AFFILIATED OR UNITARY GROUP OF CORPORATIONS FOR ANY TAX
PURPOSES.


 


5.7.14      NO CLAIM HAS EVER BEEN MADE TO THE CORPORATION IN WRITING BY ANY
JURISDICTION IN WHICH THE CORPORATION DOES NOT FILE TAX RETURNS TO THE EFFECT
THAT THE CORPORATION IS OR MAY BE SUBJECT TO ANY TAX IMPOSED BY THAT
JURISDICTION.


 


5.7.15      THE CORPORATION HAS NO LIABILITY FOR THE TAXES OF ANY OTHER PERSON
UNDER TREASURY REGULATION SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE,
LOCAL OR FOREIGN LAW), AS TRANSFEREE OR SUCCESSOR, BY CONTRACT OR OTHERWISE.


 


5.7.16      EXCEPT FOR DIVIDENDS OF EXCLUDED ASSETS, THE CORPORATION HAS NOT
PAID ANY DIVIDENDS IN THE PAST SEVEN (7) YEARS OTHER THAN CASH DIVIDENDS.


 


5.7.17      ALL TRANSACTIONS BETWEEN THE CORPORATION AND ANY AFFILIATES OR ANY
RELATED PERSON (AS DEFINED IN SECTION 267 OF THE CODE) HAVE BEEN CONSUMMATED ON
AN ARMS LENGTH BASIS FOR FAIR VALUE IN ACCORDANCE WITH THE GUIDELINES
ESTABLISHED UNDER SECTION 482 OF THE CODE.


 


5.7.18      THE CORPORATION HAS NOT PARTICIPATED IN ANY REPORTABLE TRANSACTION,
AS DEFINED IN TREASURY REGULATION SECTION 1.6011-4(B)(1), OR A TRANSACTION
SUBSTANTIALLY SIMILAR TO A REPORTABLE TRANSACTION.


 


5.7.19      THE CORPORATION HAS NOT CONSTITUTED EITHER A “DISTRIBUTING
CORPORATION” OR A “CONTROLLED CORPORATION” (WITHIN THE MEANING OF
SECTION 355(A)(1)(A) OF THE CODE) IN A DISTRIBUTION OF STOCK QUALIFYING FOR
TAX-FREE TREATMENT UNDER SECTION 355 OF THE CODE: (I) IN THE TWO (2) YEARS PRIOR
TO THE DATE OF THIS AGREEMENT; OR, (II) IN A DISTRIBUTION WHICH COULD OTHERWISE
CONSTITUTE PART OF A “PLAN” OR “SERIES OF RELATED TRANSACTIONS” (WITHIN THE
MEANING OF SECTION 355(E) OF THE CODE) IN CONJUNCTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


5.7.20      THE CORPORATION HAS PROPERLY AND TIMELY ELECTED UNDER CODE SECTIONS
1362 OF THE CODE AND ALL APPLICABLE TREASURY REGULATIONS PROMULGATED THEREUNDER,
AND UNDER EACH ANALOGOUS OR SIMILAR PROVISION OF STATE OR LOCAL LAW IN EACH
JURISDICTION WHERE THE CORPORATION IS REQUIRED TO FILE AN INCOME OR FRANCHISE
TAX RETURN AND IS PERMITTED TO SO ELECT, TO BE TREATED AS AN “S” CORPORATION FOR
ALL TAXABLE PERIODS SINCE ITS FORMATION.  THERE HAS NOT BEEN ANY VOLUNTARY OR
INVOLUNTARY TERMINATION OR REVOCATION OF ANY SUCH ELECTION BEFORE THE CLOSING
DATE AND NO TAXING AUTHORITY HAS CHALLENGED OR IS CHALLENGING CORPORATION’S
QUALIFICATION AS AN S CORPORATION.  THE CORPORATION HAS COMPLIED WITH ALL LAWS
NECESSARY TO MAINTAIN ITS ELECTION AS AN S CORPORATION AT ALL TIMES SINCE
FORMATION AND THE CORPORATION WILL BE VALIDLY AN S CORPORATION WITHIN THE
MEANING OF CODE SECTIONS 1361 (AND ANY COMPARABLE PROVISION OF STATE OR LOCAL
LAW) UP TO AND INCLUDING THE CLOSING DATE.

 

26

--------------------------------------------------------------------------------


 


5.7.21      EACH OF THE SHAREHOLDERS IS, AND HAS BEEN AT ALL TIMES DURING THE
PERIOD IN WHICH BOTH: (I) THE CORPORATION HAS BEEN AN S CORPORATION WITHIN THE
MEANING OF SECTION 1361(A) OF THE CODE; AND (II) SUCH SHAREHOLDER HAS BEEN A
SHAREHOLDER OF THE CORPORATION, AN ELIGIBLE SHAREHOLDER OF AN S CORPORATION
WITHIN THE MEANING OF SECTION 1361(A) OF THE CODE (AND ANY COMPARABLE PROVISION
OF STATE AND LOCAL TAX LAW IN EACH JURISDICTION IN WHICH THE CORPORATION IS
OBLIGATED TO FILE INCOME OR FRANCHISE TAX RETURNS).


 


5.7.22      CORPORATION DOES NOT HAVE ANY POTENTIAL LIABILITY FOR ANY TAX UNDER
SECTION 1374 OF THE CODE (OR ANY COMPARABLE PROVISION OF STATE OR LOCAL LAW) IN
CONNECTION WITH THE SALE OR DEEMED SALE OF THE CORPORATION’S ASSETS. THE
CORPORATION HAS NOT, IN THE PAST TEN (10) YEARS: (A) ACQUIRED ASSETS FROM
ANOTHER CORPORATION IN A TRANSACTION IN WHICH THE CORPORATION’S TAX BASIS FOR
THE ACQUIRED ASSETS WAS DETERMINED, IN WHOLE OR IN PART, BY REFERENCE TO THE TAX
BASIS OF THE ACQUIRED ASSETS IN THE HANDS OF THE TRANSFEROR; OR (B) ACQUIRED THE
STOCK OF ANY CORPORATION WHICH IS A QUALIFIED SUBCHAPTER S SUBSIDIARY.


 

5.8          No Material Adverse Effect.  Since August 31, 2009, there has not
been any Material Adverse Effect.

 

5.9          Title to Assets.  Except as disclosed on Schedule 5.9, Corporation
owns and has good title to, and is the lawful owner of, all Assets used in
connection with the Schoeneman Beauty Supply Business and all of the Assets
reflected in the respective Financial Statements (other than assets leased under
any lease listed on Schedules 5.10.1(a) or (b) and assets disposed of in the
ordinary course of business consistent with customary past practices and not
disposed of in violation of any provision hereof), free and clear of all Liens,
except Permitted Liens.

 

5.10        Leases.


 


5.10.1      SCHEDULE 5.10.1(A) LISTS ALL OF THE LEASES OF PERSONAL PROPERTY TO
WHICH THE CORPORATION IS A PARTY OR IS OTHERWISE BOUND (INCLUDING ALL AMENDMENTS
AND MODIFICATIONS THERETO) AND REFLECTS FOR EACH THE NAMES OF THE LESSOR AND
LESSEE AND THE ADDRESS OF THE STORE, WAREHOUSE OR OTHER LOCATION WHERE THE
PERSONAL PROPERTY IS LOCATED.  SCHEDULE 5.10.1(B) LISTS ALL OF THE LEASES OF
REAL PROPERTY TO WHICH THE CORPORATION IS A PARTY OR IS OTHERWISE BOUND
(INCLUDING ALL AMENDMENTS AND MODIFICATIONS THERETO) AND REFLECTS EACH OF THE
NAMES OF THE LESSOR AND LESSEE AND THE ADDRESS OR LOCATION OF THE STORE,
WAREHOUSE OR OTHER ITEM OF REAL PROPERTY.  THE CORPORATION DOES NOT NOW, AND HAS
NOT EVER, OWNED ANY INTEREST IN ANY REAL PROPERTY.


 


5.10.2      THE CORPORATION HAS DELIVERED TO THE PURCHASER TRUE AND COMPLETE
COPIES OF ALL REAL PROPERTY LEASES AND LEASES OF PERSONAL PROPERTY TO WHICH THE
CORPORATION IS A PARTY OR IS OTHERWISE BOUND (INCLUDING ALL AMENDMENTS AND
MODIFICATIONS THERETO).  EACH SUCH LEASE IS VALID AND SUBSISTING AND IN FULL
FORCE AND EFFECT AND ENFORCEABLE AGAINST THE CORPORATION IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO THE EFFECT OF APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR FEDERAL OR STATE LAWS AFFECTING THE
RIGHTS OF CREDITORS AND THE EFFECT OR AVAILABILITY OF RULES OF LAW GOVERNING
SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES (REGARDLESS
OF WHETHER ANY SUCH REMEDY IS CONSIDERED IN A PROCEEDING AT LAW OR EQUITY. 
EXCEPT FOR THE ABSENCE OF CONSENTS WITH RESPECT TO THE REQUIRED CONSENT LEASES
AND THE SUPPLY CONTRACTS, NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT
NOR THE CONSUMMATION OF THE

 

27

--------------------------------------------------------------------------------


 


TRANSACTIONS CONTEMPLATED HEREBY WILL RESULT IN ANY BREACH OF, OR CONSTITUTE A
DEFAULT (OR EVENT WHICH WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH,
WOULD BECOME A DEFAULT) UNDER ANY SUCH LEASE OR GIVE TO THE LESSOR ANY RIGHTS OF
TERMINATION OR CANCELLATION UNDER ANY SUCH LEASE. NO SUCH LEASE RELATES TO A
STORE OR WAREHOUSE THAT HAS BEEN CLOSED.  NO LEASE HAS BEEN ASSIGNED OR
SUBLEASED IN WHOLE OR IN PART BY THE CORPORATION TO ANOTHER PERSON.  THE
CORPORATION AND, TO THE CORPORATION’S KNOWLEDGE, THE LESSOR THEREOF, HAVE
PERFORMED ALL OF ITS RESPECTIVE OBLIGATIONS, AND THERE IS NO DEFAULT THEREOF, OR
EVENT, WHICH WITH THE GIVING OF NOTICE, THE PASSAGE OF TIME OR BOTH, WOULD
RESULT IN A DEFAULT ON THE PART OF, OR ACCELERATION OF OBLIGATIONS OF, EITHER
THE CORPORATION OR, TO THE CORPORATION’S KNOWLEDGE, THE LESSOR, UNDER ANY SUCH
LEASE.  THE CORPORATION HAS NOT ASSIGNED, HYPOTHECATED, PLEDGED, MORTGAGED, OR
ENCUMBERED ITS INTEREST, OR ANY PART THEREOF, AS LESSEE UNDER ANY SUCH LEASE.


 


5.10.3      ALL PERSONAL PROPERTY LEASED BY THE CORPORATION AS LESSEE IS IN GOOD
WORKING CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, HAS BEEN MAINTAINED AS
REQUIRED BY AND IN ACCORDANCE WITH THE TERMS OF EACH SUCH LEASE, AND IS SUITABLE
FOR THE PRESENT USE THEREOF.  THE CURRENT USE BY THE CORPORATION OF THE STORES,
WAREHOUSES, OTHER ITEMS OF REAL PROPERTY, AND PERSONAL PROPERTY LEASED BY IT
DOES NOT VIOLATE THE TERMS OF ANY LEASE OR CONFLICT WITH ANY CONTRACT TO WHICH
THE CORPORATION IS A PARTY OR IS OTHERWISE BOUND.


 


5.10.4      EXCEPT FOR THE EXCLUDED ASSETS, THE ASSETS OF THE CORPORATION AS OF
THE CONTRACT DATE ARE ALL OF THE ASSETS REQUIRED FOR THE CONDUCT OF THE
SCHOENEMAN BEAUTY SUPPLY BUSINESS IN ALL MATERIAL RESPECTS AS THE SCHOENEMAN
BEAUTY SUPPLY BUSINESS IS PRESENTLY CONDUCTED.  THE PLANTS, BUILDINGS,
STRUCTURES AND MATERIAL EQUIPMENT AND ALL OTHER TANGIBLE ASSETS ARE IN GOOD
WORKING CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, AND ARE SUITABLE FOR THE
PRESENT USE THEREOF.


 

5.11        Contracts.


 


5.11.1      SET FORTH ON SCHEDULE 5.11.1 IS A LIST OF ALL CONTRACTS OF THE
CORPORATION AS OF THE CONTRACT DATE.  THE PARTIES ARE IN AGREEMENT THAT ALL
CONTRACTS REQUIRING THE PAYMENT OF MONEY IN EXCHANGE FOR GOODS OR SERVICES, WITH
THE PAYMENT NOT EXCEEDING $5,000 IN THE AGGREGATE DURING THE REMAINING TERM OF
THE CONTRACT AND HAVING A REMAINING TERM OF LESS THAN EIGHTEEN (18) MONTHS CAN
BE EXCLUDED FROM SCHEDULE 5.11.1 (THE “EXCLUDED CONTRACTS”).  THE SHAREHOLDERS
AND THE CORPORATION HAVE DELIVERED TRUE AND CORRECT COPIES OF ALL CONTRACTS TO
THE PURCHASER (INCLUDING ALL AMENDMENTS AND MODIFICATIONS THERETO).  THE
AGGREGATE VALUE OF EXCLUDED CONTRACTS DOES NOT EXCEED $100,000.


 


5.11.2      THE CORPORATION AND, TO THE CORPORATION’S KNOWLEDGE, THE OTHER
PARTIES THERETO, HAVE PERFORMED ALL OF THEIR RESPECTIVE OBLIGATIONS AND DUTIES
UNDER EACH CONTRACT AND THERE IS NO DEFAULT OR EVENT, WHICH WITH THE GIVING OF
NOTICE, THE PASSAGE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT ON THE PART OF,
OR ACCELERATE ANY OBLIGATION OF, THE CORPORATION OR, TO THE CORPORATION’S
KNOWLEDGE, ANY SUCH OTHER PARTY UNDER ANY SUCH CONTRACTS.


 

5.12        Purchase Orders.  Set forth on Schedule 5.12 is a list of all
unfilled purchase orders of the Corporation, as of a specified date within (ten)
10 days prior to the Contract Date (the “Corporation PO List”).  The Corporation
has delivered true and correct copies of all open

 

28

--------------------------------------------------------------------------------


 

purchase orders listed on the Corporation PO List to the Purchaser (including
all amendments and modifications thereto).

 

5.13        Customer Orders.  Set forth on Schedule 5.13 is a list of all
unfilled customer orders of the Corporation, as of a specified date within (10
days) prior to the Contract Date (the “Customer PO List”).  The Corporation has
delivered true and correct copies of all customer orders listed on the Customer
PO List to the Purchaser (including all amendments and modifications thereto).

 

5.14        Inventory.  Subject to the reserves therefor on the Closing Balance
Sheet, the Inventory is usable and saleable in the ordinary course of business
consistent with customary past practices by the Schoeneman Beauty Supply
Business and exists in quantities which do not materially exceed levels which
are reasonable in the present circumstances of the Schoeneman Beauty Supply
Business; and, subject to adjustment as described on Schedule 4.1.1, is in good,
clean condition, in currently available packaging, not damaged or obsolete and
carried on the Unaudited Financial Statements in accordance with Schedule 4.1.1.

 

5.15        Permits.  Set forth on Schedule 5.15 is a true and correct list of
all Permits possessed or used by the Corporation.  The Corporation has delivered
to the Purchaser true and complete copies of all Permits possessed or used by
the Corporation (including all amendments and modifications thereto).  The
Permits, which are listed on Schedule 5.15, are all that are necessary to
conduct the Schoeneman Beauty Supply Business as presently conducted, and in
each case where applicable, to own the Assets owned by the Corporation and lease
the Assets leased by the Corporation.  The Corporation is in compliance in all
material respects with all such Permits, and all such Permits are in full force
and effect.

 

5.16        Tangible Assets.  Set forth on Schedule 5.16 are all of the tangible
Assets (other than Inventory) owned by the Corporation as of the Contract Date
having an original acquisition cost of $1,000 or more.

 

5.17        Legal Proceedings.  Schedule 5.17 sets forth all Legal Proceedings
to which the Corporation has been a party during the last three (3) years, to
which the Corporation is currently a party or which, for equivalent periods,
involves any of the Assets used by the Schoeneman Beauty Supply Business. 
Except as set forth on Schedule 5.17, there are no Legal Proceedings pending or
threatened in writing or, to the Corporation’s Knowledge, threatened orally,
against the Corporation.  The Corporation is not in default with respect to any
order, judgment, injunction, decree or consent decree by any Governmental
Authority.  No such order, judgment, injunction decree or consent decree is now
in effect which pertains to the Corporation or any aspect of the Schoeneman
Beauty Supply Business or any of the Assets used therein.  The Corporation has
delivered to the Purchaser true and complete copies of all documentation
prepared or generated in connection with all of the Legal Proceedings
disclosable in this Section 5.17, including, without limitation, complaints,
orders, and briefs.

 

29

--------------------------------------------------------------------------------


 

5.18        Intellectual Property.


 


5.18.1      SCHEDULE 5.18.1 LISTS ALL INTELLECTUAL PROPERTY OWNED BY THE
CORPORATION (THE “OWNED INTELLECTUAL PROPERTY”) THAT IS REGISTERED OR SUBJECT TO
AN APPLICATION FOR REGISTRATION OR THAT IS OTHERWISE USED IN THE SCHOENEMAN
BEAUTY SUPPLY BUSINESS, OTHER THAN TRADE SECRETS.  THE CORPORATION IS THE
EXCLUSIVE OWNER OF THE OWNED INTELLECTUAL PROPERTY SET FORTH ON SCHEDULE 5.18,
FREE AND CLEAR OF ANY LIENS OTHER THAN PERMITTED LIENS.


 


5.18.2      SCHEDULE 5.18.2 LISTS ALL AGREEMENTS TO WHICH THE CORPORATION IS A
PARTY OR BY WHICH IT IS OTHERWISE BOUND THAT RELATE TO INTELLECTUAL PROPERTY,
INCLUDING:  (I) LICENSES OF INTELLECTUAL PROPERTY TO THE CORPORATION BY ANY
OTHER PERSON; (II) LICENSES OF INTELLECTUAL PROPERTY TO ANY OTHER PERSON BY THE
CORPORATION; (III) AGREEMENTS OTHERWISE GRANTING OR RESTRICTING THE RIGHT TO USE
INTELLECTUAL PROPERTY; AND (IV) AGREEMENTS TRANSFERRING, ASSIGNING, INDEMNIFYING
WITH RESPECT TO OR OTHERWISE RELATING TO INTELLECTUAL PROPERTY USED OR HELD FOR
USE IN THE SCHOENEMAN BEAUTY SUPPLY BUSINESS.


 


5.18.3      TO THE CORPORATION’S KNOWLEDGE, THE CONDUCT OF THE SCHOENEMAN BEAUTY
SUPPLY BUSINESS DOES NOT, IN ANY MATERIAL RESPECT, INFRINGE OR OTHERWISE
CONFLICT WITH THE RIGHTS OF ANY PERSON IN RESPECT OF ANY INTELLECTUAL PROPERTY. 
TO THE CORPORATION’S KNOWLEDGE, NONE OF THE OWNED INTELLECTUAL PROPERTY IS BEING
INFRINGED OR OTHERWISE USED OR BEING MADE AVAILABLE FOR USE BY ANY PERSON
WITHOUT A LICENSE OR PERMISSION FROM THE CORPORATION.


 


5.18.4      EXCEPT AS SET FORTH ON SCHEDULE 5.18.4, THE CORPORATION HAS TAKEN
ALL ACTIONS REASONABLY NECESSARY TO ENSURE FULL PROTECTION OF THE OWNED
INTELLECTUAL PROPERTY UNDER ANY APPLICABLE LAW (INCLUDING MAKING AND MAINTAINING
IN FULL FORCE AND EFFECT ALL NECESSARY FILINGS, REGISTRATIONS AND ISSUANCES). 
THE CORPORATION HAS TAKEN ALL ACTIONS REASONABLY NECESSARY TO MAINTAIN THE
SECRECY OF ALL CONFIDENTIAL INTELLECTUAL PROPERTY USED IN THE SCHOENEMAN BEAUTY
SUPPLY BUSINESS.  THE CORPORATION IS NOT USING (OR PERMITTING THE USE OF) ANY
MATERIAL OWNED INTELLECTUAL PROPERTY IN A MANNER THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN THE CANCELLATION OR UNENFORCEABILITY OF SUCH OWNED
INTELLECTUAL PROPERTY.


 


5.18.5      NEITHER THE CORPORATION NOR ANY SHAREHOLDER HAS RECEIVED:  (I) ANY
WRITTEN NOTICE OR CLAIM OF INFRINGEMENT; OR (II) ANY CLAIM CHALLENGING OR
QUESTIONING THE VALIDITY OR EFFECTIVENESS OF ANY OF THE OWNED INTELLECTUAL
PROPERTY.


 


5.18.6      THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL IN NO WAY ALTER
OR IMPAIR THE CORPORATION’S RIGHT TO ANY OF THE OWNED INTELLECTUAL PROPERTY OR
THE FREE ALIENABILITY THEREOF.


 

5.19        Employees.  Set forth on Schedule 5.19 is a list of all hourly and
salaried employees of the Corporation as of the Contract Date (the “Employees”),
setting forth as of the Contract Date, for each, his or her title and/or current
job description, compensation, a description (individually or collectively) of
all fringe benefits of any kind or nature, including all bonus and expense
arrangements.  All compensation and fringe benefits of any kind or nature which
pre-date the Closing Date have been paid, or to the extent not paid, will be
fully accrued on the Closing Balance Sheet.  Except as set forth on Schedule
5.19, the employment of each

 

30

--------------------------------------------------------------------------------

 

Employee and the relationship with each independent contractor of the
Corporation is terminable at will by the Corporation without any penalty,
severance or other Liability incurred by the Corporation.

 

5.20        Labor Contracts and Controversies.  The Corporation is not a party
to any collective bargaining agreement with any labor union or any local or
subdivision thereof.  To the Corporation’s Knowledge, there is no current union
organizing activity among any of the employees of the Corporation nor any union
representation petition pending or threatened before the National Labor
Relations Board or any similar agency in any state.

 

5.21        Retirement and Benefit Plans; ERISA.

 


5.21.1      SCHEDULE 5.21.1 LISTS ALL THE COMPANY BENEFIT PLANS (INCLUDING A
DESCRIPTION OF ANY ORAL COMPANY BENEFIT PLANS).  WITH RESPECT TO EACH SUCH
COMPANY BENEFIT PLAN, THE SHAREHOLDERS HAVE PROVIDED OR MADE AVAILABLE TO THE
PURCHASER, TO THE EXTENT APPLICABLE: (I) THE PLAN DOCUMENT AND ALL AMENDMENTS
THERETO; (II) TRUST AGREEMENTS, INSURANCE CONTRACTS OR OTHER FUNDING
ARRANGEMENTS; (III) THE MOST RECENT ACTUARIAL AND TRUST REPORTS FOR FINANCIAL
STATEMENT PURPOSES; (IV) THE TWO MOST RECENT FORMS 5500 WITH ATTACHMENTS
REQUIRED TO HAVE BEEN FILED WITH THE IRS OR THE DEPARTMENT OF LABOR AND ALL
SCHEDULES THERETO; (V) THE MOST RECENT IRS DETERMINATION, OPINION OR ADVISORY
LETTER; (VI) ALL CURRENT SUMMARY PLAN DESCRIPTIONS; AND (VI) ALL CORRESPONDENCE,
OTHER THAN ROUTINE CORRESPONDENCE, RECEIVED FROM OR SENT TO THE IRS, THE PENSION
BENEFIT GUARANTY CORPORATION, THE DEPARTMENT OF LABOR OR ANY OTHER GOVERNMENTAL
AUTHORITY (INCLUDING A WRITTEN DESCRIPTION OF ANY ORAL COMMUNICATION).  THE
CORPORATION HAS NOT COMMUNICATED TO ANY CURRENT OR FORMER EMPLOYEE ANY INTENTION
OR COMMITMENT TO AMEND OR MODIFY ANY COMPANY BENEFIT PLAN OR TO ESTABLISH OR
IMPLEMENT ANY OTHER EMPLOYEE OR RETIREE BENEFIT OR COMPENSATION PLAN OR
ARRANGEMENT.


 


5.21.2      EACH COMPANY BENEFIT PLAN INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE, AND EACH CORRESPONDING TRUST EXEMPT UNDER
SECTION 501 OF THE CODE, IS SO QUALIFIED AND HAS RECEIVED OR IS THE SUBJECT OF A
FAVORABLE DETERMINATION, OPINION OR ADVISORY LETTER FROM THE IRS.  ALL
AMENDMENTS AND ACTIONS REQUIRED TO BRING EACH COMPANY BENEFIT PLAN INTO
CONFORMITY WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE, AND OTHER
APPLICABLE LAW HAVE BEEN MADE OR TAKEN.  EACH COMPANY BENEFIT PLAN HAS BEEN
OPERATED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS AND APPLICABLE
LAWS.  EACH COMPANY BENEFIT PLAN THAT IS A “NONQUALIFIED DEFERRED COMPENSATION
PLAN” (WITHIN THE MEANING OF SECTION 409A(D)(1) OF THE CODE) SUBJECT TO
SECTION 409A OF THE CODE WAS, AS OF JANUARY 1, 2009, AND HAS REMAINED, IN
DOCUMENTARY AND OPERATIONAL COMPLIANCE WITH SECTION 409A OF THE CODE AND THE
THEN APPLICABLE GUIDANCE ISSUED BY THE INTERNAL REVENUE SERVICE THEREUNDER.


 


5.21.3      EXCEPT AS SET FORTH ON SCHEDULE 5.21.3, NEITHER THE CORPORATION NOR
ANY RELATED PERSON HAS AT ANY TIME MAINTAINED, SPONSORED, CONTRIBUTED TO OR BEEN
OBLIGATED TO CONTRIBUTE  TO A “EMPLOYEE PENSION PLAN”, AS DEFINED IN
SECTION 3(2) OF ERISA, SUBJECT TO TITLE IV OF ERISA, INCLUDING A “MULTI-EMPLOYER
PLAN” (AS DEFINED IN ERISA SECTION 3(37) AND 4001(A)(3)), OR  A “MULTIPLE
EMPLOYER PLAN” (MEANING A PLAN SPONSORED BY MORE THAN ONE EMPLOYER WITHIN THE
MEANING OF ERISA SECTIONS 4063 OR 4064 OR CODE SECTION 413(C)).

 

31

--------------------------------------------------------------------------------


 


5.21.4      NONE OF THE CORPORATION NOR ANY RELATED PERSON HAS BEEN INVOLVED IN
ANY TRANSACTION THAT COULD CAUSE THE CORPORATION OR, FOLLOWING THE CLOSING DATE,
THE PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES TO BE SUBJECT TO LIABILITY
UNDER SECTION 4069 OR 4212 OF ERISA.  THERE HAS BEEN NO NON-EXEMPT “PROHIBITED
TRANSACTION,” AS SUCH TERM IS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975
OF THE CODE, WITH RESPECT TO ANY COMPANY BENEFIT PLAN THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL LIABILITY TO THE CORPORATION.  ALL
CONTRIBUTIONS AND PREMIUMS REQUIRED TO HAVE BEEN PAID BY THE CORPORATION OR ANY
RELATED PERSON TO ANY COMPANY BENEFIT PLAN UNDER THE TERMS OF ANY SUCH PLAN OR
ITS RELATED TRUST, INSURANCE CONTRACT OR OTHER FUNDING ARRANGEMENT OR CONTRACT,
OR PURSUANT TO ANY APPLICABLE LAW (INCLUDING ERISA AND THE CODE) OR COLLECTIVE
BARGAINING AGREEMENT HAVE BEEN PAID WITHIN THE TIME PRESCRIBED BY ANY SUCH PLAN,
AGREEMENT OR OTHER CONTRACT APPLICABLE LAW.


 


5.21.5      THERE ARE NO PENDING OR, TO THE CORPORATION’S KNOWLEDGE, THREATENED,
CLAIMS BY OR ON BEHALF OF ANY PARTICIPANT IN ANY OF THE COMPANY BENEFIT PLANS,
OR OTHERWISE INVOLVING ANY SUCH COMPANY BENEFIT PLAN OR THE ASSETS OF ANY
COMPANY BENEFIT PLAN THAT INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL LIABILITY TO THE CORPORATION, EXCEPT FOR CLAIMS
FOR BENEFITS BY PARTICIPANTS IN THE ORDINARY COURSE.  THE COMPANY BENEFIT PLANS
ARE NOT PRESENTLY UNDER AUDIT OR EXAMINATION (NOR HAS NOTICE BEEN RECEIVED OF A
POTENTIAL AUDIT OR EXAMINATION) BY THE IRS, THE DEPARTMENT OF LABOR, OR ANY
OTHER GOVERNMENTAL AUTHORITY, AND NO MATTERS ARE PENDING WITH RESPECT TO A
COMPANY BENEFIT PLAN UNDER THE IRS’S EMPLOYEE PLANS COMPLIANCE RESOLUTION SYSTEM
(EPCRS) OR OTHER SIMILAR PROGRAMS.


 


5.21.6      THE CORPORATION HAS NO LIABILITY IN RESPECT OF POST-RETIREMENT
HEALTH, MEDICAL OR LIFE INSURANCE BENEFITS FOR RETIRED, FORMER OR CURRENT
EMPLOYEES OF THE CORPORATION OR ANY AFFILIATE, OTHER THAN PURSUANT TO THE GROUP
HEALTH PLAN CONTINUATION COVERAGE REQUIREMENTS OF SECTION 4980B OF THE CODE AND
SECTIONS 601 THROUGH 608 OF ERISA OR OTHER SIMILAR APPLICABLE LAW.


 


5.21.7      EXCEPT AS SET FORTH ON SCHEDULE 5.21.7, THE EXECUTION, DELIVERY, AND
PERFORMANCE OF THIS AGREEMENT BY THE CORPORATION AND THE CONSUMMATION BY THE
CORPORATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT (ALONE
OR IN COMBINATION WITH ANY OTHER EVENT) RESULT IN AN INCREASE IN THE AMOUNT OF
COMPENSATION OR BENEFITS OR THE ACCELERATION OF THE VESTING OR TIMING OF PAYMENT
OF ANY COMPENSATION OR BENEFITS PAYABLE TO OR IN RESPECT OF ANY CURRENT OR
FORMER EMPLOYEE, OFFICER, DIRECTOR OR INDEPENDENT CONTRACTOR OF THE CORPORATION
OR ANY INCREASED OR ACCELERATED FUNDING OBLIGATION WITH RESPECT TO ANY COMPANY
BENEFIT PLAN.  NO PAYMENT OR DEEMED PAYMENT BY THE CORPORATION WILL ARISE OR BE
MADE AS A RESULT (ALONE OR IN COMBINATION WITH ANY OTHER EVENT) OF THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE CORPORATION, OR THE
CONSUMMATION BY THE CORPORATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THAT WOULD NOT BE DEDUCTIBLE PURSUANT TO SECTION 280G OF THE CODE.


 

5.22        Transactions With Related Parties.  Except as set forth on Schedule
5.22, no Shareholder, nor any spouse, child, parent, sibling or any other Person
Affiliated with any Shareholder, as the case may be: (i) owns any equity
interest, directly or indirectly in, or is an officer or director of, any Person
which: (a) is a competitor of the Corporation; (b) is a customer or supplier of
the Corporation; or (c) has any contractual or business relationship whatsoever

 

32

--------------------------------------------------------------------------------


 

with the Corporation, except for those relationships between the Corporation and
the Shareholders related to the ownership of the Corporation, the management of
the Corporation by the Shareholders and the employment by the Corporation of the
Shareholders; provided that the foregoing does not apply to the ownership
(collectively) by them of not more than two percent (2%) of the outstanding
security (or any class thereof) of any corporation or partnership listed on a
national securities exchange, the Nasdaq Stock Market or traded
over-the-counter; or (ii) has or claims to have any direct or indirect interest
in any Asset (other than an Excluded Asset) used or held for use by the
Corporation.

 

5.23        Product Warranty.  The Corporation has not extended any express
warranties and there are no outstanding express warranties on any products sold
by the Corporation except for those from the manufacturers.

 

5.24        No Broker.  Except for Crowe Capital Markets LLC (“CCM”), this
Agreement and the transactions contemplated herein have not and will not be
brought about through the action of any broker or finder retained or employed by
any of the Shareholders or the Corporation who would be entitled to a
commission, finder’s fee or similar compensation.  In the event any compensation
is payable to such a broker or finder, including, without limitation, CCM, such
compensation shall be paid by and be the sole responsibility of, the
Shareholders.

 

5.25        Disclosure.  No representation or warranty by any of the
Shareholders to the Purchaser contained in this Agreement or any other
Transaction Document contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements herein and therein not misleading in light of the circumstances
under which they were made.

 

5.26        Insurance.  Schedule 5.26 lists, and the Shareholders have made
available to the Purchaser complete copies of, all insurance policies (including
fidelity bonds and other similar instruments) relating to the Corporation, the
Assets, the Schoeneman Beauty Supply Business or the employees, officers or
directors of the Corporation.  There is no claim by or with respect to the
Corporation pending under any of such policies as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or in
respect of which such underwriters have reserved their rights.  All premiums
payable under such policies have been timely paid, and the Corporation has
otherwise complied fully with the terms and conditions of such policies.  Such
policies (or other policies providing substantially similar insurance coverage)
have been in effect continuously since at least January 1, 2004 and remain in
full force and effect.  To the Corporation’s Knowledge, there is no threatened
termination of, premium increase with respect to, or alteration of coverage
under, any of such policies.

 

5.27        Indebtedness.  All Indebtedness of the Corporation outstanding as of
August 31, 2009 is described in Schedule 5.27.  Schedule 5.27 sets out in
respect of each such liability or obligation, its origination date, the other
party or parties thereto, the outstanding principal amount, the amount of
accrued interest and the maturity date.  The Shareholders have delivered to the
Purchaser true and complete copies of all instruments, notes, drafts, and any
other document of any kind or description evidencing all of the Indebtedness of
the Corporation (including all amendments and modifications thereto).

 

33

--------------------------------------------------------------------------------


 

5.28        Capitalization.


 


5.28.1      THE AUTHORIZED CAPITAL STOCK OF THE CORPORATION CONSISTS OF 1,000
SHARES OF VOTING COMMON STOCK, $1.00 PAR VALUE PER SHARE, AND 100,000 SHARES OF
NON-VOTING COMMON STOCK, $1.00 PAR VALUE PER SHARE, OF WHICH ONLY THE SHARES ARE
ISSUED AND OUTSTANDING.  THE SHARES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED
AND ARE FULLY PAID AND NONASSESSABLE.  THE SHAREHOLDERS OWN THE SHARES,
BENEFICIALLY AND OF RECORD, FREE AND CLEAR OF ANY LIEN.  THE CAPITAL STRUCTURE
OF THE CORPORATION (INCLUDING THE DIVISION OF THE CORPORATION’S COMMON STOCK
INTO VOTING AND NON-VOTING COMMON STOCK) WAS NOT ADOPTED BY THE CORPORATION OR
THE SHAREHOLDERS (IN WHOLE OR IN PART) FOR PURPOSES RELATED TO POTENTIAL
OBLIGATIONS UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS
AMENDED.


 


5.28.2      EXCEPT AS SET FORTH ON SCHEDULE 5.28.2 (AND THEREIN SETTING FORTH
THE OWNERSHIP NUMBERS AND PERCENTAGE OWNERSHIP OF THE SHARES, AND DISCLOSING
WHETHER SUCH SHARES ARE VOTING OR NONVOTING), THERE ARE NO OUTSTANDING: 
(I) CORPORATION SECURITIES; (II) ANY OPTIONS OR OTHER RIGHTS OR AGREEMENTS,
COMMITMENTS OR UNDERSTANDINGS OF ANY KIND TO ACQUIRE FROM ANY SHAREHOLDER, ANY
SHARES; (III) VOTING TRUSTS, PROXIES OR OTHER SIMILAR AGREEMENTS OR
UNDERSTANDINGS TO WHICH THE CORPORATION IS A PARTY OR BY WHICH THE CORPORATION
IS BOUND WITH RESPECT TO THE VOTING OF ANY SHARES OF CAPITAL STOCK OF OR OTHER
VOTING OR EQUITY INTERESTS IN THE CORPORATION; OR (IV) CONTRACTUAL OBLIGATIONS
OR COMMITMENTS OF ANY CHARACTER RESTRICTING THE TRANSFER OF, OR REQUIRING THE
REGISTRATION FOR SALE OF, ANY SHARES OF CAPITAL STOCK OF OR OTHER VOTING OR
EQUITY INTERESTS IN THE CORPORATION.  THERE ARE NO OUTSTANDING OBLIGATIONS OF
THE CORPORATION TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY CORPORATION
SECURITIES.


 

5.29        Accounts Receivable.  All accounts, notes receivable and other
receivables (other than receivables collected since the date of the Unaudited
Financial Statement (August 31, 2009)) reflected on the Unaudited Financial
Statement (August 31, 2009) are, and all accounts and notes receivable arising
from or otherwise relating to the business of the Corporation as of the Closing
Date will be, valid, genuine and fully collectible in the aggregate amount
thereof, subject to normal and customary trade discounts, less any reserves for
doubtful accounts recorded on the Financial Statements or the Closing Balance
Sheet.

 

5.30        Bank Accounts.  Schedule 5.30 sets forth the names and locations of
each bank, brokerage firm or other financial institution at which the
Corporation has an account (giving account numbers) or safe deposit box and the
names of all persons authorized to draw thereon or have access thereto, and the
names of all persons, if any, holding powers of attorney or comparable
delegation of authority from the Corporation.

 

5.31        Claims Against Officers and Directors.  There are no pending or, to
the Corporation’s Knowledge, threatened, claims against any director, officer,
employee or agent of the Corporation which could give rise to any claim (whether
through indemnification, contribution or otherwise) against the Corporation.

 

5.32        Recorded Sales Consistent With Manufacturers’ Directions.  All sales
data provided in the Financial Statements of the Corporation are based upon
sales which, to the Corporation’s Knowledge at the time such sales were made,
were made strictly in accordance

 

34

--------------------------------------------------------------------------------


 

with manufacturers’ rules and regulations for sales of merchandise established
by the respective manufacturers, and does not, to the Corporation’s Knowledge,
contain any recorded sales resulting from Diversion.

 

5.33        Intercompany Accounts; Transactions With Affiliates.


 


5.33.1      SCHEDULE 5.33.1 LISTS ALL BALANCES AS OF THE AUGUST 31, 2009 BETWEEN
THE SHAREHOLDERS OR ANY OF THEIR AFFILIATES (OTHER THAN THE CORPORATION), ON THE
ONE HAND, AND THE CORPORATION, ON THE OTHER HAND.  SINCE THE AUGUST 31, 2009
THERE HAS NOT BEEN ANY ACCRUAL OF LIABILITY BY THE CORPORATION TO ANY
SHAREHOLDER OR ANY OF THEIR AFFILIATES (OTHER THAN THE CORPORATION) OR OTHER
TRANSACTIONS BETWEEN THE CORPORATION AND THE SHAREHOLDERS OR ANY OF THEIR
AFFILIATES (OTHER THAN THE CORPORATION), EXCEPT IN THE ORDINARY COURSE OF
BUSINESS OF THE CORPORATION CONSISTENT WITH PAST PRACTICE.


 


5.33.2      SCHEDULE 5.33.2 LISTS ALL AGREEMENTS, ARRANGEMENTS AND OTHER
COMMITMENTS OR TRANSACTIONS TO OR BY WHICH THE CORPORATION, ON THE ONE HAND, AND
THE SHAREHOLDER OR ANY OF THEIR  AFFILIATES (OTHER THAN THE CORPORATION), ON THE
OTHER HAND, ARE OR HAVE BEEN A PARTY OR OTHERWISE BOUND OR AFFECTED AND THAT:
(I) WERE ENTERED INTO SINCE THREE (3) YEARS AGO; (II) ARE CURRENTLY PENDING OR
IN EFFECT; OR (III) INVOLVE CONTINUING LIABILITIES TO THE CORPORATION (EACH, AN
“AFFILIATE TRANSACTION”).  EACH AFFILIATE TRANSACTION WAS ON TERMS AND
CONDITIONS NO MORE FAVORABLE TO THE CORPORATION THAN AS WOULD HAVE BEEN
OBTAINABLE BY THEM AT THE TIME IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A
PERSON OTHER THAN THE SHAREHOLDER OR ANY OF ITS AFFILIATES.  EXCEPT AS DISCLOSED
ON SCHEDULE 5.33.2, NO STOCKHOLDER, OFFICER, DIRECTOR OR EMPLOYEE OF THE
CORPORATION, OR ANY IMMEDIATE FAMILY MEMBER, RELATIVE OR AFFILIATE OF ANY SUCH
STOCKHOLDER, OFFICER, DIRECTOR OR EMPLOYEE: (I) OWNS, DIRECTLY OR INDIRECTLY,
ANY INTEREST IN (X) ANY ASSET OR OTHER PROPERTY USED IN OR HELD FOR USE IN THE
SCHOENEMAN BEAUTY SUPPLY BUSINESS OR (Y) ANY PERSON THAT IS A SUPPLIER, CUSTOMER
OR COMPETITOR OF THE CORPORATION; (II) SERVES AS AN OFFICER, DIRECTOR OR
EMPLOYEE OF ANY PERSON THAT IS A SUPPLIER, CUSTOMER OR COMPETITOR OF THE
CORPORATION; OR (III) IS A DEBTOR OR CREDITOR OF THE CORPORATION.  FOR PURPOSES
OF THIS SECTION 5.33.2, AND WITHOUT LIMITATION, AFFILIATES OF THE SHAREHOLDERS
SHALL BE DEEMED TO INCLUDE: (I) ANY PERSON DIRECTLY OR INDIRECTLY BENEFICIALLY
OWNING OR CONTROLLING FIVE PERCENT (5%) OR MORE OF THE OUTSTANDING VOTING
SECURITIES OF THE SHAREHOLDER OR ANY OF THEIR AFFILIATES; (II) ANY PERSON FIVE
PERCENT (5%) OR MORE OF WHOSE OUTSTANDING VOTING SECURITIES ARE DIRECTLY OR
INDIRECTLY BENEFICIALLY OWNED OR CONTROLLED BY A SHAREHOLDER OR ANY OF THEIR
AFFILIATES; OR, (III) ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE
SHAREHOLDERS OR ANY OF THEIR AFFILIATES OR ANY “ASSOCIATES” OR MEMBERS OF THE
“IMMEDIATE FAMILY” (AS SUCH TERMS ARE RESPECTIVELY DEFINED IN RULE 12B-2 AND
RULE 16A-1 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF ANY SUCH
DIRECTOR OR OFFICER.


 


ARTICLE 6


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

In order to induce the Shareholders to enter into this Agreement and to
consummate the transactions contemplated hereunder, the Purchaser represents and
warrants to the Shareholders that the following statements are true and correct
as of the Contract Date:

 

35

--------------------------------------------------------------------------------


 

6.1          Organization, Power and Authority.  The Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.  The Merger Sub is a corporation duly
organized and in good standing under the laws of the State of Delaware.  Each of
the Purchaser and the Merger Sub has full power and authority to own or lease
its Assets and to carry on its business as now conducted by it, and to enter
into the Transaction Documents and perform its obligations thereunder.

 

6.2          Authority and Binding Obligations.  The execution and delivery of
this Agreement and the other Transaction Documents required to be executed by
the Purchaser and/or the Merger Sub, and the performance by the Purchaser and
the Merger Sub of its respective obligations hereunder, do not:  (i) violate or
conflict with any provisions of the Organizational Documents of the Purchaser or
the Merger Sub, or of any Law which is applicable to, binding upon or
enforceable against the Purchaser or its Assets or the Merger Sub or its Assets;
or (ii) constitute or result in any breach of any of the terms, provisions,
conditions of, or constitute a default under, or an event which, with notice or
lapse of time or both, would constitute a default under any material Contract to
which the Purchaser or the Merger Sub is a party, or by which it or its Assets
may be bound; or (iii) require the consent or approval of any Governmental
Authority or other Person.  The Transaction Documents and the consummation of
the transactions contemplated herein have been duly executed and delivered by
the Purchaser and the Merger Sub, as applicable, and are legal, valid and
binding obligations of the Purchaser and the Merger Sub, as applicable,
enforceable in accordance with their respective terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
federal or state laws affecting the rights of creditors and the effect or
availability of rules of law governing specific performance, injunctive relief
or other equitable remedies (regardless of whether any such remedy is considered
in a proceeding at law or equity).

 

6.3          Investment Representation.  The Purchaser is acquiring the Shares
solely for the purpose of this investment and not with a view to, or for sale in
connection with, any distribution thereof in violation of the Securities Act of
1933, as amended (the “Securities Act”).  The Purchaser acknowledges that the
Shares are not registered under the Securities Act or any applicable state
securities law or other applicable laws, and that the Shares may not be
transferred or sold except pursuant to the registration provisions of such
Securities Act or pursuant to an applicable exemption therefrom and pursuant to
state securities laws and regulations as applicable.  The Purchaser is an
“accredited investor” within the meaning of Rule 501(a) promulgated under the
Securities Act.

 

6.4          Litigation.  There is no Legal Proceeding pending or, to the
Purchaser’s Knowledge, threatened before any court, arbitration tribunal, or
judicial, governmental or administrative agency, against the Purchaser or any of
its Affiliates (including, without limitation, the Merger Sub) which would
materially restrict or limit the ability of the Purchaser or the Merger Sub to
perform its obligations hereunder or which seeks to prevent the consummation of
the transactions contemplated herein.

 

6.5          Consents and Governmental Approvals.  The execution, delivery and
performance of this Agreement by the Purchaser or the Merger Sub does not and
will not require any consent,

 

36

--------------------------------------------------------------------------------


 

approval, authorization or other action by, or filing with or notification to,
any Governmental Authority or any other Person.

 

6.6          No Broker.  This Agreement and the transactions contemplated herein
have not and will not be brought about through the action of any broker or
finder retained or employed by the Purchaser or the Merger Sub who is entitled
to a commission, finder’s fee or similar compensation.

 


ARTICLE 7


COVENANTS AND AGREEMENTS


 

7.1          Landlord’s Consents for Store Leases.

 


7.1.1        THE SHAREHOLDERS AND THE PURCHASER ARE ELECTING TO PROCEED WITH THE
CLOSING WITHOUT FIRST OBTAINING EITHER A CONSENT OR A WAIVER FOR THOSE STORE
LEASES WHICH REQUIRE THE CONSENT OF THE LESSORS IN CONNECTION WITH A “CHANGE OF
CONTROL” OF THE CORPORATION AND/OR THE CONSENT OF THE LESSORS IN CONNECTION WITH
THE ASSIGNMENT OF THE LEASE PURSUANT TO THE MERGER (HEREIN, THOSE LEASES WHICH
REQUIRE SUCH A CONSENT AND/OR WAIVER OF THE LESSOR ARE CALLED THE “REQUIRED
CONSENT LEASES”).  IN ORDER TO INDUCE THE PURCHASER TO PROCEED WITH THE CLOSING
WITHOUT ANY CONSENTS OR WAIVERS FROM THE LESSORS OF THE CONSENT REQUIRED LEASES,
THE PARTIES AGREE AS FOLLOWS:


 

7.1.1.1         PROMPTLY AFTER THE CLOSING (BUT IN NO EVENT LATER THAN
TWENTY-ONE (21) DAYS AFTER THE CLOSING), THE SHAREHOLDERS’ REPRESENTATIVE SHALL
GIVE NOTICE TO THE LESSORS UNDER ALL STORE LEASES AND, IN THE CASE OF THE
REQUIRED CONSENT LEASES, SHALL ASK FOR CONSENT TO, OR WAIVER OF THE NEED FOR
CONSENT TO, THE “CHANGE OF CONTROL” OF THE CORPORATION AND/OR THE ASSIGNMENT OF
THE LEASE PURSUANT TO THE MERGER.  THE NOTICE WILL BE PREPARED BY COUNSEL FOR
THE SHAREHOLDERS AND WILL BE SUBJECT TO THE PURCHASER’S CONSENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

 

7.1.1.2         THE SHAREHOLDERS’ REPRESENTATIVE SHALL BE SOLELY RESPONSIBLE FOR
ALL DEALINGS WITH ALL LESSORS OF ALL REQUIRED CONSENT LEASES AND THE
SHAREHOLDERS’ REPRESENTATIVE SHALL HAVE FULL AND COMPLETE AUTHORITY TO NEGOTIATE
WITH SUCH LESSORS TO OBTAIN SUCH CONSENTS OR WAIVERS.  IF THE SHAREHOLDER
REPRESENTATIVE BELIEVES THAT ANY SUCH CONSENT OR WAIVER CAN BE OBTAINED BY
OFFERING A LESSOR OF A REQUIRED CONSENT LEASE A GUARANTY BY ONE OR MORE OF THE
SHAREHOLDERS OF THE REQUIRED CONSENT LEASE FOR THE BALANCE OF THE THEN CURRENT
LEASE TERM, THE PURCHASER AGREES TO PROVIDE ANY SUCH SHAREHOLDERS WHO EXECUTE
ANY SUCH GUARANTIES A FULL AND COMPLETE INDEMNIFICATION OF ANY OBLIGATIONS OR
LIABILITIES ASSUMED BY SUCH SHAREHOLDER AS A RESULT OF SUCH GUARANTIES.  TO THE
EXTENT THE SHAREHOLDERS’ REPRESENTATIVE DESIRES OR IS REQUIRED TO MAKE PAYMENT
OF ANY MONIES IN ORDER TO EFFECT A CONSENT OR WAIVER, OTHER THAN PURSUANT TO THE
GUARANTY REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE, SUCH PAYMENT SHALL
BE THE SOLE RESPONSIBILITY OF THE SHAREHOLDERS’ REPRESENTATIVE. THE
SHAREHOLDERS’ REPRESENTATIVE SHALL KEEP THE PURCHASER ADVISED CONCERNING ALL
COMMUNICATIONS WITH THE LESSORS OF THE REQUIRED CONSENT LEASES.

 

37

--------------------------------------------------------------------------------


 

7.1.1.3         TO THE EXTENT THAT A LESSOR OF A REQUIRED CONSENT LEASE HAS NOT
TAKEN ANY ACTION TO DECLARE A DEFAULT UNDER ITS REQUIRED CONSENT LEASE OR
TERMINATE ITS REQUIRED CONSENT LEASE BY SEPTEMBER 30, 2010 (THE “CUTOFF DATE”),
THEN PROVIDED THE NOTICE REQUIRED UNDER SECTION 7.1.1.1 HAS BEEN GIVEN TO SUCH
LESSOR, THE SHAREHOLDERS SHALL HAVE NO FURTHER RESPONSIBILITY WITH RESPECT TO
SUCH LEASE.  IF, PRIOR TO THE CUTOFF DATE, A LESSOR UNDER A REQUIRED CONSENT
LEASE HAS GIVEN WRITTEN NOTICE TO THE CORPORATION OR ITS SUCCESSOR THAT THE
CORPORATION OR ITS SUCCESSOR IS IN DEFAULT AND THEREAFTER, EITHER BEFORE OR
AFTER THE CUTOFF DATE, EITHER THE LESSOR DECLARES SUCH LEASE TERMINATED OR
EVIDENCES AN INTENTION TO TAKE LEGAL ACTION TO TERMINATE SUCH LEASE (A
“TERMINATED LEASE”), THEN THE CORPORATION OR ITS SUCCESSOR SHALL BE ENTITLED TO
CLOSE THE STORE SUBJECT TO SUCH TERMINATED LEASE AT ANYTIME THEREAFTER AND THE
SHAREHOLDER INDEMNIFYING PARTIES JOINTLY AND SEVERALLY SHALL INDEMNIFY, HOLD
HARMLESS AND DEFEND THE PURCHASER, CORPORATION AND ITS SUCCESSOR WITH RESPECT TO
SUCH REQUIRED CONSENT LEASE IN THE FOLLOWING AMOUNTS:

 

(a)           The reasonable costs of relocating the store subject to the
Terminated Lease to a new location with a radius of six (6) miles from the
location of the Required Consent Lease in question but not in excess of $54,000;

 

(b)           Any amounts which the lessor of the Terminated Lease collects from
the Purchaser, the Corporation or any successor on account of the occurrence of
a “change of control” and/or assignment without the consent of the lessor;

 

(c)           The loss of “Operating Profits” (as hereinafter defined)
applicable to the store that is subject to the Terminated Lease which shall mean
and be calculated by the following formula: (i) the number of days (which in no
event may be greater than one hundred and eighty (180)) between (A) the date the
Corporation or its successor closes the store subject to the Terminated Lease
and (B) the date upon which a new store is opened which replaces the store
subject to the Terminated Lease multiplied by (ii) the dollar amount of the
“Operating Profits Per Day” (as hereinafter defined) of such store.

 

(d)           The Rent Differential times the number of square feet in the
Terminated Lease times a fraction, the numerator of which is the number of days
in the period from the date of termination of the Terminated Lease to the end of
the current lease term of the Terminated Lease, and the denominator of which is
365.  For purposes hereof, the term “Rent Differential” shall mean the excess,
if any, of (A) the effective annual rental per square feet for the new space
(taking into consideration any free rent periods for the new space) over (B) the
rental per square foot for the balance of the current term of the Terminated
Lease.

 

Notwithstanding the foregoing, the Shareholders shall not have liability to the
Purchaser with respect to any Terminated Leases in the following locations,
since the Purchaser currently has an existing store within the same geographic
locations:  (i) Monroeville, Pennsylvania, (ii) Greensburg, Pennsylvania,
(iii) Johnstown, Pennsylvania, (iv) Erie, Pennsylvania, (v) Scranton,
Pennsylvania, (vi) Butler, Pennsylvania, (vii) Pittsburgh, Pennsylvania
(McKnight Road), (viii) West Mifflin, Pennsylvania, (ix) Wheeling, West Virginia
and (x) Barboursville, West Virginia.

 

38

--------------------------------------------------------------------------------


 


7.1.2        UNTIL THE CUTOFF DATE OR, IN THE CASE OF REQUIRED CONSENT LEASES
WHERE THE LESSOR AS SOUGHT TO DECLARE THE SURVIVING CORPORATION IN DEFAULT
BECAUSE OF THE CLOSING UNDER THIS AGREEMENT, AT ANY TIME, THE PURCHASER SHALL
HAVE NO RIGHT WITHOUT THE PRIOR WRITTEN CONSENT OF THE SHAREHOLDERS’
REPRESENTATIVE TO NEGOTIATE WITH ANY LESSOR OF THE STORE LEASE BETTER LEASE
TERMS OR CHANGE THE ACTIVITIES OF THE STORE TO A STORE THAT SELLS TO THE GENERAL
PUBLIC AS OPPOSED TO A STORE THAT ONLY SELLS TO LICENSED HAIRDRESSERS, BARBERS
AND BEAUTICIANS.  NOTHING CONTAINED HEREIN SHALL PREVENT THE PURCHASER FROM
CHANGING THE NAME OF THE STORE (AND/OR ANY OR ALL SIGNAGE AND OTHER ADVERTISING)
PROVIDED THE BUSINESS CONDUCTED AT THE STORE REMAINS SUBSTANTIALLY EQUIVALENT TO
WHAT WAS CONDUCTED AT THAT LOCATION PRIOR TO THE CLOSING.


 


7.1.3        FOR PURPOSES HEREOF, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANING:


 

7.1.3.1   “OPERATING PROFITS” MEANS AN AMOUNT EQUAL TO SIXTEEN PERCENT (16%) OF
THE TOTAL CASH AND CREDIT SALES AT THE STORE IN QUESTION DURING THE ONE HUNDRED
AND EIGHTY (180) DAY PERIOD ENDING WITH THE CLOSING DATE.

 

7.1.3.2   “OPERATING PROFITS PER DAY” MEANS AN AMOUNT EQUAL TO THE OPERATING
PROFITS OF THE STORE IN QUESTION DIVIDED BY ONE HUNDRED AND EIGHTY (180).

 

7.2          Supplier Contracts.  The Purchaser hereby acknowledges that the
Supplier Contracts may require consent or notice to the counterparties thereto
prior to the consummation of the transactions contemplated hereby.  The Parties
acknowledge and agree that the receipt of one or more consents applicable to the
Supplier Contracts was not a condition to the Closing and that the Shareholders
have no obligation after the Closing to obtain any consents applicable to
Supplier Contracts.

 

7.3          Restrictive Covenant.  As a material inducement to the Purchaser to
enter into and perform its obligations under this Agreement, each of the
Shareholders covenant and agree as follows:

 


7.3.1        FOR A PERIOD OF THREE (3) YEARS AFTER THE CLOSING DATE, F. DALE
SCHOENEMAN, KAY L. SCHOENEMAN, LORI SCHOENEMAN AND TARA SCHOENEMAN (THE
“SCHOENEMANS”) SHALL NOT, DIRECTLY OR INDIRECTLY, ALONE OR IN CONJUNCTION WITH
ANY OTHER CORPORATION, FIRM, PARTNERSHIP, PERSON, VENTURE OR OTHER ENTITY, OWN
(EXCEPT AS A HOLDER OF AN AGGREGATE OF NOT MORE THAN TWO PERCENT (2%) OF THE
OUTSTANDING STOCK OF A CORPORATION OR PARTNERSHIP WHOSE STOCK OR PARTNERSHIP
INTERESTS ARE LISTED ON A NATIONAL SECURITIES EXCHANGE OR TRADED OVER THE
COUNTER ON NASDAQ), MANAGE, OPERATE, JOIN, CONTROL, WORK FOR, PERMIT THE USE OF
HIS/HER/ITS NAME BY, OR CONSULT WITH ANY BUSINESS ENTERPRISE (PERSON OR ENTITY)
THAT IS ENGAGED IN A BEAUTY SUPPLY BUSINESS, OR OTHERWISE ENGAGE IN A BEAUTY
SUPPLY BUSINESS, ANYWHERE WITHIN THE TERRITORY.


 


7.3.2        FOR A PERIOD OF ONE (1) YEAR AFTER THE TERMINATION FROM EMPLOYMENT
FROM CORPORATION OR THEIR SUCCESSORS, EACH SCHOENEMAN SHALL NOT, AS AN EMPLOYEE,
CONSULTANT, CONTRACTOR, OFFICER, OWNER, DIRECTOR, OR OTHERWISE, PARTICIPATE IN,
PROVIDE, SUPERVISE, MANAGE OR CONTROL ACTIVITIES OR SERVICES ON BEHALF OF A
PERSON ENGAGED IN A BEAUTY SUPPLY BUSINESS WITHIN THE

 

39

--------------------------------------------------------------------------------


 


TERRITORY THAT ARE THE SAME AS OR SIMILAR IN FUNCTION OR PURPOSE TO THE SERVICES
THAT SUCH INDIVIDUAL PROVIDED TO THE CORPORATION OR THE SCHOENEMAN BEAUTY SUPPLY
BUSINESS IN THE TWO (2) YEAR PERIOD PRECEDING THE TERMINATION OF THAT
INDIVIDUAL’S EMPLOYMENT (THE “LOOK BACK PERIOD”).  THIS SECTION 7.3.2 IS NOT
INTENDED TO PROHIBIT: (I) EMPLOYMENT WITH AN INDEPENDENTLY OPERATED SUBSIDIARY,
DIVISION, OR UNIT OF A DIVERSIFIED CORPORATION SO LONG AS THE INDEPENDENTLY
OPERATED BUSINESS UNIT AT ISSUE IS TRULY INDEPENDENT AND DOES NOT COMPETE IN ANY
WAY WITH THE CORPORATION (OR ITS SUCCESSOR); OR (II) A PASSIVE AND
NON-CONTROLLING OWNERSHIP OF LESS THAN TWO PERCENT (2%) OF THE STOCK IN A
PUBLICLY TRADED COMPANY.  THIS SECTION 7.3.2 SUPPLEMENTS, AND DOES NOT REPLACE,
SHORTEN, OR DIMINISH IN ANY WAY THE RESTRICTIONS IN SECTION 7.3.1.  TO THE
EXTENT THAT THE CORPORATION OR THE PURCHASER DEEM IT NECESSARY FOR ANY
SCHOENEMAN TO ENTER INTO A SEPARATE EMPLOYMENT AGREEMENT WITH THE CORPORATION OR
THE PURCHASER THAT WOULD ALSO COVER AND REINFORCE PERFORMANCE OF THE OBLIGATIONS
OF THIS SECTION 7.3.2 AND THE OBLIGATIONS OF SECTION 7.3.6 THAT FOLLOW
TERMINATION OF EMPLOYMENT, THEN THE SCHOENEMAN SHALL ENTER INTO SUCH SEPARATE
AGREEMENT.


 


7.3.3        THE COVENANTS CONTAINED IN SECTIONS 7.3.1 AND 7.3.2 SHALL BE DEEMED
TO BE A SERIES OF SEPARATE AND SEVERABLE COVENANTS, ONE FOR EACH COUNTY OF EACH
STATE LOCATED IN THE TERRITORY.  EXCEPT FOR GEOGRAPHIC COVERAGE, EACH SUCH
SEPARATE COVENANT SHALL BE DEEMED IDENTICAL IN TERMS WITH THE COVENANTS
CONTAINED IN SECTION 7.3.1.  IF, IN ANY JUDICIAL PROCEEDING, A COURT SHOULD
REFUSE TO ENFORCE ALL OF THE SEPARATE COVENANTS DEEMED INCLUDED IN SECTION 7.3.1
BECAUSE TAKEN TOGETHER THEY COVER TOO EXTENSIVE A GEOGRAPHIC AREA, THEN IT IS
INTENDED THAT THOSE OF SUCH COVENANTS WHICH, IF ELIMINATED, WOULD PERMIT THE
REMAINING SEPARATE COVENANTS TO BE ENFORCED IN SUCH PROCEEDINGS SHALL, FOR THE
PURPOSE OF SUCH PROCEEDING, BE DEEMED ELIMINATED FROM THE PROVISIONS HEREOF.


 


7.3.4        THE COVENANTS CONTAINED IN SECTIONS 7.3.1 AND 7.3.2 SHALL BE DEEMED
TO BE A SERIES OF SEPARATE AND SEVERABLE COVENANTS, ONE FOR EACH SUCCESSIVE
MONTH DURING THE TERMS OF SAID COVENANTS.  IF, IN ANY JUDICIAL PROCEEDING, A
COURT SHOULD REFUSE TO ENFORCE ALL OF THE SEPARATE COVENANTS BECAUSE TAKEN
TOGETHER THEY COVER TOO LONG A PERIOD OF TIME, THEN THE LAST OF SUCH COVENANTS
IN TIME WHICH, IF ELIMINATED, WOULD PERMIT THE REMAINING SEPARATE COVENANTS TO
BE ENFORCED IN SUCH PROCEEDING SHALL, FOR THE PURPOSE OF SUCH PROCEEDING, BE
DEEMED ELIMINATED FROM THE PROVISIONS HEREOF.


 


7.3.5        ANY AND ALL PROPRIETARY INFORMATION WHICH ANY SHAREHOLDER
HERETOFORE OBTAINED OR MAY HEREAFTER OBTAIN WITH RESPECT TO THE CONDUCT AND
DETAILS OF ANY PORTION OF THE SCHOENEMAN BEAUTY SUPPLY BUSINESS OR A BEAUTY
SUPPLY BUSINESS AS CONDUCTED BY THE PURCHASER, ANY AFFILIATE, OR THEIR
SUCCESSORS, SHALL BE HELD IN CONFIDENCE AND SHALL NOT BE REVEALED TO ANY
COMPETITOR OF THE SURVIVING CORPORATION OR ANY OTHER PERSON.  NO SHAREHOLDER
SHALL MAKE ANY USE OF PROPRIETARY INFORMATION, EXCEPT FOR AND ON BEHALF OF
PURCHASER OR AN AFFILIATE, OR THEIR SUCCESSORS.  “PROPRIETARY INFORMATION” SHALL
MEAN KNOWLEDGE AND INFORMATION, RELATING TO THE CORPORATION, OR ANY PORTION OF
THE SCHOENEMAN BEAUTY SUPPLY BUSINESS OR A BEAUTY SUPPLY BUSINESS AS CONDUCTED
BY THE PURCHASER, ANY AFFILIATE (INCLUDING THE SURVIVING CORPORATION) OR THEIR
SUCCESSORS, WHICH: (I) IS NOT GENERALLY AVAILABLE TO THE PUBLIC; (II) GIVES OR
MAY GIVE ANY COMPETITIVE ADVANTAGE TO THE SURVIVING CORPORATION, THE PURCHASER,
ANY AFFILIATE OR THEIR SUCCESSORS WITH RESPECT TO THE OPERATION OF ANY BEAUTY
SUPPLY BUSINESS; OR (III) IF DISCLOSED, COULD GIVE ANY ADVANTAGE TO A COMPETITOR
OF THE SURVIVING CORPORATION, THE PURCHASER, ANY AFFILIATE OR THEIR SUCCESSORS,
OR COULD OTHERWISE BE DELETERIOUS TO THE SURVIVING CORPORATION’S OR

 

40

--------------------------------------------------------------------------------

 


THE PURCHASER’S OWNERSHIP OR OPERATION OF A BEAUTY SUPPLY BUSINESS.  THE
FOREGOING OBLIGATION OF CONFIDENTIALITY SHALL NOT APPLY TO INFORMATION THAT: 
(I) IS REQUIRED TO BE RELEASED PURSUANT TO A LAWFUL ORDER OF A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT THE APPLICABLE SHAREHOLDER NOTIFIES THE
PURCHASER PROMPTLY OF SUCH ORDER UPON RECEIPT AND GIVES THE PURCHASER TIME TO
SEEK PROTECTION FOR SUCH PROPRIETARY INFORMATION; (II)  BECOMES GENERALLY
AVAILABLE TO THE PUBLIC WITHOUT BREACH OF THIS SECTION 7.3.5 BY A SHAREHOLDER; 
(III)  BECOMES AVAILABLE FROM PERSONS WHO LAWFULLY ACQUIRED SUCH INFORMATION
WITHOUT RESTRICTION; OR (IV) THE PURCHASER AGREES IN WRITING MAY BE USED OR
DISCLOSED BY THE SHAREHOLDER.  IN ADDITION TO THE OBLIGATIONS SET FORTH IN THIS
SECTION 7.3.5, THE PARTIES SHALL ALSO HAVE CONFIDENTIALITY OBLIGATIONS SET FORTH
IN THE ESCROW CONDITION LETTER.


 


7.3.6        FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE CLOSING, AND ALSO A
PERIOD OF ONE (1) YEAR AFTER THE DATE OF THEIR RESPECTIVE TERMINATIONS FROM
EMPLOYMENT BY THE SURVIVING CORPORATION OR ITS SUCCESSOR, THE SHAREHOLDERS WILL
NOT DIRECTLY OR INDIRECTLY, REQUEST, INDUCE, INFLUENCE OR SOLICIT ANY EMPLOYEE,
CUSTOMER, OR SUPPLIER OF THE PURCHASER OR THE SURVIVING CORPORATION OR ANY OTHER
AFFILIATE OF THE PURCHASER (INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE WHO IS
HIRED AS AN EMPLOYEE BY PURCHASER) TO TERMINATE HIS, HER OR ITS EMPLOYMENT OR
BUSINESS RELATIONSHIP WITH THE PURCHASER, THE SURVIVING CORPORATION OR OTHER
AFFILIATE.  NOTWITHSTANDING THE FOREGOING, THE PURCHASER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT WILL NOT PROHIBIT (X) SOLICITATIONS THROUGH ADVERTISING OR
OTHER PUBLICATIONS OF GENERAL CIRCULATION; (Y) THE SOLICITATION FOR HIRE OR
HIRING OF ANY PERSON WHOSE EMPLOYMENT HAS BEEN TERMINATED BY THE PURCHASER; OR
(Z) HIRING PERSONS WHO RESPOND TO A BONA FIDE ADVERTISEMENT OR GENERAL
SOLICITATION FOR A JOB OPENING OR NON-DIRECTED EXECUTIVE SEARCH THAT WAS NOT
SPECIFICALLY DIRECTED AT THE PURCHASER OR ANY OF ITS AFFILIATES OR THEIR
EMPLOYEES OR WHO MAKE UNSOLICITED CONTACT FOR EMPLOYMENT.


 


7.3.7        THE PARTIES RECOGNIZE THAT THE GOODWILL AND GOING BUSINESS VALUE
OF  THE CORPORATION BEING PURCHASED AND ACQUIRED BY THE PURCHASER ARE VERY
CLOSELY RELATED TO THE SPECIAL, UNIQUE AND EXTRAORDINARY KNOWLEDGE AND SKILL BY
EACH SHAREHOLDER AND THAT THE CONSUMMATION BY THE PURCHASER OF THIS AGREEMENT
WILL BE IN RELIANCE UPON THE UNCONDITIONAL ASSURANCE OF EACH SHAREHOLDER, AS
APPLICABLE, THAT THEY WILL FULLY COMPLY WITH THE TERMS OF THIS AGREEMENT,
PARTICULARLY, BUT NOT LIMITED TO, SUCH TERMS AS RELATE TO THEIR COVENANTS AND
UNDERTAKINGS NOT TO ENGAGE IN COMPETITION OR TO DIVULGE INFORMATION.  FURTHER,
THE PERIOD OF PROTECTION OF THE PURCHASER AGAINST THE COMPETITION OF EACH
SHAREHOLDER, AS APPLICABLE, AND THE GEOGRAPHICAL AREA WITHIN WHICH SUCH
PROTECTION IS ESSENTIAL HAS BEEN AGREED BY THE PARTIES TO BE REASONABLE AND
NECESSARY.  THEREFORE, IF ANY APPLICABLE SHAREHOLDER SHALL AT ANY TIME BREACH OR
IN ANY MANNER VIOLATE ANY SUCH COVENANT, THEN THE PURCHASER, IN ADDITION TO, BUT
NOT IN SUBSTITUTION FOR, ANY AND ALL OTHER RELIEF TO WHICH THE PURCHASER MAY BE
ENTITLED EITHER AT LAW OR IN EQUITY, SHALL BE ENTITLED TO EQUITABLE RELIEF
AGAINST THE SHAREHOLDER BY WAY OF INJUNCTION TO RESTRAIN THE SHAREHOLDER FROM
SUCH BREACH AND TO COMPEL COMPLIANCE BY THE SHAREHOLDER WITH ITS OBLIGATIONS
HEREUNDER.  EACH SHAREHOLDER DOES HEREBY WAIVE ANY PROOF: (I) THAT SUCH BREACH
WILL CAUSE IRREPARABLE INJURY TO THE PURCHASER OR (II) THAT THERE IS NO ADEQUATE
REMEDY AT LAW.


 


7.3.8        IN THE EVENT OF ANY BREACH OF THIS SECTION 7.3 BY ANY SHAREHOLDER
AS HEREIN SET FORTH, THAT SHAREHOLDER SHALL PAY TO THE PURCHASER THE ATTORNEYS’
FEES AND COSTS INCURRED BY THE PURCHASER IN SEEKING RELIEF FROM SUCH BREACH.

 

41

--------------------------------------------------------------------------------


 


7.3.9        IN THE EVENT THAT A COURT OF COMPETENT JURISDICTION SHALL REFUSE TO
ENFORCE THE PROVISIONS OF THE RESTRICTIVE COVENANTS SET FORTH IN SECTIONS 7.3.1
AND 7.3.2 OF THIS AGREEMENT BECAUSE IT DEEMS THE LENGTH OF TIME OR THE
GEOGRAPHICAL AREA TO BE EXCESSIVE OR UNREASONABLE, THEN THE TIME PERIOD OR THE
GEOGRAPHICAL AREA, OR BOTH, SHALL BE DEEMED TO BE AMENDED TO CONFORM TO SUCH
TIME PERIOD AND GEOGRAPHICAL AREA AS SUCH COURT SHALL DETERMINE TO BE REASONABLE
AND NOT EXCESSIVE.


 

7.4          Store Cash.             Any other provision of the Transaction
Documents notwithstanding, each Store shall be left with no less that $200 in
cash on hand upon Closing.

 

7.5          Post-Closing Employee Matters.

 


7.5.1        THE SURVIVING CORPORATION SHALL EITHER:  (I) CONTINUE THE
EMPLOYMENT OF THOSE EMPLOYEES WHO ARE EMPLOYED BY THE SURVIVING CORPORATION ON
THE DAY AFTER THE CLOSING DATE (INCLUDING THOSE EMPLOYEES ON LEAVE OF ABSENCE,
VACATION OR OTHERWISE ABSENT FROM WORK ON THE DAY AFTER THE CLOSING DATE) BUT
EXCLUDING THE SCHOENEMANS (THE “COVERED EMPLOYEES”) FOR A PERIOD OF NOT LESS
THAN THREE (3) MONTHS AFTER THE CLOSING DATE; OR IN THE ALTERNATIVE (II) PROVIDE
AN OFFER OF A PAYMENT TO THE COVERED EMPLOYEES SUFFICIENT TO BE AN EQUIVALENT TO
BASE WAGES WHICH OTHERWISE WOULD HAVE BEEN EARNED DURING THE THREE (3) MONTHS
AFTER THE CLOSING DATE, ON SUCH TERMS AND CONDITIONS (INCLUDING EXECUTION OF A
RELEASE OF CLAIMS) AS THE SURVIVING CORPORATION DEEMS APPROPRIATE IN ITS SOLE
DISCRETION; PROVIDED, HOWEVER, NO SUCH PAYMENT OFFER SHALL BE DUE TO ANY COVERED
EMPLOYEE UNDER THIS PARAGRAPH UNLESS THE REASON FOR THE TERMINATION BY THE
SURVIVING CORPORATION PRIOR TO THE END OF THREE (3) MONTHS AFTER CLOSING DATE IS
A CONSOLIDATION OF FUNCTIONS OR REDUCTION IN FORCE.


 


7.5.2        THE SURVIVING CORPORATION AGREES THAT FOR A PERIOD OF NOT LESS THAN
THREE (3) MONTHS AFTER THE CLOSING DATE, THE EMPLOYEES OF THE SURVIVING
CORPORATION WILL BE PROVIDED WITH GROUP HEALTH MEDICAL BENEFITS UNDER AN
EMPLOYEE BENEFIT PLAN MAINTAINED BY THE SURVIVING CORPORATION AND/OR THE
PURCHASER THAT ARE REASONABLY COMPARABLE WITH THAT CURRENTLY BEING PROVIDED BY
THE CORPORATION OR SUBSTANTIALLY SIMILAR TO THAT OFFERED BY THE PURCHASER TO ITS
OTHER SIMILARLY SITUATED EMPLOYEES.


 


7.5.3        THE SURVIVING CORPORATION WILL CREDIT FOR PURPOSES OF VACATION AND
SICK LEAVE BENEFIT ACCRUAL, THE LENGTH OF SERVICE OF THE EMPLOYEES WITH THE
CORPORATION PRIOR TO THE CLOSING DATE, TO THE SAME EXTENT THAT SUCH SERVICE
WOULD HAVE BEEN CREDITED UNDER ANY SIMILAR TYPE OF PLAN OF THE SURVIVING
CORPORATION; PROVIDED, HOWEVER, THAT SUCH CREDIT SHALL NOT RESULT IN A
DUPLICATION FOR THE SAME PERIOD OF SERVICE.


 


7.5.4        THE SURVIVING CORPORATION SHALL TAKE ALL SUCH ACTIONS AS ARE
NECESSARY OR APPROPRIATE TO ENSURE THAT EACH EMPLOYEE, SUCH EMPLOYEE’S SPOUSE
AND DEPENDENT CHILDREN COVERED UNDER A GROUP HEALTH PLAN OF THE CORPORATION
IMMEDIATELY PRIOR TO THE CLOSING DATE SHALL BE ELIGIBLE TO ENROLL FOR COVERAGE
EFFECTIVE AS OF THE DATE IMMEDIATELY AFTER THE CLOSING DATE UNDER A GROUP HEALTH
PLAN MAINTAINED BY THE SURVIVING CORPORATION AND/OR THE PURCHASER.  THE
SURVIVING CORPORATION SHALL TAKE ALL SUCH REASONABLE ACTIONS AS ARE NECESSARY OR
APPROPRIATE TO CAUSE EACH GROUP HEALTH PLAN MAINTAINED BY THE SURVIVING
CORPORATION AND/OR THE PURCHASER IN WHICH AN EMPLOYEE, ANY SUCH EMPLOYEE’S
SPOUSE OR DEPENDENT CHILDREN WILL PARTICIPATE ON AND

 

42

--------------------------------------------------------------------------------


 


IMMEDIATELY AFTER THE CLOSING DATE TO WAIVE ANY WAITING PERIOD, EVIDENCE OF
INSURABILITY REQUIREMENT OR PRE-EXISTING CONDITION LIMITATION THAT DID NOT ALSO
APPLY UNDER THE APPLICABLE GROUP HEALTH PLAN OF THE SURVIVING CORPORATION OR THE
PURCHASER, AS MAY BE APPLICABLE.


 


7.5.5        TO THE EXTENT THAT AN EMPLOYEE HAS PAID IN WHOLE OR IN PART ANY
ANNUAL DEDUCTIBLE OR PAID ANY OUT-OF-POCKET OR CO-PAYMENT EXPENSES (AS EVIDENCED
BY REASONABLE DOCUMENTATION TO BE PROVIDED TO THE SURVIVING CORPORATION) UNDER A
GROUP HEALTH PLAN OF THE CORPORATION FOR 2009, SUCH EMPLOYEES SHALL BE CREDITED
THEREFOR AN EQUIVALENT AMOUNT UNDER THE CORRESPONDING PROVISIONS OF THE
CORRESPONDING GROUP HEALTH PLAN OF THE SURVIVING CORPORATION AND/OR THE
PURCHASER IN WHICH SUCH EMPLOYEE PARTICIPATES IMMEDIATELY AFTER THE CLOSING
DATE.


 


7.5.6        IF THE SURVIVING CORPORATION TERMINATES ANY OF THE EMPLOYEES LISTED
ON SCHEDULE 7.5.6 WITHIN SIX (6) MONTHS AFTER THE CLOSING DATE, AS A RESULT OF A
CONSOLIDATION OF FUNCTIONS OR REDUCTION IN FORCE, THE SURVIVING CORPORATION
SHALL PROVIDE AN OFFER OF A PAYMENT TO THE EMPLOYEE EQUIVALENT TO A MINIMUM OF
FOUR (4) WEEK’S BASE PAY, ON SUCH TERMS AND CONDITIONS (INCLUDING EXECUTION OF A
RELEASE OF CLAIMS) AS THE PURCHASER DEEMS APPROPRIATE IN ITS SOLE DISCRETION.


 


7.5.7        NOTHING CONTAINED IN THIS SECTION 7.5 SHALL CREATE ANY THIRD PARTY
BENEFICIARY RIGHTS IN ANY COVERED EMPLOYEE OR OTHER EMPLOYEE, ANY BENEFICIARY OR
DEPENDENT THEREOF, WITH RESPECT TO THE BENEFITS THAT MAY BE PROVIDED TO SUCH
COVERED EMPLOYEES OR OTHER EMPLOYEE BY THE SURVIVING CORPORATION OR THE
PURCHASER OR UNDER ANY EMPLOYEE BENEFIT PLAN, OR WITH RESPECT TO ANY ENTITLEMENT
OF AN EMPLOYEE TO EMPLOYMENT OR CONTINUED EMPLOYMENT WITH THE SURVIVING
CORPORATION OR THE PURCHASER FOR ANY SPECIFIED PERIOD AFTER THE CLOSING DATE.


 


7.5.8        TO THE EXTENT THAT ANY AMOUNTS THAT ARE REQUIRED TO BE CONTRIBUTED
OR PAID PURSUANT TO ANY COMPANY BENEFIT PLAN, INCLUDING, WITHOUT LIMITATION, THE
CORPORATION’S 401(K) PLAN AND THE CORPORATION VOLUNTARY PROFIT SHARING PLAN, OR
THE SPECIAL BONUSES DESCRIBED ON SCHEDULE 5.19, ARE ACCRUED ON THE CLOSING
BALANCE SHEET, THE SURVIVING CORPORATION SHALL MAKE SUCH CONTRIBUTIONS OR
PAYMENTS AFTER THE CLOSING IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE
COMPANY BENEFIT PLAN.


 

7.6          Post-Closing Treatment of Individual Shareholders.  The individual
Shareholders will continue as employees of the Corporation for at least one
(1) month after the Closing on the same terms and conditions and with the same
fringe benefits, including the same medical insurance coverage, that they
currently enjoy.  Beginning November 1, 2009, the Consulting Agreements for Dale
and Kay Schoeneman shall become effective. Irrespective of whether individual
Shareholders continue as employees and/or consultants of the Corporation, from
and after November 1, 2009, the Purchaser shall pay to the individual
Shareholders the cost of continuing medical insurance benefits until October 31,
2010, which are identical in amounts and coverage, and with identical
deductibles and co-pays, as each of the individual Shareholders currently enjoys
under the existing Blue Cross insurance policy (Policy No. 005041420000) that
the Corporation has in effect prior to the Closing, in an amount up to $70,000
in the aggregate for all Shareholders (the “Medical Insurance Cap”).  Each of
the individual Shareholders will be entitled to obtain individual insurance
policies to begin coverage effective November 1, 2009, and if they do so it will
be the cost of such individual policies for which the individual

 

43

--------------------------------------------------------------------------------


 

Shareholders will be entitled to reimbursement from the Purchaser, subject to
the Medical Insurance Cap.

 

7.7          Tax Deposit.  The Parties acknowledge and agree that as of the
Contract Date, the Corporation has on deposit with the IRS an amount equal to
$591,987 as a “required payment” within the meaning of Section 7519 of the Code
(the “Tax Deposit”).  The Purchaser shall promptly cause the Surviving
Corporation to make a claim for refund of the Tax Deposit as provided by, and in
accordance with the rules regarding the timing of such request for refund set
forth in, Treasury Regulation Section 1.7519-2T(a)(6).  Upon receipt of the Tax
Deposit (in whole or in part) by the Surviving Corporation, the Purchaser shall
cause the Surviving Corporation to promptly remit such funds to the
Shareholders’ Representative.

 

7.8          M&T Indebtedness.  In the event that, on the Closing Date,
Indebtedness owed by the Corporation to M&T Bank (the “M&T Indebtedness”) has
not been repaid by the Corporation and the Shareholders have elected not to
advance funds to the Corporation in order for the M&T Indebtedness to be repaid
in full, then the Purchaser shall allocate funds from the Closing Payment to the
repayment of the M&T Indebtedness in full (allocated among the Shareholders on
an equal “per share” basis).  In such case, for purposes of the Closing Balance
Sheet, the M&T Indebtedness shall be deemed paid in full.  In the event that M&T
Indebtedness remains outstanding on the Closing Date, the Shareholders shall
cause the Corporation to deliver to the Purchaser one or more payoff letters
(collectively, the “Payoff Letters”) executed by one or more authorized
representatives of M&T Bank setting forth, in the aggregate, all amounts
necessary to be paid in order to fully pay off all of the M&T Indebtedness on
the Closing Date and providing that, upon such payment, if it has not already
been made, the M&T Indebtedness will be extinguished and all Liens relating
thereto will be released.

 


ARTICLE 8


INDEMNIFICATION


 

8.1          Indemnification by the Shareholder Indemnifying Parties. 
Notwithstanding any investigation by or knowledge of the Purchaser, each of the
Shareholder Indemnifying Parties hereby, jointly and severally, agree to defend,
indemnify and hold the Purchaser and its Affiliates (including the Surviving
Corporation) harmless from and against any and all losses, Liabilities, damages,
obligations, judgments, damage, actions, demands, suits, proceedings, claims,
penalties, interest, costs and expenses (including reasonable attorneys’ fees
and other expenses relating thereto) (“Losses”), arising out of or in connection
with any of the following (hereafter collectively, “Claims”):  (i) any breach of
any representation or warranty or any misrepresentation made by any Shareholder
in connection with this Agreement or in any other Transaction Document;
provided, however, that each Shareholder shall only be severally responsible
with respect to such Shareholder’s Consulting Agreement; (ii) any breach of
covenant, agreement or undertaking of any Shareholder in this Agreement or in
any other Transaction Document; provided, however, that each Shareholder shall
only be severally responsible with respect to such Shareholder’s Consulting
Agreement; (iii) any Legal Proceeding to the extent that such Legal Proceeding
relates to matters occurring prior to the Closing and proves not to be fully
reserved on the Closing Balance Sheet; (iv) any and all Environmental Matters;
provided, however, for the avoidance of doubt, the Shareholder Indemnifying
Parties

 

44

--------------------------------------------------------------------------------


 

shall not have any defense, indemnification obligation or hold harmless
obligation under this Section 8.1 with respect to Hazardous Substances contained
in Inventory owned and/or sold by the Corporation in the ordinary course of
business and consistent with past practice of the Corporation at the time such
Inventory was manufactured; (v) any Losses of any kind or nature arising out of
or in connection with the operation of the Corporation or the Schoeneman Beauty
Supply Business prior to Closing to the extent not reserved on the Closing
Balance Sheet (and therefore not included in the calculation of Closing Net
Assets); (vi) all Taxes (or the non-payment thereof) of the Corporation for any
Pre-Closing Tax Period, except to the extent accrued on the Closing Balance
Sheet; (vii) all Taxes of any member of an affiliated, consolidated, combined or
unitary group of which the Corporation (or any predecessor of any of the
foregoing) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation §1.1502-6 or any analogous or similar Law; and
(viii) any and all Taxes of any Person (other than the Corporation) imposed on
the Corporation as a transferee or successor, by contract or pursuant to any
Law, which Taxes relate to an event or transaction occurring before the
Closing.  For the avoidance of doubt, the Shareholder Indemnifying Parties shall
not be responsible for any acts or omissions of the Surviving Corporation after
the Closing Date.

 

8.2          No Set-Off.  The Purchaser shall not have any right to set-off any
Losses against any payments to be made by it to any Shareholder pursuant to any
Transaction Document or otherwise.

 

8.3          Indemnification by the Purchaser.  The Purchaser hereby agrees to
defend, indemnify and hold harmless any Shareholder from and against any and all
Losses, arising out of or in connection with any (i) breach of representation or
warranty or any misrepresentation made by the Purchaser in this Agreement or in
any other Transaction Document; or (ii) breach of covenant, agreement or
undertaking of the Purchaser in this Agreement or in any other Transaction
Document.

 

8.4          Survival.  Subject to Section 8.5, all of the respective
representations, warranties, agreements and covenants contained in this
Agreement or in any other document or instrument delivered by or on behalf of
any Party hereunder or pursuant hereto shall survive the Closing Date.

 

8.5          Limitation on Indemnification and Survival of Representations and
Warranties.


 


8.5.1        THE SHAREHOLDER INDEMNIFYING PARTIES SHALL BE OBLIGATED TO DEFEND,
INDEMNIFY AND HOLD HARMLESS THE PURCHASER AND ITS AFFILIATES WITH RESPECT TO
SECTIONS 8.1(I), (IV) AND/OR (V) ONLY WHEN THE AGGREGATE AMOUNT OF ALL LOSSES
SUFFERED OR INCURRED BY THE PURCHASER AND ITS AFFILIATES AS TO WHICH THE RIGHTS
OF DEFENSE, INDEMNIFICATION AND TO BE HELD HARMLESS PROVIDED UNDER SECTIONS
8.1(I), (IV) AND/OR (V) EXCEEDS $236,430 (THE “THRESHOLD AMOUNT”), IN THE
AGGREGATE, SUBJECT TO THE EXCEPTIONS OTHERWISE SET FORTH IN THIS AGREEMENT. 
AFTER THE AGGREGATE AMOUNT OF ALL SUCH LOSSES SUFFERED OR INCURRED BY THE
PURCHASER AND ITS AFFILIATES EXCEEDS THE THRESHOLD AMOUNT, THE SHAREHOLDER
INDEMNIFYING PARTIES  SHALL BE OBLIGATED TO DEFEND, INDEMNIFY AND HOLD HARMLESS
THE PURCHASER AND ITS AFFILIATES TO THE FULL EXTENT OF SUCH LOSSES UNDER
SECTIONS 8.1(I), (IV) AND/OR (V) IN EXCESS OF THE THRESHOLD AMOUNT.  NO
INDIVIDUAL CLAIM FOR INDEMNIFICATION OF LOSSES MAY BE MADE UNDER
SECTION 8.1(I) UNLESS SUCH CLAIM (OR SERIES

 

45

--------------------------------------------------------------------------------


 


OF CLAIMS THAT ARISE OUT OF VIOLATIONS OF THE SAME LAW, SUBSTANTIALLY THE SAME
OR A SIMILAR SET OF FACTS, THE SAME OCCURRENCE OR SERIES OF OCCURRENCES, OR
SUBSTANTIALLY THE SAME POLICY, PRACTICE AND/OR PROCEDURE) IS IN AN AMOUNT OF
$2,500 OR GREATER (THE “PURCHASER INDIVIDUAL CLAIM THRESHOLD”).  THE AGGREGATE
LIABILITY OF THE SHAREHOLDER INDEMNIFYING PARTIES GENERALLY (SUBJECT TO THE
EXCEPTIONS OTHERWISE FOUND IN THIS AGREEMENT) UNDER SECTION 8.1(I), (IV) AND/OR
(V) SHALL NOT EXCEED $17,750,000 (THE “MAXIMUM AMOUNT”).


 


8.5.2        THE AGGREGATE LIABILITY OF THE SHAREHOLDERS FOR LOSSES ARISING OUT
OF A BREACH OF REPRESENTATIONS AND WARRANTIES FOUND IN SECTIONS 5.3.2, 5.3.3,
5.3.4, 5.3.5, 5.3.6, 5.3.7, 5.3.8, 5.4, 5.7, 5.19, 5.20 AND 5.21, TOGETHER WITH
ALL LOSSES OTHERWISE INDEMNIFIABLE UNDER SECTION 8.1 AND SECTION 8.5, SHALL NOT
EXCEED $35,500,000 (THE “HIGHER REPRESENTATIONS AMOUNT”).  NEITHER THE THRESHOLD
AMOUNT, THE PURCHASER INDIVIDUAL CLAIM THRESHOLD, THE MAXIMUM AMOUNT NOR THE
HIGHER REPRESENTATIONS AMOUNT SHALL APPLY TO, OR OTHERWISE LIMIT THE AGGREGATE
LIABILITY OF THE SHAREHOLDER INDEMNIFYING PARTIES FOR, LOSSES ARISING OUT OF A
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 5.28.


 


8.5.3        THE INDEMNIFICATION RIGHTS OF THE PARTIES FOR CLAIMS RESULTING FROM
A BREACH OF ANY REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT UNDER
SECTION 8.1 ARE SUBJECT TO THE CONDITION THAT THE SHAREHOLDERS’ REPRESENTATIVE
SHALL HAVE RECEIVED WRITTEN NOTICE OF THE CLAIMS FOR WHICH INDEMNITY IS SOUGHT
WITHIN THIRTY (30) MONTHS AFTER THE CLOSING DATE; PROVIDED, HOWEVER, THAT, THE
INDEMNIFICATION RIGHTS OF THE PURCHASER FOR CLAIMS RESULTING FROM A BREACH OF
ANY OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE SHAREHOLDERS IN SECTIONS
5.3.2, 5.3.3, 5.3.4, 5.3.5, 5.3.6, 5.3.7, 5.3.8, 5.4, 5.7, 5.19, 5.20 AND 5.21
ARE SUBJECT TO THE CONDITION THAT THE SHAREHOLDERS SHALL HAVE RECEIVED WRITTEN
NOTICE OF THE CLAIMS FOR WHICH INDEMNITY IS SOUGHT WITHIN THIRTY (30) DAYS AFTER
THE EXPIRATION OF THE STATUTE OF LIMITATIONS RELATED TO THE EXISTENCE OF SUCH
CLAIM UNDER APPLICABLE LAWS; AND PROVIDED FURTHER THAT CLAIMS RESULTING FROM A
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES MADE IN SECTION 5.28 SHALL
SURVIVE INDEFINITELY.


 


8.5.4        NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY,
THE DOLLAR AND TIME LIMITATIONS AND THRESHOLDS DESCRIBED IN SECTIONS 8.5.1
THROUGH 8.5.3 SHALL ONLY APPLY TO CLAIMS UNDER SECTION 8.1 AND SHALL NOT APPLY
TO CLAIMS FOR ACTUAL FRAUD OR INTENTIONAL MISREPRESENTATION.


 

8.6          Method of Asserting Claims, etc.  In the event that any claim or
demand for which an Indemnifying Party would be liable to any Indemnified Party
hereunder is asserted against or sought to be collected from any Indemnified
Party by a third party, such Indemnified Party shall promptly, but in no event
more than thirty (30) days following such Indemnified Party’s receipt of such
claim or demand, which, for purposes of this Section 8.6, shall mean the actual
receipt by any of the Shareholders or, with respect to the Purchaser, the
Persons listed in the definition of “Purchaser’s Knowledge” or other Persons
holding such positions after the Closing and the General Counsel of the
Purchaser (or its parent company), notify the Indemnifying Party of such claim
or demand and the amount or the estimated amount thereof to the extent then
feasible (which estimate shall not be conclusive of the final amount of such
claim or demand) (the “Claim Notice”); provided, however, that the failure to
notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent

 

46

--------------------------------------------------------------------------------


 

such failure shall have adversely prejudiced the Indemnifying Party.  The
Indemnifying Party shall have forty-five (45) days from the delivery of the
Claim Notice in accordance with Article 10 (the “Notice Period”) to notify the
Indemnified Party whether or not it desires to defend the Indemnified Party
against such claim or demand.  If the Indemnifying Party elects to assume the
defense of such claim or demand, it will be conclusively established for
purposes of this Agreement that such claim or demand is within the scope of and
subject to indemnification hereunder.  If no response is received within the
forty-five (45) day period, the Indemnified Party shall be entitled to assume
the defense of the third-party claim or demand.  All costs and expenses incurred
by the Indemnifying Party in defending such claim or demand shall be a liability
of, and shall be paid by, the Indemnifying Party, subject to the limitations set
forth in this Article 8.  In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against such claim or demand, except as hereinafter provided,
the Indemnifying Party shall have the right to defend the Indemnified Party by
appropriate proceedings (using counsel reasonably acceptable to the Indemnified
Party); provided, however, that, notwithstanding any election by the
Indemnifying Party, an Indemnified Party may elect to control any defense or
settlement if the claim or demand involves an issue or matter which could
reasonably have a material adverse effect on the business or assets of the
Indemnified Party.  If any Indemnified Party desires to participate in, but not
control, any such defense or settlement by the Indemnified Party, it may do so
at its sole cost and expense.  The Indemnified Party shall not settle a claim or
demand without the consent of the Indemnifying Party, which shall not be
unreasonably withheld.  The Indemnifying Party shall not settle a claim or
demand without the consent of the Indemnified Party (which shall not be
unreasonably withheld), unless such settlement is solely for monetary damages to
be paid solely by the Indemnifying Party.  If the Indemnifying Party elects not
to defend the Indemnified Party against a claim or demand for which the
Indemnifying Party has an indemnification obligation hereunder, whether by not
giving the Indemnified Party timely notice as provided above or otherwise, and
in the event the Indemnifying Party is ultimately determined to be obligated to
indemnify, defend or hold the Indemnified Party harmless with respect to the
applicable third-party claim, then the amount of any such claim or demand, or,
if the same be contested by the Indemnified Party, then that portion thereof as
to which such defense of the claim by the Indemnified Party is unsuccessful (and
the reasonable costs and expenses pertaining to such defense) shall be the
liability of the Indemnifying Party hereunder, subject to the limitations set
forth in this Article 8.  To the extent the Indemnifying Party shall control or
participate in the defense or settlement of any third party claim or demand, the
Indemnified Party will give the Indemnifying Party and its counsel reasonable
access to, during normal business hours, the relevant business records and other
documents, and shall permit them to consult as reasonably necessary with the
employees and counsel of the Indemnified Party.  The Party assuming the defense
of a Claim hereunder shall competently prosecute and defend all such claims. 
Any notice of a claim by reason of any of the representations, warranties,
agreements or covenants contained in this Agreement shall state as specifically
as reasonably practicable the representation, warranty, agreement or covenant
with respect to which the claim is made, a summary of the facts giving rise to
an alleged basis for the claim, and the estimated amount of the liability
asserted against the Indemnifying Party by reason of the claim (which estimate
shall not be conclusive of the final amount of such claim or demand).  Each
Party reserves the right

 

47

--------------------------------------------------------------------------------


 

either to bring an action in the appropriate court of competent jurisdiction to
dispute an indemnity obligation under Section 8.1 or to enforce the indemnity
obligation, as appropriate.

 

8.7          Losses Net of Insurance, etc.  The amount of any Loss for which
indemnification is provided under Section 8.1 shall be net of:  (i) any amounts
actually received by the Indemnified Party pursuant to any indemnification by or
indemnification agreement with any third party; (ii) any amounts actually
received under any insurance or other sources of reimbursement as an offset
against such Loss (each source named in clauses (i) and (ii), a “Collateral
Source”); and (iii) accruals or reserves relevant to the claim or demand
included on the Closing Balance Sheet.  In addition, the Indemnifying Party
shall have no liability in respect of any such Losses to the extent they arise
or are incurred as a result of the passing of, or a change in, any applicable
Law.  The Parties shall take and shall cause their Affiliates to take all
reasonable steps to mitigate any Loss upon becoming aware of any event that
would reasonably be expected to, or does, give rise thereto.  If, after the
Indemnifying Party has paid the Indemnified Party any amount pursuant to
Article 8, it is determined that all or portion of such payment should not have
been made as a result of the actual payment by one or more Collateral Sources
and/or the applicability of one or more of the limitations set forth in this
Section 8.7, then the Indemnified Party shall repay to the Indemnifying Party,
promptly after such determination, any amount that the Indemnifying Party would
not have had to pay pursuant to this Article 8 had such determination been made
at the time of such payment.

 

8.8          Workers’ Compensation Claim.  The Surviving Corporation shall keep
the Shareholders’ Representative reasonably advised concerning the status of any
workers’ compensation claims for which the Shareholders’ Indemnifying Parties
may have an indemnification obligation under Section 8.1.

 

8.9          Sole Remedy.  Except in the case of actual fraud or intentional
misrepresentation, the Parties acknowledge and agree that the remedies provided
for in this Agreement shall be the parties’ sole and exclusive monetary remedy
with respect to the subject matter of this Agreement.  For the avoidance of
doubt, nothing in this Article 8 limits any Indemnified Party’s ability to
obtain injunctive or other equitable relief.

 

8.10        Treatment of Indemnification Payments.  Any payments pursuant to
this Article 8 shall be treated as an adjustment to the Merger Consideration.

 

8.11        Materiality Qualifications.  For purposes of determining the right
of an Indemnified Party to be defended, indemnified or held harmless hereunder
with respect to a breach of any representation or warranty pursuant to
Section 8.1(i) (including for purposes of determining whether the Threshold
Amount has been exceeded), each such representation and warranty shall be read
without regard and without giving effect to any materiality qualification or
Material Adverse Effect qualification contained in such representation and
warranty.

 

48

--------------------------------------------------------------------------------


 


ARTICLE 9


ASSIGNMENT


 

Neither this Agreement nor the rights or obligations contained herein shall be
assignable by any Party except with the written consent of all the Parties. 
Notwithstanding the preceding sentence, the Purchaser may assign its rights
under this Agreement to any successor in interest to its business, or to any
Affiliate, but such assignment shall not relieve the Purchaser of its
obligations under this Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, assigns,
heirs, executors and representatives, subject to the foregoing provisions of
this Article 9.

 


ARTICLE 10


NOTICES


 

All notices, requests, demands and other communications hereunder shall be in
writing, and shall be deemed to have been given when delivered in person or by
first class, registered or certified mail, return receipt requested, postage and
registration or certification fees prepaid, or delivered by reliable overnight
delivery service, providing a receipt evidencing delivery, or delivered by
facsimile transmission, with a copy also delivered by any of the foregoing
means:

 

If to Purchaser and/or the Merger Sub, to:

 

Beauty Systems Group LLC

3001 Colorado Boulevard

Denton, Texas 76210

Attention:  President

Facsimile:  (940) 297-4990

 

with a copy to: Sally Beauty Holdings, Inc.

 

3001 Colorado Boulevard

Denton, Texas  76210

Attention:  General Counsel

Facsimile:  (940) 297-4990

 

If to Shareholders’ Representative, the Shareholders or any Shareholder:

 

Mr. F. Dale Schoeneman

Shareholders’ Representative

390 Erlane Road

P.O. Box 378

Orwigsburg, PA  17961

Facsimile: (570) 366-5129

 

49

--------------------------------------------------------------------------------


 

with a copy to:

 

Richard J. Braemer

Ballard Spahr LLP

1735 Market Street, 51st Floor

Philadelphia, PA  19103-7599

Facsimile:  (215) 864-9044

 

or at such other address as hereafter shall be furnished by a notice sent in
like manner by such addresses to the others.

 


ARTICLE 11


INTEGRATION, INTERPRETATION AND MISCELLANEOUS PROVISIONS


 

11.1        Entire Agreement.  All prior negotiations and agreements among the
Parties are superseded by this Agreement and the other Transaction Documents,
and there are no representations, warranties, understandings or agreements other
than those expressly set forth herein or therein, in the documents executed and
delivered in connection herewith or therewith, except as modified in writing
concurrently herewith or subsequent hereto.

 

11.2        Waiver.  Failure or delay on the part of any of the Parties to
exercise any right, power or privilege hereunder, or under any instrument
executed pursuant hereto, shall not operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or of any other right power or privilege.  All
waivers hereunder must be in writing.

 

11.3        Governing Law.  This Agreement and the agreements attached as
Exhibits hereto shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to its conflict of law
provisions.

 

11.4        Public Announcement.  Except as may otherwise be required by Law or
the Rules of the New York Stock Exchange, no announcement of this transaction
shall be made to the general public until at or after the Closing.  The Parties
will consult and cooperate with each other to the extent reasonably practicable
as to the timing and content of announcements of this transaction to the general
public, if any, and to employees, customers and suppliers of the Corporation.

 

11.5        Expenses.  Each of the Parties shall bear its own expenses
(including, without limitations, fees and expenses of its attorneys and
accountants) in connection with this Agreement or the consummation of the
transactions contemplated herein, whether or not the Closing takes place. 
Expenses of the Corporation and/or the Shareholders related to this transaction
chargeable to Corporation shall be reflected in the Closing Balance Sheet.

 

11.6        Further Assurances.  Following the Closing Date, upon the request of
the Purchaser and without further consideration, a Shareholder shall execute, or
cause to be

 

50

--------------------------------------------------------------------------------

 

executed, and will deliver to the Purchaser further documents of transfer,
conveyance, assignment and consent, and take such other action as may be
reasonably necessary or advisable to effectively carry out the other terms and
provisions of this Agreement.

 

11.7       Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

11.8       Facsimile Copies.  “Facsimile” transmissions of signed documents
shall be regarded and accepted as if they bore original signatures.  Promptly
after such Facsimile transmission, the original document bearing the original
signatures shall be provided to the other Party.

 

11.9       Miscellaneous.  Gender and number references shall be deemed modified
to fit the context.  The words “hereof,” “herein,” and “hereunder” and words of
similar import, when used in this Agreement, shall, unless otherwise qualified,
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.  References to specific Articles and Sections are to the Articles
and Sections of this Agreement, unless specifically stated otherwise.  All
references herein to a particular “Schedule” shall mean such schedule as it is
included in the Disclosure Schedules attached hereto.  All references herein to
a particular “Exhibit” shall mean such exhibit attached hereto.  The article and
section headings contained in this Agreement are inserted for convenience only
and shall not affect in any way the meaning or interpretation of the Agreement. 
All of the Parties have participated substantially in the negotiation and
drafting of this Agreement and agree that no ambiguity herein shall be construed
against any Party.  The Exhibits and Schedules to this Agreement are hereby made
a part hereof and shall be construed with and as an integral part of this
Agreement.  Every provision of this Agreement is intended to be severable, and
if any term or provision is determined to be illegal or invalid for any reason
whatsoever, such legality or invalidity shall not affect the legality or
validity of the remainder of this Agreement.  All references to currency or
dollar amounts in this Agreement shall be to lawful currency of the United
States of America.

 

11.10    Resolution of Certain Disputes.  If the amount of the Closing Net
Assets pursuant to Section 4.1 cannot be resolved in accordance with Section 4.1
or if the Allocation Schedule pursuant to Section 12.1 cannot be resolved in
accordance with Section 12.1, the matter shall be submitted to an independent
“Big Four” accounting firm (the “Accounting Firm”) for its review and
resolution.  The decision of the Accounting Firm shall be binding on the Parties
and may be specifically enforced by legal proceedings.  The Accounting Firm
shall be selected jointly by the Shareholders’ Representative and the Purchaser,
or if such Parties are unable to agree, by lot; provided, however, that under no
circumstances shall an accounting firm act as the Accounting Firm that has
performed any services for any of the Shareholders’ Representative, the
Corporation, the Purchaser or their respective Affiliates within two (2) years
immediately preceding the date of the proposed engagement of such accounting
firm as the Accounting Firm.  The Accounting Firm shall act as an arbitrator to
determine, based solely on presentations by the

 

51

--------------------------------------------------------------------------------


 

Purchaser and the Shareholders’ Representative, and not by independent review,
only those issues still in dispute with respect to the Closing Net Assets or the
Allocation Schedule, as applicable.  The decision of the Accounting Firm shall
be final and binding.  The fees and expenses of the Accounting Firm shall be
borne equally by the Shareholders and the Purchaser.  The Purchaser and the
Shareholders’ Representative and their respective agents and representatives,
shall have a reasonable opportunity to review the working papers relating to the
preparation of the Closing Balance Sheet and shall have reasonable access to the
Auditor.

 

11.11    Notification.  For all purposes of notification by the Shareholders to
the Purchaser, the Purchaser can conclusively rely on any notification given by
the Shareholders’ Representative in accordance with Article 10, as representing
all of the Shareholders or any one of them individually and such notice shall be
sufficient for purposes of this Agreement.  For all purposes of notification by
the Purchaser to the Shareholders, the Purchaser can conclusively rely that any
notice given by the Purchaser to the Shareholders’ Representative in accordance
with Article 10, is sufficient notice to all the Shareholders and to each of the
foregoing individually and such notice shall be sufficient for purposes of this
Agreement.

 

11.12    Schedules.  The inclusion of any matter in any section or paragraph of
the Schedules required by Article 5 shall qualify only (a) the corresponding
section or paragraph in Article 5 and (b) other sections or paragraphs in
Article 5 only to the extent that it is reasonably apparent from a reading of
the disclosure and such other sections or paragraphs that such disclosure also
relates to such other section or paragraph.  The inclusion of any item on any
Schedule shall expressly not be deemed to constitute an admission by the
Shareholders or the Purchaser or otherwise imply that any such matter is
material, has a Material Adverse Effect or creates a measure for, or further
defines the meaning of, materiality or Material Adverse Effect and their
correlative terms for the purposes of this Agreement.  Any capitalized and
undefined term used in any section of the Schedules shall have the same meaning
assigned to such term herein.

 

11.13    Shareholders’ Representative.


 


11.13.1  EACH SHAREHOLDER HEREBY IRREVOCABLY APPOINTS THE SHAREHOLDERS’
REPRESENTATIVE AS HIS, HER OR ITS ATTORNEY-IN-FACT AND AGENT TO TAKE ANY AND ALL
ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS ON SUCH SHAREHOLDER’S BEHALF WITH
RESPECT TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE
TRANSACTIONS PROVIDED FOR HEREIN OR THEREIN, INCLUDING THE MAKING AND EXECUTION
OF ANY AMENDMENTS TO THIS AGREEMENT, THE GIVING OF ANY NOTICES PURSUANT HERETO,
AND THE COMPROMISE OR SETTLEMENT OF ANY AND ALL DISPUTES WHICH MAY HEREAFTER
ARISE PURSUANT TO ANY PROVISION OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT OR THE TRANSACTIONS PROVIDED FOR HEREIN OR THEREIN.  THIS APPOINTMENT
IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL NOT BE AFFECTED BY THE
DEATH, INCAPACITY, ILLNESS, DISSOLUTION OR OTHER INABILITY TO ACT OF ANY OF THE
SHAREHOLDERS.  THE SHAREHOLDERS’ REPRESENTATIVE HEREBY ACCEPTS SUCH APPOINTMENT.


 


11.13.2  EACH SHAREHOLDER THAT IS NOT A TRUST HEREBY AGREES JOINT AND SEVERALLY
TO INDEMNIFY THE SHAREHOLDERS’ REPRESENTATIVE AND TO HOLD THE SHAREHOLDERS’
REPRESENTATIVE HARMLESS FROM ANY LOSS, LIABILITY OR EXPENSE INCURRED WITHOUT
WILLFUL VIOLATION OF THE LAW OR

 

52

--------------------------------------------------------------------------------


 


GROSS NEGLIGENCE BY THE SHAREHOLDERS’ REPRESENTATIVE ARISING OUT OF, OR IN
CONNECTION WITH, HIS DUTIES AS SHAREHOLDERS’ REPRESENTATIVE, INCLUDING THE
COSTS, FEES AND EXPENSES INCURRED BY THE SHAREHOLDERS’ REPRESENTATIVE IN
DEFENDING AGAINST ANY CLAIM OR LIABILITY IN CONNECTION THEREWITH.


 


11.13.3  THE SHAREHOLDERS’ REPRESENTATIVE SHALL AND HEREBY AGREES TO SERVE
WITHOUT COMPENSATION.


 


11.13.4  THE SHAREHOLDERS’ REPRESENTATIVE SHALL AND HEREBY AGREES TO KEEP THE
SHAREHOLDERS INFORMED OF ALL NOTICES RECEIVED BY THE SHAREHOLDERS’
REPRESENTATIVE AND OF ALL ACTIONS TAKEN BY THE SHAREHOLDERS’ REPRESENTATIVE
WITHIN A REASONABLE PERIOD OF TIME AFTER SUCH RECEIPT OR SUCH ACTION, AS THE
CASE MAY BE.


 


11.13.5  THE PURCHASER AND THE ESCROW AGENT SHALL BE ABLE TO RELY CONCLUSIVELY
ON THE INSTRUCTIONS AND DECISIONS OF THE SHAREHOLDERS’ REPRESENTATIVE AS TO ANY
ACTIONS REQUIRED OR PERMITTED TO BE TAKEN BY THE SHAREHOLDERS HEREUNDER OR THE
OTHER TRANSACTION DOCUMENTS, AND NO PARTY SHALL HAVE ANY CAUSE OF ACTION AGAINST
THE PURCHASER OR THE ESCROW AGENT TO THE EXTENT THAT EITHER PURCHASER OR THE
ESCROW AGENT, RESPECTIVELY, HAS RELIED UPON THE INSTRUCTIONS OR DECISIONS OF THE
SHAREHOLDERS’ REPRESENTATIVE.


 


ARTICLE 12


SECTION 12.2 CONSIDERATION; ADDITIONAL TAX MATTERS


 

12.1       Allocation Schedule; Allocation Methodology.  Within one hundred
twenty (120) days after the Closing Date, the Purchaser shall prepare (or cause
to be prepared) and deliver to the Shareholders’ Representative a schedule
(together with any revisions thereto, the “Allocation Schedule”) allocating the
Seller’s Consideration (as defined in Treasury Regulation
Section 1.1060-1(c)(1)), for the assets of the Corporation among such assets. 
The Allocation Schedule shall be prepared in accordance with the method of
allocation set forth on Exhibit K (the “Allocation Methodology”), which is in
accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder.  It is expressly understood that no portion of the
Seller’s Consideration shall be allocated in the Allocation Schedule to the
covenants set forth in Section 7.3.  The Allocation Schedule shall be deemed to
be accepted by and shall be conclusive and binding on the Shareholders except to
the extent, if any, that the Shareholders shall have delivered within thirty
(30) days after the date on which the Allocation Schedule is delivered to the
Shareholders, a written notice to the Purchaser stating each and every item to
which the Shareholders dispute (it being understood that any amounts not
disputed shall be final and binding).  If a change proposed by the Shareholders
is disputed by the Purchaser, then the Shareholders’ Representative and the
Purchaser shall negotiate in good faith to resolve such dispute.  If, after a
period of twenty (20) days following the date on which the Shareholders give the
Purchaser notice of any such proposed change, any such proposed change still
remains disputed, the dispute shall be resolved in accordance with
Section 11.10.  The Allocation Schedule shall be promptly revised by the
Purchaser (and promptly delivered to the Shareholders) to take into account any
purchase price adjustments, including, but not limited to, adjustments  arising
from the resolution of any disputes arising under Section 4.1 of this Agreement
and payments made from the Regular Escrow and Special Escrow described in
Section 4.3, indemnification payments made pursuant to Article 8 and the
Section 12.2

 

53

--------------------------------------------------------------------------------


 

Consideration, which adjustments shall be allocated among the assets of the
Corporation in accordance with the method of allocation prescribed by the
aforesaid provisions of the Code and Treasury Regulations; provided, however,
that it is expressly understood that no purchase price adjustment shall be made
with respect to the covenants described in Section 7.3 and that no revision
shall be made of the portion of the Allocation Schedule relating to such
covenants.  Any revisions of the Allocation Schedule shall be subject to the
dispute and arbitration provisions set forth in this Section 12.1 and
Section 11.10.  The Purchaser and each Shareholder shall file (or cause to be
filed) all federal, state and local Tax Returns (including, without limitation,
all such Tax Returns of the Corporation) in accordance with the Allocation
Schedule (and revisions thereto), and shall take no position contrary thereto or
inconsistent therewith (including, without limitation, in any amended Tax Return
or claim for refund, any examination or audit by any taxing authority, or any
other proceeding), except to the extent otherwise required by Law.

 

12.2       Section 12.2 Consideration. The Purchaser shall indemnify each
Shareholder for (i) any increase in the federal income Tax of such Shareholder
for the taxable year in which the Closing Date occurs over the federal income
Tax that would have been payable by such Shareholder for such taxable year if,
instead of the structure of the transaction as a forward triangular cash merger
in accordance with the terms and conditions of this Agreement, the Purchaser had
purchased from the Shareholders all of the outstanding stock of the Corporation
and there was no election made under Section 338(h)(10) of the Code with respect
to such purchase, and (ii) any increase in any state or local income Tax of such
Shareholder for the taxable year in which the Closing Date occurs over  the
state or local income Tax that would have been payable by such Shareholder for
such taxable year if, instead of the structure of the transaction as a forward
triangular cash merger in accordance with the terms and conditions of this
Agreement, the Purchaser had purchased from the Shareholders all of the
outstanding stock of the Corporation and there was no election made under
Section 338(h)(10) of the Code with respect to such purchase.  Any
indemnification payment made pursuant to this Section 12.2 shall be treated as
an adjustment to the Seller’s Consideration; and the amount of any
indemnification payable to any Shareholder shall be grossed up to reflect the
income Tax ultimately payable by such Shareholder on account of such
indemnification payment.  All determinations of amounts payable under this
Section 12.2 shall be performed by the Auditor, the cost of which shall be paid
50% by the Purchaser and 50% by the Shareholders, as soon as practicable after
the finalization of the original and each revisions of the Allocation Schedule
to the Shareholders in accordance with Section 12.1.  The determination by the
Auditor shall be deemed to be accepted by and shall be conclusive and binding on
the Purchaser except to the extent, if any, that the Purchaser shall have
delivered within twenty (20) days after the date on which the determination is
delivered to the Purchaser, a written notice to the Shareholders’ Representative
stating each and every item to which the Purchaser disputes (it being understood
that any amounts not disputed shall be final and binding).  If such
determination by the Auditor is disputed by the Purchaser, then the
Shareholders’ Representative and the Purchaser shall negotiate in good faith to
resolve such dispute.  If, after a period of twenty (20) days following the date
the Purchaser notifies the Shareholders’ Representative that the Purchaser
disputes the Auditor’s determination, such dispute remains unresolved, the
dispute shall be resolved in accordance with Section 11.10.  The Purchaser shall
pay amounts due Shareholders under this Section 12.2 (the “Section 12.2
Consideration”) within ten (10) days of the finalization of the determination of
the Section 12.2 Consideration as agreed by the Purchaser and the Shareholders’
Representative in

 

54

--------------------------------------------------------------------------------


 

accordance with the terms set forth in this Section 12.2 or pursuant to
Section 11.10, in each case, as applicable.  If, pursuant to any revision to the
Allocation Schedule, Shareholder has received an aggregate amount of
Section 12.2 Consideration in excess of the required Section 12.2 Consideration,
the Shareholders will pay on a per share basis (though such obligation will be
on the basis of joint and several liability among the Shareholder Indemnifying
Parties) such excess to the Purchaser within ten (10) days of the finalization
of such amount in a manner consistent with the same terms governing the
determination of the Section 12.2 Consideration.  Notwithstanding anything
herein to the contrary, the Section 12.2 Consideration paid to the Shareholders
shall not exceed $500,000 in the aggregate.

 

12.3       Responsibility for Preparing and Filing Tax Returns.

 


12.3.1     THE PARTIES INTEND THAT THE MERGER BE TREATED FOR ALL INCOME TAX
PURPOSES AS A PURCHASE BY MERGER SUB OF THE ASSETS OF THE CORPORATION THAT IS
IMMEDIATELY FOLLOWED BY A LIQUIDATION OF THE CORPORATION PURSUANT TO SECTIONS
331 AND 336 OF THE CODE AND THEY SHALL PREPARE ALL INCOME TAX RETURNS OF THE
CORPORATION, THE SHAREHOLDERS, THE PURCHASER AND THE MERGER SUB (INCLUDING ANY
SUCCESSOR ENTITIES THERETO) IN A MANNER CONSISTENT WITH SUCH INTENT.  THE
SHAREHOLDERS SHALL PREPARE (OR CAUSE TO BE PREPARED) THE TRANSFER TAX RETURNS
(AS DESCRIBED IN SECTION 12.6) AND ALL INCOME AND PENNSYLVANIA CAPITAL STOCK
FRANCHISE TAX RETURNS OF THE CORPORATION FOR ANY TAXABLE PERIOD THAT ENDS ON OR
PRIOR TO THE CLOSING DATE THAT ARE REQUIRED TO BE FILED AFTER THE CLOSING DATE
IN A MANNER CONSISTENT WITH PREVIOUSLY FILED TAX RETURNS OF THE CORPORATION.
 THE SHAREHOLDERS SHALL PERMIT THE PURCHASER TO REVIEW AND COMMENT ON EACH TAX
RETURN OF THE CORPORATION THAT HAS BEEN PREPARED BY THE SHAREHOLDERS IN
ACCORDANCE WITH THE PRECEDING SENTENCE PRIOR TO ITS FILING.  IN THE EVENT OF ANY
DISAGREEMENT BETWEEN THE PURCHASER AND THE SHAREHOLDERS REGARDING ITEMS SET
FORTH ON THE TAX RETURNS DESCRIBED IN THIS SECTION 12.3.1, THE PURCHASER AND THE
SHAREHOLDERS SHALL, IN GOOD FAITH, USE THEIR BEST EFFORTS TO AGREE ON SUCH
ITEMS.


 


12.3.2     THE PURCHASER SHALL PREPARE (OR CAUSE TO BE PREPARED) ALL OTHER TAX
RETURNS OF THE CORPORATION THAT ARE REQUIRED TO BE FILED AFTER THE CLOSING DATE;
AND THE PURCHASER SHALL THEREAFTER CAUSE ALL SUCH TAX RETURNS THAT HAVE BEEN
PREPARED (OR CAUSED TO BE PREPARED) BY THE SHAREHOLDERS OR THE PURCHASER TO BE
FILED BY THE CORPORATION.


 

12.4       Audits and Other Proceedings.

 


12.4.1     FOLLOWING THE CLOSING DATE, IF AN AUDIT OR OTHER ADMINISTRATIVE OR
LEGAL PROCEEDING IS INITIATED BY ANY TAXING AUTHORITY WITH RESPECT TO TAX
RETURNS OF THE CORPORATION FOR ANY TAXABLE PERIOD THAT ENDS ON OR PRIOR TO THE
CLOSING DATE OR WITH RESPECT TO TAXES OF THE CORPORATION FOR WHICH SHAREHOLDERS
WOULD BE LIABLE PURSUANT TO SECTION 8.1 (A “SHAREHOLDER CONTROLLED PROCEEDING”),
THE PURCHASER, AS THE CASE MAY BE, SHALL NOTIFY THE SHAREHOLDERS IN WRITING OF
SUCH AUDIT OR PROCEEDING.  FAILURE TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
SHAREHOLDERS FROM ANY INDEMNIFICATION OBLIGATION WHICH THEY WOULD HAVE WITH
RESPECT TO SECTION 8.1, EXCEPT TO THE EXTENT THAT THE SHAREHOLDERS ARE ACTUALLY
AND MATERIALLY PREJUDICED THEREBY.  THE SHAREHOLDERS WILL HAVE THE RIGHT, AT
THEIR OPTION, TO CONTROL THE CONDUCT OF ALL STAGES OF ANY SHAREHOLDER CONTROLLED
PROCEEDING OF WHICH IT HAS RECEIVED SUCH NOTICE WITH REPRESENTATIVES OF ITS OWN
CHOOSING, PROVIDED, HOWEVER, THE SHAREHOLDERS SHALL ALLOW THE CORPORATION AND
ITS

 

55

--------------------------------------------------------------------------------


 


COUNSEL TO PARTICIPATE IN ANY AUDIT OR OTHER ADMINISTRATIVE OR JUDICIAL
PROCEEDING TO THE EXTENT THAT SUCH AUDIT OR PROCEEDING RELATES TO TAXES OF THE
CORPORATION.  AT SUCH TIME AS SUCH REQUEST IS RECEIVED BY THE PURCHASER, THE
PURCHASER SHALL FURNISH THE SHAREHOLDERS WITH POWERS OF ATTORNEY OR ANY OTHER
DOCUMENTATION OR AUTHORIZATION NECESSARY OR APPROPRIATE TO ENABLE THE
SHAREHOLDERS TO CONTROL THE CONDUCT OF SUCH AUDIT OR OTHER PROCEEDING.  THE
PURCHASER SHALL CONTROL THE CONDUCT OF ALL STAGES OF ALL OTHER AUDITS OR OTHER
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS WITH RESPECT TO TAXES OF THE
CORPORATION.  THE PURCHASER SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR
AFFILIATES (INCLUDING THE CORPORATION) TO, ACCEPT ANY PROPOSED ADJUSTMENT OR
ENTER INTO ANY SETTLEMENT OR AGREEMENT IN COMPROMISE REGARDING ANY TAXES OF THE
CORPORATION FOR WHICH THE SHAREHOLDERS WOULD HAVE AN INDEMNIFICATION OBLIGATION
UNDER SECTION 8.1 WITHOUT THE EXPRESS WRITTEN CONSENT OF THE SHAREHOLDERS.


 


12.4.2     WITH RESPECT TO ANY AUDIT OR OTHER ADMINISTRATIVE OR LEGAL PROCEEDING
THAT THE SHAREHOLDERS CONTROL, THE SHAREHOLDERS; (I) SHALL GIVE PROMPT NOTICE TO
PURCHASER OF ANY TAX ADJUSTMENT PROPOSED IN WRITING WITH RESPECT TO THE ASSETS
OR ACTIVITIES OF THE CORPORATION; AND (II) SHALL NOT ACCEPT ANY PROPOSED
ADJUSTMENT OR ENTER INTO ANY SETTLEMENT OR AGREEMENT IN COMPROMISE WHICH WOULD
BIND THE PURCHASER OR THE CORPORATION WITH RESPECT TO ANY TAXES OF THE
CORPORATION WITHOUT THE EXPRESS WRITTEN CONSENT OF THE PURCHASER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 

12.5       Cooperation on Tax Matters. The Purchaser and the Shareholders shall
cooperate fully, and the Purchaser shall cause the Corporation to cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns, and any audit, litigation or other
Legal Proceeding with respect to Taxes.  Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
Legal Proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder.  The Purchaser and the Shareholders agree: (i) to retain (or cause to
be retained) all books and records with respect to Tax matters pertinent to the
Corporation relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Purchaser or the Shareholders, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority; and (ii) to give the other Parties reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if any Party receiving such notice so requests, the Purchaser or
the Shareholders, as the case may be, shall allow the requesting Party to take
possession of such books and records.  The Purchaser, Corporation and
Shareholders further agree, upon request, to use their best efforts to obtain
(or cause to be obtained) any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed on the Corporation or the
Shareholders (including, but not limited to, with respect to the transactions
contemplated hereby).

 

12.6       S Corporation Status.  The Shareholders shall not revoke, and the
Purchaser shall prohibit the Corporation from revoking, the Corporation’s
election to be taxed as an S corporation within the meaning of Sections 1361 and
1362 of the Code (or any comparable state or local laws) for any period before
the Closing Date.

 

56

--------------------------------------------------------------------------------


 

12.7       Transfer Taxes.  Notwithstanding and provision in this Agreement to
the contrary, all transfer, documentary, sales, use, stamp, recording,
registration and other such similar Taxes, charges and fees (including any
penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement (the “Transfer Taxes”) shall be paid
50% by the Shareholders and 50% by the Purchaser when due and the Shareholders
will file all necessary Transfer Tax Returns and other documentation with
respect to all Transfer Taxes, and, if required by applicable law, Purchaser
will, and will cause their Affiliates to, join in the execution of any such
Transfer Tax Returns and other documentation.  The Shareholders and the
Purchaser shall cooperate (and the Purchaser shall cause the Corporation to
cooperate) with each other in any mutually agreeable, reasonable and lawful
arrangement designed to minimize any applicable Transfer Taxes.

 

[Signatures on the Following Page]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

PURCHASER:

 

CORPORATION:

BEAUTY SYSTEMS GROUP LLC

 

SCHOENEMAN BEAUTY SUPPLY, INC.

 

 

 

By:

   /s/ John Golliher

 

By:

   /s/ F. Dale Schoeneman

Name:  John Golliher

 

Name: F. Dale Schoeneman

Title:    President

 

Title: President

 

 

 

 

 

 

LADY LYNN ENTERPRISES, INC.

 

 

 

 

 

By:

   /s/ John Golliher

 

 

Name: John Golliher

 

 

Title: President

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

2008 GRANTOR RETAINED ANNUITY TRUST
OF F. DALE SCHOENEMAN DATED
DECEMBER 26, 2008

 

 

 

 

 

 

/s/ F. Dale Schoeneman

 

by

/s/ Lori Schoeneman

F. Dale Schoeneman

 

 

Lori Schoeneman, Trustee

 

 

 

 

 

 

 

 

by

/s/ Tara S. Schoeneman

/s/ Kay L. Schoeneman

 

 

Tara Schoeneman, Trustee

Kay L. Schoeneman

 

 

 

 

 

 

 

2008 GRANTOR RETAINED ANNUITY TRUST
OF KAY L. SCHOENEMAN DATED
DECEMBER 26, 2008

 

 

 

/s/ Lori Schoeneman

 

by

/s/ F. Dale Schoeneman

Lori Schoeneman

 

 

F. Dale Schoeneman, Trustee

 

 

 

 

 

 

/s/ Tara S. Schoeneman

 

 

Tara Schoeneman

 

 

 

 

 

 

 

 

/s/ F. Dale Schoeneman

 

 

F. Dale Schoeneman, in his capacity
as the Shareholders’ Representative

 

 

 

58

--------------------------------------------------------------------------------
